Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 1 of 153




                 Exhibit 9
       Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 2 of 153



                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              OAKLAND DIVISION



 STATE OF CALIFORNIA, et al.,
                                                      No. 4:19-cv-00872-HSG
                    Plaintiffs,

        v.

 DONALD J. TRUMP, et al.,

                    Defendants.




 SIERRA CLUB, et al.,
                                                      No. 4:19-cv-00892-HSG
                    Plaintiffs,

        v.

 DONALD J. TRUMP, et al.,

                    Defendants.




                           DECLARATION OF PAUL ENRIQUEZ

I, Paul Enriquez, declare as follows:

   1. I am the Acquisitions, Real Estate and Environmental Director for the Border Wall

       Program Management Office (“Wall PMO”), U.S. Border Patrol Program Management
   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 3 of 153



   Office Directorate, U.S. Customs and Border Protection (“CBP”), an agency of the

   Department of Homeland Security (“DHS”). I have held this position since August 6,

   2018. From 2013 to August 2018, I was the Real Estate and Environmental Branch Chief

   for the Border Patrol and Air and Marine Program Management Office (“BPAM”),

   Facilities Management and Engineering, Office of Facilities and Asset Management

   (“OFAM”). From 2011 to 2013, I was employed as an Environmental Protection

   Specialist in the BPAM office. In that role, I performed environmental analyses for

   various border infrastructure projects. From 2008 to 2011, I was a contractor assigned to

   the BPAM office and provided environmental support on various border infrastructure

   projects. Based upon my current and past job duties, I am familiar with past and planned

   border infrastructure projects that have been executed in support of border security.

2. In my position I am personally aware of the border barrier projects that have been

   identified as “Yuma Projects 1 and 2 and El Paso Project 1,” (collectively the “Yuma and

   El Paso Projects”) which will be executed with the assistance of the Department of

   Defense (“DoD”). This declaration is based on my own personal knowledge and

   information made available to me in the course of my official duties.

                                       BACKGROUND

3. The Secretary of DHS has determined that United States Border Patrol El Paso Sector

   (the “El Paso Sector”) and the United States Border Patrol Yuma Sector (the “Yuma

   Sector”) are areas of high illegal entry. Consequently Section 102 of the Illegal

   Immigration Reform and Immigrant Responsibility Act of 1996, as amended (“IIRIRA”),

   requires DHS to construct physical barriers and roads to deter and prevent illegal entry of

   people and drugs into the United States.



                                              2
   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 4 of 153



4. To support DHS’s action under Section 102 of IIRIRA, the Secretary of DHS requested

   that the Secretary of Defense, pursuant to 10 U.S.C. § 284(b)(7), assist by constructing

   fences, roads, and lighting within the El Paso and Yuma Sectors. The Acting Secretary

   of Defense has concluded that the support requested satisfies the statutory requirements

   of 10 U.S.C. § 284(b)(7) and that DoD will provide such support for the Yuma and El

   Paso Projects.

5. CBP is the DHS component with primary responsibility for border security. Therefore,

   CBP constructs, operates, and maintains border infrastructure necessary to deter and

   prevent illegal entry on the southern border.

6. Within CBP, the Wall PMO has expertise in managing and executing border

   infrastructure projects. The Wall PMO is directly tasked with managing the schedule,

   finances, real estate acquisition, environmental planning—including compliance with the

   National Environmental Policy Act (“NEPA”) and the Endangered Species Act

   (“ESA”)—and construction of the border infrastructure system along the U.S. border.

   Given its expertise in managing border infrastructure projects, the Wall PMO, on behalf

   of CBP, is working in close coordination with DoD on the Yuma and El Paso Projects.

7. For the Yuma and El Paso Projects, the Wall PMO, on behalf of CBP will, among other

   things, review and approve technical specifications, review and approve barrier

   alignments and locations, and provide feedback and input on other aspects of project

   planning and execution. In addition, the Wall PMO, on behalf of CBP, is responsible for

   all environmental planning, including stakeholder outreach and consultation for the

   Yuma and El Paso Projects.




                                            3
   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 5 of 153



8. In my capacity as the Acquisitions, Real Estate and Environmental Director, I am

   responsible for overseeing all environmental planning and compliance activities as well

   as the real estate acquisition process for projects executed or overseen by the Border Wall

   PMO, including the Yuma and El Paso Projects.

9. DoD made contract awards for the Yuma and El Paso Projects on April 9, 2019.

   Environmental planning and consultation for the Yuma and El Paso Projects was initiated

   on April 8, 2019. The environmental planning and consultation that CBP has and will

   engage in for the Yuma and El Paso Projects are described in more detail in Paragraphs

   19 through 33 below. On April 19, 2019, a protest was filed concerning the contracts for

   the Yuma and El Paso Projects. Construction on the Yuma and El Paso Projects was

   scheduled to begin in late-May; however, construction may be delayed due to the pending

   protests.

           A. Yuma Project 1

10. Yuma Project 1 will be carried out under a waiver issued by the Secretary of DHS

   pursuant to Section 102(c) of IIRIRA that was published in the Federal Register on April

   24, 2019, 84 Fed. Reg. 17187 (April 24, 2019) (the “Yuma Waiver”).

11. The project area for Yuma Project 1 is in Yuma County, Arizona and is situated southeast

   of the Andrade Port of Entry along the United States border with Mexico. The project

   area is described in the Yuma Waiver as starting at the Morelos Dam and extending south

   and generally following the Colorado River for approximately five and one-half (5.5)

   miles (the “Yuma 1 Project Area”). Attached hereto as Exhibit A is a map depicting the

   Yuma 1 Project Area.




                                            4
   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 6 of 153



12. Within the Yuma 1 Project Area approximately five (5) miles of existing vehicle barrier

   will be replaced with new bollard wall that includes a linear ground detection system.

   The existing vehicle barrier no longer meets the United States Border Patrol’s operational

   needs. The new bollard wall will be 30-feet tall. The bollards are steel-filled concrete

   that are approximately six inches in diameter and spaced approximately four inches apart.

   Yuma Project 1 will also include road improvement or construction and the installation of

   lighting that will be supported by grid power and includes imbedded cameras. All of the

   construction activity will occur on land that is owned and controlled by the United States.

           B. Yuma Project 2

13. Yuma Project 2 will also be carried out under the Yuma Waiver.

14. The project area for Yuma Project 2 is in Yuma County, Arizona and is situated on the

   Barry M. Goldwater Range (“BMGR”) along the United States and Mexico border. The

   project area is described in the Yuma Waiver as starting two and one-half (2.5) miles east

   of Border Monument 198 and extending east to Border Monument 197 (the “Yuma 2

   Project Area”). Attached hereto as Exhibit A is a map depicting the Yuma 2 Project

   Area.

15. Within the Yuma 2 Project Area approximately one and one-half (1.5) miles of existing

   pedestrian barrier will be replaced with new bollard wall that includes a linear ground

   detection system. The existing pedestrian barrier is a steel mesh design that no longer

   meets Border Patrol’s operational needs. The new bollard wall will be 18-feet tall. The

   bollards are steel-filled concrete that are approximately six inches in diameter and spaced

   approximately four inches apart. Yuma Project 2 will also include road improvement or

   construction and the installation of lighting that will be supported by grid power and



                                            5
   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 7 of 153



   includes imbedded cameras. All of the construction activity will occur on land that is

   owned and controlled by the United States.

           C. El Paso Project 1

16. El Paso Project 1 will be carried out under a waiver issued by the Secretary of DHS

   pursuant to Section 102(c) of IIRIRA that was published in the Federal Register on April

   24, 2019, 84 Fed. Reg. 17185 (April 24, 2019) (the “El Paso Waiver”).

17. The project area for El Paso Project 1 includes two segments along the United States

   border with Mexico in Luna County and Doña Ana County, New Mexico. The first

   segment is west of the Columbus Port of Entry and is described in the El Paso Waiver as

   starting at Border Monument 31 and extending east to Border Monument 23. The second

   segment is east of the Columbus Port of Entry and is described in the El Paso Waiver as

   starting approximately one (1) mile west of Border Monument 20 and extending east to

   Border Monument 9. Together these two segments represent the “El Paso 1 Project

   Area.” Attached hereto as Exhibit B are maps depicting the El Paso 1 Project Area.

18. Within the El Paso 1 Project Area up to 46 miles of existing vehicle barrier will be

   replaced with new bollard wall that includes a linear ground detection system. The

   existing vehicle barrier no longer meets Border Patrol’s operational needs. The new

   bollard wall will be 30-feet tall. The bollards are steel-filled concrete that are

   approximately six inches in diameter and spaced approximately four inches apart. El

   Paso Project 1 will also include road improvement or construction and the installation of

   lighting that will be supported by grid power and includes imbedded cameras. All of the

   construction activity will occur on land that is owned and controlled by the United States.




                                             6
   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 8 of 153



   ENVIRONMENTAL PLANNING AND CONSULTATION FOR THE YUMA AND
                       EL PASO PROJECTS

19. CBP has long had a border security presence in the Yuma 1 and 2 and El Paso 1 Project

   Areas (collectively, the “Project Areas”) and their surrounding areas. Through the

   planning and development of past projects and activities, CBP has developed a deep

   understanding and awareness of the natural, biological, historic, and cultural resources in

   the Projects Areas.

20. To cite just a few examples of CBP’s prior environmental analyses covering actions in

   and near the Project Areas, in 2008 CBP completed an Environmental Stewardship Plan

   (“ESP”) covering the construction of approximately eight miles of border infrastructure

   within the Yuma 1 Project Area and its surrounding area. In 2013, CBP completed an

   Environmental Assessment (“EA”) for the maintenance and repair of border

   infrastructure throughout the State of Arizona. The 2013 EA, the validity and sufficiency

   of which was never challenged in court, was the culmination of years of analysis and

   consultation with stakeholders concerning the potential environmental impacts from

   CBP’s repair and maintenance of existing and proposed border infrastructure in Arizona,

   including infrastructure in the Yuma 1 and Yuma 2 Project Areas.

21. Similarly, in 2006 CBP completed a Programmatic Environmental Assessment of the

   construction, operation, and maintenance of border infrastructure within the El Paso

   Sector along the entire United States border in New Mexico, including the El Paso 1

   Project Area. In 2008, CBP completed two separate ESPs covering the construction,

   operation, and maintenance of border infrastructure within the El Paso 1 Project Area and

   its surrounding area. In 2015, CBP completed an EA regarding the maintenance and

   repair of border infrastructure throughout the State of New Mexico, including the El Paso

                                            7
   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 9 of 153



   1 Project Area. Like the 2013 EA regarding the maintenance and repair of border

   infrastructure throughout Arizona, the 2015 EA, the validity and sufficiency of which

   was never challenged in court, was the culmination of years of analysis and consultation

   with stakeholders concerning the potential impacts of CBP’s repair and maintenance of

   existing and proposed border infrastructure in New Mexico, including infrastructure in

   the El Paso 1 Project Area.

22. More recently, in 2018, CBP undertook a project to replace approximately 20 miles of

   existing vehicle barrier with new bollard wall in a project area that is west of the Santa

   Teresa Port of Entry in Doña Ana County, New Mexico (the “Santa Teresa Project”).

   The project area for Santa Teresa Project abuts the segment of the El Paso 1 Project Area

   that is east of the Columbus Port of Entry. As part of the Santa Teresa Project, CBP

   prepared an ESP that examined the potential impacts of the Santa Teresa Project (the

   “Santa Teresa ESP”). A copy of the Santa Teresa ESP is attached hereto as Exhibit C.

23. As a part of its environmental planning process, including environmental planning for

   projects and activities in the Yuma and El Paso Sectors, CBP conducts biological,

   cultural, and other natural resource surveys, coordinates with stakeholders, and uses that

   information to assess environmental impacts.

24. CBP is drawing on its prior experience in the Project Areas as it assesses the potential

   environmental impacts for the Yuma and El Paso Projects.

25. In addition, CBP is presently engaged in new environmental planning and consultation

   that is specifically targeted to the Yuma and El Paso Projects.

26. On April 8, 2019, before the Yuma and El Paso Waivers were issued, to better understand

   the potential impacts of the Yuma and El Paso Projects, CBP sent consultation letters to a



                                             8
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 10 of 153



   number of stakeholders and potentially interested parties. The consultation letters include

   information about the Yuma and El Paso Projects and invite input from stakeholders

   regarding potential impacts. They also inform stakeholders that CBP will be accepting

   comments and input through May 8, 2019.

27. For the Yuma 1 and 2 Projects, CBP sent 108 separate consultation letters to a range of

   stakeholders and potentially interested parties, including, among others, the Department

   of Interior (“DOI”), the United States Fish and Wildlife Service (“USFWS”), the Bureau

   of Land Management (“BLM”), the United States Environmental Protection Agency

   (“USEPA”), the United States Section of the International Boundary and Water

   Commission (“USIBWC”), the Arizona State Historic Preservation Officer (“AZSHPO”),

   the Arizona Game and Fish Department, the Arizona Department of Environmental

   Quality, State and local officials, Native American Tribes, and numerous non-

   governmental organizations.

28. For El Paso Project 1, CBP sent 130 separate consultation letters to a range of

   stakeholders and potentially interested parties, including, among others, DOI, USFWS,

   BLM, USEPA, the New Mexico Historic Preservation Officer (“NMSHPO”), the New

   Mexico Environment Department, New Mexico Department of Game and Fish

   (“NMDGF”), State and local officials, Native American Tribes, and numerous non-

   governmental organizations.

29. Also on April 8, 2019, CBP posted notices on its website, CBP.gov, notifying the public

   of the Yuma and El Paso Projects and soliciting the public’s input regarding potential

   impacts. The notices posted on CBP’s website can be found at

   https://www.cbp.gov/document/environmental-assessments/yuma-county-border-



                                             9
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 11 of 153



   infrastructure-projects-april-2019 and https://www.cbp.gov/document/environmental-

   assessments/luna-and-do-ana-counties-border-infrastructure-projects-april. The notices

   included a link to the same consultation letters, including information about the Yuma

   and El Paso Projects, that was sent to every individual stakeholder or potentially

   interested party.

30. On April 16, 2019, and April 17, 2019, CBP conducted on-site meetings with

   representatives from DOI, USFWS, USEPA, Bureau of Reclamation, the Cocopah Tribe,

   and BLM. At the on-site meetings, the parties toured the Project Areas and discussed the

   Yuma and El Paso Projects and their potential impacts.

31. Within the next 20 days CBP will survey the Project Areas for biological, historical, and

   cultural resources, and jurisdictional “Waters of the United States.” CBP will use the

   data and information obtained through those surveys, along with data and information

   drawn from past environmental surveys and planning that CBP has done in the Project

   Areas, to prepare biological and cultural resources reports.

32. All of the information and input CBP obtains through stakeholder consultations, the

   biological and cultural resources reports, and prior environmental planning will inform

   the project planning and execution of the Yuma and El Paso Projects.

33. Using the information it has compiled and feedback it has received, CBP will prepare an

   analysis of potential environmental impacts of the Yuma and El Paso Projects. CBP will

   use that analysis to identify construction Best Management Practices (“BMPs”) or design

   modifications that will be presented to DoD for incorporation into project planning and

   execution in order to minimize or avoid potential impacts to the extent practicable. In

   addition, input from stakeholders and CBP’s own analysis will be used to develop



                                            10
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 12 of 153



   mitigation measures, which may be implemented after construction to offset or minimize

   unavoidable impacts.

           ALLEGED HARMS FROM THE YUMA AND EL PASO PROJECTS

34. As detailed in the Paragraphs 19 through 33, CBP has not yet completed the

   environmental planning and consultation process for the Yuma and El Paso Projects.

   Those processes are on-going. Nevertheless, based on these ongoing consultations,

   CBP’s prior experience in the Project Areas, meetings with various resource experts, and

   my understanding of the Yuma and El Paso Projects, I find many of plaintiffs’ claims

   concerning the alleged harms that will result from the Yuma and El Paso Projects to be

   overstated or misplaced.

           A. Alleged Procedural Injuries

35. Plaintiffs have put forth concerns about possible procedural injuries, alleging that

   construction of the Yuma and El Paso Projects may occur without a review of impacts

   (Walsh Decl. ¶ 15) or that requiring a NEPA or ESA process for the Yuma and El Paso

   Projects will “surely redress” the alleged irreparable harms to federally-listed species and

   other resources that will purportedly result from the Yuma and El Paso Projects (Nagano

   Decl. ¶ 26).

36. As set forth above, however, CBP is engaging in environmental reviews of the Yuma and

   El Paso Projects that consider CBP’s own data and information, new resource survey

   data, as well as the input provided by federal and state resource agencies, including

   USFWS, interest groups, and the public.

37. Through its consultation letters, CBP specifically sought input from numerous parties,

   including the Sierra Club, the Southern Border Communities Coalition, the Southwest



                                             11
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 13 of 153



   Environmental Center, and the ACLU. Therefore, a wide range of stakeholders or

   interested parties, including plaintiffs, will have the opportunity to raise concerns and

   provide input about the potential environmental impacts of the Yuma and El Paso

   Projects. CBP will consider that input as it plans for implementation of the Yuma and El

   Paso Projects.

38. In fact, CBP has a proven track record of responding to concerns or input provided to

   CBP as a part of its consultation processes. For example, in preparing the Santa Teresa

   ESP, CBP’s Biological Resources Management Plan (“BRMP”), which informed the

   analysis in the Santa Teresa ESP, was revised to incorporate feedback CBP received from

   BLM, USFWS, and NMDGF, including incorporation of a discussion regarding

   proximity of the Santa Teresa project to a population of the Mexican wolf in the United

   States designated as a non-essential experimental population pursuant to Section 10(j) of

   ESA. CBP also held a teleconference with BLM to discuss the potential impacts of the

   Santa Teresa project on the cross-border migration of large mammals, and the BRMP was

   updated to reflect information received from BLM as a result of this discussion.

39. Similarly, as part of its planning process for border barrier construction in the Rio Grande

   Valley, Texas (“RGV”), CBP conferred with USFWS. Among other things, USFWS

   provided CBP with data related to wildlife migration corridors. CBP used that

   information to modify barrier design and alignment to minimize impacts to wildlife. For

   barrier construction in RGV, CBP is planning to include gates or gaps in the barrier in

   known migration corridors. CBP will also use a modified design for levee access ramps

   that will form a safe island for wildlife in the event of flooding.




                                             12
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 14 of 153



40. To the extent that specific recommendations are made for barrier design, alignment

   modifications, or other measures that will minimize impacts to wildlife, wildlife

   migration, or other resources for the Yuma and El Paso Projects, CBP will similarly

   consider and, if feasible, recommend to DoD that those measures be incorporated into

   project planning and execution.

           B. Alleged Environmental Harms

41. In addition to alleged procedural injuries, plaintiffs make a number of allegations

   regarding purported environmental harms that they assert will result from the Yuma and

   El Paso Projects, including impacts to federally-listed species, other wildlife, and

   plaintiffs’ recreational or aesthetic interests. As detailed below, I find plaintiffs’ claims

   to be exaggerated or misplaced.

                       1. Federally-Listed Species

42. Plaintiffs allege that the Yuma and El Paso Projects will have dire consequences for the

   endangered Northern jaguar. (Bixby Decl. ¶ 9.) For example, plaintiffs claim that a

   fixed border barrier has the potential to cause “irreparable harm for a jaguar isolated from

   a mate prior to insemination or a cub separated from its mother” (Hadley Decl. ¶ 13) and

   that construction of the Yuma and El Paso Projects “would stop jaguar movement

   through the region, potentially limiting recolonization” (Lasky Decl. ¶ 7).

43. USFWS defines critical habitat as those areas that contain the physical and biological

   features essential to the conservation of a species. 50 C.F.R. § 424.12(b). Critical habitat

   is generally limited to those areas that are either occupied by the species or those areas

   outside the geographic area occupied by the species that are essential to the conservation

   of the species. Id. The only designated critical habitat for jaguar within New Mexico is



                                             13
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 15 of 153



   found in Hidalgo County. Final Rule, Designation of Critical Habitat for Jaguar, 79

   Fed. Reg. 12572 (March 5, 2014), available at

   https://www.federalregister.gov/documents/2014/03/05/2014-03485/endangered-and-

   threatened-wildlife-and-plants-designation-of-critical-habitat-for-jaguar. The El Paso 1

   Project Area is well to the east of Hidalgo County in Luna and Doña Ana Counties.

   According to USFWS’ critical habitat designation, there have only been seven individual

   jaguars detected in the United States since 1982, with all of them occurring in areas

   where critical habitat has been designated. Id. at 125851. Further, the most recent

   known breeding event in the United States, according to USFWS, was in 1910. Id. at

   12586. Thus, plaintiffs’ assertion that the Yuma and El Paso Projects will cause

   “irreparable harm for a jaguar isolated from a mate prior to insemination or a cub

   separated from its mother” is exaggerated. Similarly, the only designated critical habitat

   for jaguar within Arizona is found in Cochise, Pima, and Santa Cruz Counties. Id. at

   12572. The Yuma 1 and 2 Project Areas are in Yuma County, well to the west of any

   designated critical habitat for jaguar in Arizona. In light of the above, the evidence does

   not support plaintiffs’ suggestion or assertion that the Yuma and El Paso Projects will

   significantly harm the jaguar population or jaguar recovery in the United States.

44. Likewise, plaintiffs cite potential threats to the endangered Chiricahua leopard frog.

   (Hadley Decl. ¶ 24.) However, there is no designated habitat for Chiricahua leopard frog

   in Luna County or Doña Ana County, New Mexico where El Paso Project 1 will occur.

   Final Rule, Listing and Designation of Critical Habitat for the Chiricahua Leopard Frog,

   77 Fed. Reg. 16324 (March 20, 2012), available at

   https://www.govinfo.gov/content/pkg/FR-2012-03-20/pdf/2012-5953.pdf. Nor is there



                                            14
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 16 of 153



   any critical habitat designated for Chiricahua leopard frog in Yuma County, Arizona

   where Yuma Projects 1 and 2 will occur. Id. Therefore, like their allegations concerning

   jaguar, plaintiffs’ alleged harms concerning this species are misplaced. The evidence

   does not support plaintiffs’ suggestion or assertion that the Yuma and El Paso Projects

   will significantly harm the Chiricahua leopard frog population or its recovery.

45. Plaintiffs express concern about the potential consequences for the white-sided jack

   rabbit. (Hadley Decl. ¶ 17.) Here again, however, this species only occurs in Hidalgo

   County, New Mexico. (Traphagen Decl. ¶ 26); 12-Month Finding on the Petition to List

   the White-Sided Jackrabbit as Threatened or Endangered, 75 Fed. Reg. 53615, 53618

   (September 1, 2010), available at https://www.govinfo.gov/content/pkg/FR-2010-09-

   01/pdf/2010-21774.pdf#page=1. As noted above, there will be no construction or other

   activities in Hidalgo County as a part of the Yuma and El Paso Projects. Therefore, the

   evidence does not support plaintiffs’ suggestion or assertion that the Yuma and El Paso

   Projects will significantly harm the white-sided jack rabbit population or its recovery.

46. Similarly, plaintiffs raises concerns about impacts to ocelot (Bixby ¶ 9; Munro ¶ 7;

   Vasquez ¶ 12) and pronghorn, (Hadley Decl. ¶ 15; Traphagen Decl. ¶¶ 28, 30-31; Munro

   Decl. ¶ 7.) Within the United States, ocelot are only known to occur in south Texas and

   eastern Arizona, areas that will be unaffected by the Yuma and El Paso Projects. See

   United States Fish and Wildlife Service, Species Profile for Ocelot, available at

   https://ecos.fws.gov/ecp0/profile/speciesProfile?spcode=A084. As such, the evidence

   does not support plaintiffs’ suggestion or assertion that the Yuma and El Paso Projects

   will significantly harm ocelot, the ocelot population, or its recovery. In my discussions

   with USFWS, I inquired about impacts to pronghorn and USFWS did not express



                                            15
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 17 of 153



   significant concerns about pronghorn being impacted by the Yuma or El Paso Projects.

   Thus, the Yuma and El Paso Projects will not significantly harm the pronghorn

   population or its recovery.

47. Plaintiffs further allege that El Paso Project 1 will adversely impact the endangered

   Mexican wolf and Aplomado falcon. (Nagano Decl. ¶ 12; Lasky Decl. ¶ 7.) USFWS has

   reintroduced both species in New Mexico as non-essential experimental populations

   pursuant to Section 10(j) of ESA, which means that USFWS has determined that the loss

   of these entire populations would not be “likely to appreciably reduce the likelihood of

   the survival of the species in the wild.” 50 C.F.R. § 17.80(b).

48. Plaintiffs assert that construction activities associated with El Paso Project 1 present dire

   risks to both species. (Nagano Decl. ¶13.) Plaintiffs allege that construction activities

   will result in “injury, death, harm, and harassment” to the Mexican wolf and Aplomado

   falcon. (Nagano Decl. ¶ 13.) Plaintiffs claim that these harms will result from “linear

   vegetation clearing; road construction; grading and construction of equipment storage and

   parking areas; off road movement of vehicle[s] and equipment involved in construction;

   and poisoning from chemical applications (herbicides and pesticides).” (Id.) Plaintiffs

   further allege that these two species may be forced to abandon the El Paso 1 Project Area

   for essential behaviors such as feeding, resting, and mating and that there could be

   detrimental impacts caused by exotic species introduced by construction, which will

   eliminate food sources and habitat for rodents and other mammals utilized by the two

   species. (Id.)

49. Plaintiffs’ claims regarding the potential impacts to the Mexican wolf and Aplomado

   falcon resulting from construction activities are overstated.



                                             16
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 18 of 153



50. Plaintiffs’ description of the actual construction activities is not accurate. The areas in

   and around the barrier footprint and construction staging areas are disturbed and largely

   devoid of vegetation. Therefore, there will be little to no vegetation clearing required for

   project execution. Further, there is already an existing border road that parallels the

   border within the El Paso 1 Project Area. Therefore, any new road construction or

   improvement will likely be within or adjacent to that existing road footprint. CBP also

   has construction BMPs, which it plans to present to DoD for consideration and

   incorporation into project execution, that are designed to address some of the very issues

   raised by plaintiffs. For example, as a part of the Santa Teresa Project, CBP implemented

   construction BMPs that included, among other things: (a) measures designed to prevent

   the entrapment of wildlife species; (b) anti-perch devices to discourage roosting by birds;

   (c) construction speed limits to minimize the risk of animal collisions; (d) backshields on

   lighting to minimize light pollution; (e) vehicle cleaning specifications to minimize the

   spread and establishment of invasive species; and (f) stringent requirements concerning

   the application of any herbicide or pesticide. Santa Teresa ESP at 4-5- 4-6. In addition,

   the Santa Teresa Project included species-specific BMPs. For example, to minimize

   impacts to Aplomado falcon, no construction was allowed to occur within two miles of

   active falcon nests, noise and light abatement measures were developed, and limits were

   placed on the removal of larger nests from other varieties of birds that could potentially

   be utilized by Aplomado falcon. Id. at 4-8.

51. USFWS has informed me that the potential impacts described by plaintiffs are unlikely to

   occur. USFWS informed me that the nearest known Aplomado falcon pair is located

   roughly seven miles from the El Paso 1 Project Area, in an area known as Simpson Draw



                                              17
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 19 of 153



   (the “Simpson Draw Pair”). After the Simpson Draw Pair, the nearest known pair are

   over 100 miles from the El Paso 1 Project Area. USFWS further stated that, while it

   would be possible for the Simpson Draw Pair to fly to the El Paso 1 Project Area, their

   risk of being killed, harmed, or harassed are at least as great on New Mexico Highway 9

   and in the farm fields that are situated between Simpson Draw and the El Paso 1 Project

   Area. Relative to the El Paso 1 Project Area, New Mexico Highway 9 is closer to the

   area where the pair typically nest. Thus, USFWS stated, if the traffic and other activity

   from New Mexico Highway 9 has not caused the Simpson Draw Pair to abandon the site,

   it is unlikely that construction activities from El Paso Project 1 will. Further, USFWS

   has not expressed any concerns about potential construction impacts to Mexican wolf,

   and transient individual wolves are only rarely found in the El Paso Project Area.

52. This squares with CBP’s prior analysis of construction impacts. As a part of the Santa

   Teresa Project, CBP concluded that construction activities did not pose a significant risk

   to either Mexican wolf or Aplomado falcon. Santa Teresa ESP at 3-24-3-25. The

   analysis in the Santa Teresa ESP was informed by input it received from USFWS and

   other resource agencies.

53. Regarding Mexican wolf, CBP concluded that Mexican wolf would not be impacted by

   construction activities because it is a mobile species and would leave the area if disturbed

   by such activities. Id. As to Aplomado falcon, CBP concluded that any impacts to

   Aplomado falcon from construction activities would be temporary and minor. Id. Given

   the similarity of the two projects and the input CBP has received from USFWS, I would

   expect that CBP will be able to reach similar conclusions concerning El Paso Project 1.




                                            18
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 20 of 153



54. In addition to potential construction impacts, plaintiffs allege that the improved barrier

   that will be constructed as a part of El Paso Project 1 will have dire consequences for

   recovery of these species. (Bixby Decl. ¶ 9.) Plaintiffs allege that the project will

   negatively impact the long-term recolonization or repopulation of the Mexican wolf

   (Lasky Decl. ¶ 7; Nagano Decl. ¶ 15) because it will prevent connection between wolves

   in the United States and Mexico (Traphaegen Decl. ¶ 18). Plaintiffs allege that the lack

   of connectivity will either harm Mexican wolf recovery (Traphagen Decl. ¶ 25) or could

   actually “eliminate the possibility of recovery” (Nagano Decl. ¶ 15).

55. Despite plaintiffs’ claims to the contrary, the evidence does not support plaintiffs’

   suggestion or assertion that the Yuma and El Paso Projects will significantly harm the

   population or recovery of either species. Regarding Mexican wolf, plaintiffs have

   overstated the potential harms. The recovery criteria for Mexican wolf specifically

   contemplates “two demographically and environmentally independent populations,” one

   in the United States and one in Mexico, “such that negative events (e.g. diseases, severe

   weather, natural disasters) are unlikely to affect both populations simultaneously.”

   United States Fish and Wildlife Service, Mexican Wolf Recovery Plan, First Revision

   (November 2017) at 24, available at

   https://www.fws.gov/southwest/es/mexicanwolf/pdf/2017MexicanWolfRecoveryPlanRev

   ision1Final.pdf. According to USFWS, having two resilient populations provides for

   redundancy, which in turn provides security against extinction from catastrophic events

   that could impact a population. Id. Recovery criteria also call for achieving a specific

   genetic target to ensure genetic threats are adequately alleviated. Id. USFWS has

   recognized the benefits of connectivity (wolves naturally dispersing between populations)



                                             19
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 21 of 153



   to improve genetic diversity but has also stated, “[USFWS] do[es] not expect the level of

   dispersal predicted between any of the sites (particularly between the United States and

   northern Sierra Madre Occidental) to provide for adequate gene flow between

   populations to alleviate genetic threats or ensure representation of the captive

   population’s gene diversity in both populations.” Id. (emphasis in original). Therefore,

   USFWS crafted a recovery strategy for the Mexican wolf that relies on the initial release

   of wolves from captivity to the wild and the translocation of wolves between populations

   as a necessary form of management to alleviate genetic threats during the recovery

   process. Id. USFWS specifically stated that “connectivity or successful migrants are not

   required to achieve recovery” of the Mexican wolf. Id. at 15.

56. Similarly, regarding Aplomado Falcon, as noted above, USFWS has informed me that the

   nearest known Aplomado falcon pair is the Simpson Draw Pair, which is located roughly

   seven miles from the El Paso 1 Project Area. After the Simpson Draw Pair, the nearest

   known pair is over 100 miles from the El Paso 1 Project Area. USFWS has further

   informed me that, in the unlikely event that the Simpson Draw pair is killed or abandoned

   its nesting area due to El Paso Project 1, the impact to the subspecies survival and

   recovery would be negligible. According to USFWS, Aplomado falcon pairs likely

   number into the hundreds and are distributed among three populations and four countries.

   As such, the Simpson Draw pair likely account for less than 1% of Aplomado

   falcons. Therefore, even if the proposed construction resulted in the loss of one pair, it is

   not likely to significantly reduce the subspecies’ survival or recovery probabilities.

57. In addition, it is unlikely that construction activities from El Paso Project 1 will have an

   appreciable impact on the availability of habitat for either species. USFWS has not



                                             20
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 22 of 153



   designated any critical habitat for the Aplomado falcon because there is “ample suitable

   habitat” to support falcons in Arizona and New Mexico. Final Rule, Establishment of

   Experimental Population of Northern Aplomado Falcons in New Mexico and Arizona, 71

   Fed. Reg. 42298, 42305 (July 26, 2006), available at

   https://www.govinfo.gov/app/details/FR-2006-07-26/06-6486. Similarly, USFWS has

   not designated any critical habitat for Mexican wolf. USFWS has stated that there is a

   “large expanse of contiguous high-quality habitat” in central Arizona into west central

   New Mexico, as well as other patches of high-and-low quality habitat. Mexican Wolf

   Recovery Plan, at 11. Given the large amount of habitat that is already available to these

   species and in light of the fact that the El Paso 1 Project Area is already heavily

   disturbed, it is unlikely that the project will have a significant impact on the available

   habitat for either species.

                       2. Other Wildlife Species

58. In addition to federally-listed species, plaintiffs allege harms to state-listed species such

   as the Gila monster. (Nagano Decl. ¶¶ 20-25.) While plaintiffs acknowledge “the low

   number of observations and records of Gila monster west of El Paso and Las Cruces”

   where the El Paso 1 Project Areas is situated (Nagano Decl. ¶ 23), plaintiffs assert that it

   is “highly likely that this animal inhabits the area where the border wall is proposed.”

   (Nagano Decl. ¶ 24.) Based on its purported presence in Luna and Doña Ana Counties,

   plaintiffs claim that the threats from the border barrier “come in the form of direct effects

   of wall construction such as their death and injury from construction operations, falling

   into trenches or other holes then dying of exposure or being buried alive; getting run over

   by vehicles associated with the project; collected by construction personnel; and indirect



                                              21
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 23 of 153



   effects in the form of the border wall blocking their movement patterns or reducing the

   size of an individual’s home range and eliminating the available food or shelter

   resources.” (Nagano Decl. ¶ 25.)

59. Here again, plaintiffs appear to have overstated the potential harms. First, plaintiffs’

   claim that Gila monsters are present within the El Paso 1 Project Area is highly

   speculative. The Recovery Plan for Gila monster states: “The Gila Monster reaches the

   eastern extent of its range in southwestern New Mexico, but the limits of its range are

   poorly understood. Its occurrence in Hidalgo and Grant Counties is well established,

   whereas origins of the small number of specimens and sight records from Luna and Doña

   Ana Counties have been questioned. The records from Kilborne Hole in Doña Ana

   County near Deming and Las Cruces are suspected to be released or escaped pets.” New

   Mexico Game and Fish, Gila Monster Recovery Plan (April 5, 2017) at 6, available at

   http://www.wildlife.state.nm.us/download/conservation/species/amphibians-reptiles/Gila-

   Monster-Recovery-Plan.pdf. Second, even if it is accepted that Gila monsters occupy the

   El Paso 1 Project Area, as detailed above, CBP has construction BMPs, which will be

   presented to DoD for consideration and incorporation into project execution, that will

   address some of the issues raised by plaintiffs. These include measures designed to

   prevent the entrapment of wildlife species and construction speed limits to minimize the

   risk of animal collisions. Plaintiffs’ assertion that the border barrier will block their

   movement patterns or reduce the size of an individual’s home range and eliminating the

   available food or shelter resources is also speculative. The standard design of the

   planned bollard wall includes four-inch spacing between bollards thus allowing for the

   passage of Gila monsters through the barrier. In light of the above, the evidence does not



                                             22
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 24 of 153



   support plaintiffs’ suggestion or assertion that the Yuma and El Paso Projects will

   significantly harm the viability of the Gila monster population.

60. Plaintiffs also overstate or exaggerate the risks to other wildlife species. For example,

   plaintiffs speculate that increased patrol activity will be detrimental to wildlife (Munro

   Decl. ¶ 9) or will present a specific risk of harm to species such as the Western Narrow-

   mounted toad (Traphagen Decl. ¶ 26). However, the Yuma and El Paso Projects are

   construction projects. Neither contemplates the hiring of additional Border Patrol agents

   and deploying those agents to patrol within the Project Areas.

61. Finally, plaintiffs put forth generalized fears that the Yuma and El Paso Projects will

   harm wildlife because they will bisect the habitat of larger species such as bobcats,

   mountain lions, mule deer, and badger (e.g., Munro Decl. ¶ 7; Bixby Decl. ¶ 8; Lasky

   Decl. ¶ 6) and smaller species such as lizards (Walsh Decl. ¶ 11), bats, birds, and snakes

   (Lasky Decl. ¶¶ 9-11). In at least one instance, plaintiffs go so far as to say that the

   Yuma and El Paso projects will result in “ecological devastation and likely regional

   extirpation of species.” (Walsh Decl. ¶ 15.) Plaintiffs do not provide much in the way of

   support for these generalized fears. In addition, these assertions are directly at odds with

   CBP’s prior analysis of similar projects, including the recent Santa Teresa Project. In the

   Santa Teresa ESP, which, as noted, examined the potential impacts of a project that is

   very similar to the Yuma and El Paso Projects, CBP concluded that the Santa Teresa

   Project would result only in minor adverse effects to wildlife. Santa Teresa ESP at 3-23.

   To this same end, in the Yuma 2 Project Area, the conversion from wire mesh fencing to

   bollard wall will have beneficial impacts for some smaller species, including the Flat-

   tailed horned lizard. For prior projects where CBP constructed mesh-style fencing, CBP



                                             23
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 25 of 153



   incorporated into the design small holes in the bottom of the fence that would allow for

   migration of smaller species such as Flat-tailed horned lizard. CBP incorporated these

   holes into the design upon the recommendation of USFWS and other resource

   agencies. The bollard wall will not require such holes because smaller species such as

   Flat-tailed horned lizard will be able to travel through the four-inch gaps between the

   bollards.

                      3. Recreational and Aesthetic Injuries

62. Plaintiffs also put forth a number of claims concerning purported recreational or

   aesthetic injuries. Plaintiffs allege that they enjoy recreational and aesthetic interests in

   the areas in and around the Project Areas. (E.g., Bixby Decl. ¶ 6; Walsh Decl. ¶ 12.)

   These include hiking and camping in the desert scrubland and surrounding peaks or “sky

   islands” (Bixby Decl. ¶ 6), hunting and other hobbies (Trejo Decl. ¶¶ 6, 8; Vasquez Decl.

   ¶ 14), and fishing (Del Val Decl. ¶¶ 8-9). Plaintiffs assert not only that Yuma and El

   Paso Projects puts those interests at risk (Walsh Decl. ¶ 15) but that the consequences

   could be “devastating” (Bixby Decl. 12).

63. The evidence does not support plaintiffs’ suggestions or assertions the Yuma and El Paso

   Projects will have significantly harm plaintiffs’ recreational activities or aesthetic

   interests. The Yuma and El Paso Projects will not affect any change to the existing land

   use within the Project Areas. The Yuma and El Paso Projects will occur on federally-

   owned land that is directly adjacent to the border—the vast majority of the construction

   activity and the project footprints themselves will occur within a 60-foot strip of land that

   parallels the international border. These areas are heavily disturbed, include existing

   barriers and roads, and function primarily as a law enforcement zone. The Yuma 2



                                             24
  Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 26 of 153



   Project Area is on the BMGR, a military installation and active bombing range where

   unauthorized entry is prohibited. Given their current condition and use, I would be

   surprised to learn that any person has or would use the Project Areas for camping, hiking,

   hunting, or other recreational or aesthetic activities.

64. Further, the Yuma and El Paso Projects will not affect any change to the existing land

   uses in the areas that surround the Project Areas. Plaintiffs may continue to recreate in

   and enjoy the natural and undeveloped areas that surround the Project Areas. For

   example, because the barriers and roads that will be replaced or improved as a part of

   Yuma Project 1 are directly adjacent to the international border, plaintiffs will continue to

   be able to access and fish in the canals in and around Yuma, Arizona, including the West

   Main Canal. (Del Val Decl. ¶¶ 6-8.) Yuma Project 1 is located west of the canal and will

   not have any impact on the public’s access to the canals. Similarly, El Paso Project 1 will

   not impact plaintiffs’ ability to access, use, and enjoy the vast desert and mountains that

   surround the El Paso 1 Project Area. In fact, there are historical examples where CBP’s

   construction of border barriers has resulted in increased public access and use in areas

   surrounding the border because barrier construction has reduced illegal traffic and, in

   turn, made such areas safer for access and use by the public.




                                             25
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 27 of 153
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 28 of 153




                        Exhibit A
                Yuma 1 and 2 Project Areas




      Yuma 1
      Project
      Area




                  Yuma 2
                  Project Area
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 29 of 153




                                Exhibit B
                          El Paso 1 Project Area




two segments of the border shown on the enclosed maps total approximately 46 miles.
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 30 of 153
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 31 of 153




                          Exhibit C
Santa Teresa Environmental Stewardship Plan
    Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 32 of 153




             ENVIRONMENTAL STEWARDSHIP PLAN
          FOR CONSTRUCTION, OPERATION, AND MAINTENANCE
OF TACTICAL INFRASTRUCTURE, SEGMENTS JV-1 THROUGH JV-3
                     U.S. Border Patrol El Paso Sector
                    Santa Teresa Station, New Mexico

                          U.S. Department of Homeland Security
                            U.S. Customs and Border Protection
                                              U.S. Border Patrol




                                                          December 2008
    Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 33 of 153




ACRONYMS AND ABBREVIATIONS

AO        Areas of Operation
APE       Area of Potential Effect
BMP       Best Management Practices
BLM       Bureau of Land Management
BRP       Biological Resources Plan
CAA       Clean Air Act
CBP       U.S. Customs and Border Protection
CERCLA    Comprehensive Environmental Response, Compensation, and Liability
          Act
CM&R      Construction Mitigation and Restoration
CRS       Congressional Research Service
CWA       Clean Water Act
dBA       decibel – A weighted scale
DHS       U.S. Department of Homeland Security
EComm     Ecological Communications Corporation
EO        Executive Order
EPA       U.S. Environmental Protection Agency
ESA       Endangered Species Act
ESP       Environmental Stewardship Plan
FEMA      Federal Emergency Management Agency
FY        Fiscal Year
IA        illegal alien
IIRIRA    Illegal Immigration Reform and Immigrant Responsibility Act
LASER     Labor Analysis Statistics and Economic Research
LWC       low water crossing
NAAQS     National Air Quality Standards
NEPA      National Environmental Policy Act
NHPA      National Historic Preservation Act
NMDGF     New Mexico Department of Game and Fish
NMDOT     New Mexico Department of Transportation
NRCS      Natural Resources Conservation Service
NRHP      National Register of Historic Places
OBP       Office of Border Patrol
PCPI      per capita personal income
PEA       Programmatic Environmental Assessment
PM-10     Particulate <10 micrometers
POE       Port of Entry
POL       petroleum, oil, and lubricants
ROI       region of influence
ROW       right of way
SBI       Secure Border Initiative
SHPO      State Historic Preservation Officer
                                                  Continued on back cover →
        Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 34 of 153



                                       COVER SHEET

                        ENVIRONMENTAL STEWARDSHIP PLAN
                  FOR CONSTRUCTION, OPERATION, AND MAINTENANCE
             OF TACTICAL INFRASTRUCTURE, SEGMENTS JV-1 THROUGH JV-3
            U.S. BORDER PATROL EL PASO SECTOR, SANTA TERESA STATION,
                                   NEW MEXICO

Responsible Agencies: United States (U.S.) Department of Homeland Security (DHS), U.S.
Customs and Border Protection (CBP), U.S. Border Patrol (USBP).

Coordinating Agencies: Bureau of Land Management (BLM), Las Cruces Field Office; U.S.
Army Corps of Engineers (USACE)-Albuquerque District; U.S. Fish and Wildlife Service
(USFWS); and the U.S. Section, International Boundary and Water Commission (USIBWC).

Affected Location: U.S./Mexico border, west of the Santa Teresa Port of Entry (POE), Luna
and Doña Ana counties, New Mexico.

Project Description: The Project consists of constructing, operating, and maintaining
tactical infrastructure (TI) to include 40 miles of vehicle fence and construction road and 8
miles of access roads along the U.S./Mexico border within the USBP El Paso Sector, Santa
Teresa Station, New Mexico. The vehicle fence and construction road will be built entirely
within the 60-foot wide Roosevelt Reservation, which was established for law enforcement
purposes. In addition to the planned TI, five staging areas outside the Roosevelt Reservation
will be utilized to facilitate operation of equipment, staging of materials, and construction
access to the Project corridor.

Report Designation: Environmental Stewardship Plan (ESP).

Abstract: CBP plans to construct, operate, and maintain approximately 48 miles of TI within
three discrete segments (JV-1, JV-2, and JV-3) along the U.S./Mexico border in the USBP El
Paso Sector, Santa Teresa Station, New Mexico. Table CS-1 shows the individual segments
and the associated TI and staging areas within each segment of the Project.

  Table CS-1. TI and Staging Areas Planned in each Segment of the Project Corridor
    TI Segment     Construction Road / Vehicle      Access Roads         Staging Areas
                         Fence (Miles)               (Total Miles)          (Acres)
    JV-1                        18                       1.5                   3.7
    JV-2                        12                        4                     0
    JV-3                        10                       2.5                   5.5
    Total                       40                        8                    9.2


The Normandy-style vehicle fence will be installed 3 to 6 feet north of the U.S./Mexico border.
The vehicle fence will be comprised of welded steel; construction and access roads will be 28
feet wide. This ESP analyzes and documents environmental consequences associated with
the Project.
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 35 of 153
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 36 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


                                EXECUTIVE SUMMARY

INTRODUCTION

In Section 102(b) of the Illegal Immigration Reform and Immigrant Responsibility Act
(IIRIRA), Congress mandated the United States (U.S.) Department of Homeland
Security (DHS) to install fencing, barriers, roads, lighting, cameras, and sensors on not
less than 700 miles of the southwestern border. This total includes 370 miles of primary
pedestrian fencing to be completed in 2008, in areas most practical and effective in
deterring smugglers and aliens attempting to gain illegal entry into the U.S. In addition,
DHS has committed to completing a total of 300 miles of vehicle fence along the
southwestern border by the end of 2008. As of October 1, 2008, 205 miles of primary
pedestrian fence and 154 miles of vehicle fence remained to be constructed to meet the
December 2008 deadline.

On April 1, 2008, the Secretary of the DHS, pursuant to his authority under Section
102(c) of IIRIRA, exercised his authority to waive certain environmental and other laws
in order to ensure the expeditious construction of tactical infrastructure (TI) along the
U.S./Mexico border. The TI described in this Environmental Stewardship Plan (ESP) is
covered by the Secretary’s April 1, 2008, waiver (73 Federal Register [FR] 65, pp.
18293-24, Appendix A). Although the Secretary’s waiver means that U.S. Customs and
Border Protection (CBP) no longer has any specific legal obligations under the laws that
are included in the waiver, the Secretary committed DHS to responsible environmental
stewardship of our valuable natural and cultural resources. CBP strongly supports this
objective and remains committed to being a good steward of the environment. CBP will
continue to work in a collaborative manner with local government, state and Federal
land managers, and the interested public to identify environmentally sensitive resources
and develop appropriate Best Management Practices (BMPs) to avoid or minimize
adverse impacts resulting from the installation of TI.

To that end, CBP has prepared the following ESP, which analyzes the potential
environmental impacts associated with construction of TI in the U.S. Border Patrol’s
(USBP), Santa Teresa Station area of operation, El Paso Sector. The ESP also
discusses CBP plans to mitigate potential environmental impacts. The ESP further
details the BMPs associated with the TI that CBP will implement during, and after
construction.

GOALS AND OBJECTIVES OF THE PROJECT

The goal of the Project is to increase border security within the USBP El Paso Sector
with the ultimate objective of achieving effective control of our Nation’s borders. The
project further meets the objectives of the Congressional direction in the Fiscal Year
(FY) 2007 DHS Appropriations Act (Public Law [P.L.] 109-295), Border Security
Fencing, Infrastructure, and Technology appropriation to install fencing, infrastructure,
and technology along the border.


ESP, Santa Teresa Station                                                      December 2008
                                          ES - 1
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 37 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


                                EXECUTIVE SUMMARY

INTRODUCTION

In Section 102(b) of the Illegal Immigration Reform and Immigrant Responsibility Act
(IIRIRA), Congress mandated the United States (U.S.) Department of Homeland
Security (DHS) to install fencing, barriers, roads, lighting, cameras, and sensors on not
less than 700 miles of the southwestern border. This total includes 370 miles of primary
pedestrian fencing to be completed in 2008, in areas most practical and effective in
deterring smugglers and aliens attempting to gain illegal entry into the U.S. In addition,
DHS has committed to completing a total of 300 miles of vehicle fence along the
southwestern border by the end of 2008. As of March 21, 2008, 201 miles of primary
pedestrian fence and 140 miles of vehicle fence remained to be constructed by
December 2008.

On April 1, 2008, the Secretary of the DHS, pursuant to his authority under Section
102(c) of IIRIRA, exercised his authority to waive certain environmental and other laws
in order to ensure the expeditious construction of tactical infrastructure (TI) along the
U.S./Mexico border. The TI described in this Environmental Stewardship Plan (ESP) is
covered by the Secretary’s April 1, 2008, waiver (73 Federal Register [FR] 65, pp.
18293-24, Appendix A). Although the Secretary’s waiver means that U.S. Customs and
Border Protection (CBP) no longer has any specific legal obligations under the laws that
are included in the waiver, the Secretary committed DHS to responsible environmental
stewardship of our valuable natural and cultural resources. CBP strongly supports this
objective and remains committed to being a good steward of the environment. CBP will
continue to work in a collaborative manner with local government, state and Federal
land managers, and the interested public to identify environmentally sensitive resources
and develop appropriate Best Management Practices (BMPs) to avoid or minimize
adverse impacts resulting from the installation of TI.

To that end, CBP has prepared the following ESP, which analyzes the potential
environmental impacts associated with construction of TI in the U.S. Border Patrol’s
(USBP), Santa Teresa Station area of operation, El Paso Sector. The ESP also
discusses CBP plans to mitigate potential environmental impacts. The ESP further
details the BMPs associated with the TI that CBP will implement during, and after
construction.

GOALS AND OBJECTIVES OF THE PROJECT

The goal of the Project is to increase border security within the USBP El Paso Sector
with the ultimate objective of achieving effective control of our Nation’s borders. The
project further meets the objectives of the Congressional direction in the Fiscal Year
(FY) 2007 DHS Appropriations Act (Public Law [P.L.] 109-295), Border Security
Fencing, Infrastructure, and Technology appropriation to install fencing, infrastructure,
and technology along the border.


ESP, Santa Teresa Station                                                      December 2008
                                          ES - 1
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 38 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


areas outside the Roosevelt Reservation will be utilized to facilitate operation of
equipment, staging of materials, and construction access to the Project corridor. The
total area of the five staging areas will be approximately 9.2 acres (see Figure 1-1 and
1-2).

Upon completion of the TI, CBP will be responsible for repair and maintenance of the
fence and construction and access roads. Such activities will include replacement or
repair of fence segments that are vandalized, removal of debris that becomes
entrapped along the fence or within any drainage structures, and grading of the road
surface. These activities will occur on an as-needed basis; however, routine road
maintenance will be expected to occur at least annually.

In order to facilitate operation of equipment, staging of materials, and construction
access to the project corridor, five temporary staging areas, totaling 9.2 acres will be
used. Vegetation will be cleared and grading may occur where needed in the staging
areas. Upon completion of construction activities, the temporary staging areas will be
rehabilitated.

SUMMARY OF ENVIRONMENTAL IMPACTS, MITIGATIONS, AND BMPs

Table ES-1 provides an overview of potential environmental impacts by specific
resource areas. Chapters 3 through 5 of this ESP address these impacts in more detail.
CBP followed specially developed design criteria to reduce adverse environmental
impacts and will implement BMPs and mitigation measures to further reduce or offset
adverse environmental impacts. Design criteria to reduce adverse environmental
impacts include selecting a route that will minimize impacts, consulting with Federal and
state agencies and other stakeholders to avoid or minimize adverse environmental
impacts, and developing appropriate BMPs to protect natural and cultural resources.
Potential effects, including physical disturbance and construction of solid barriers on
wetlands, riparian areas, streambeds, and floodplains, will be avoided or mitigated as
appropriate. BMPs will include implementation of a Storm Water Pollution Prevention
Plan (SWPPP), Construction Mitigation and Restoration (CM&R) Plan, Spill Prevention
Control and Countermeasures Plan (SPCCP), Dust Control Plan, Fire Prevention and
Suppression Plan, and Unanticipated Discovery Plan to protect natural and cultural
resources.




ESP, Santa Teresa Station                                                      December 2008
                                         ES - 3
        Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 39 of 153
                                                                  JV-1, JV-2, JV-3 Tactical Infrastructure


               Table ES-1. Summary of Anticipated Environmental Impacts

                                                                                  Best Management
Resource Area                      Effects of the Project
                                                                                 Practices/Mitigation
Air Quality         Minor and temporary impact on air quality will occur       Dust Control Plan. Fire
                    during construction; air emissions will remain below       Prevention and
                    de minimis levels.                                         Suppression Plan.
                                                                               Maintain equipment
                                                                               according to specifications.
Land Use and        Approximately 1.5 acres of private land will be
Aesthetics          impacted temporarily through the use of one staging
                    area in JV3. There are no land use impacts within the
                    60-foot Roosevelt Reservation because TI
                    implementation there is consistent with the intention of   No mitigation necessary.
                    the Roosevelt Reservation. There will be a minor
                    permanent impact on visual resources. Beneficial
                    effect, such as reduced habitat degradation north of
                    the border is expected.
Soils               Minor impacts on soils from a loss of biological
                    production are expected as a result of fence and new       Dust Control Plan.
                    road construction.
Hydrology and       A temporary and one-time water usage will require 24
Groundwater         acre-feet of water, creating a negligible to minor
                    impact on the availability of water in the region.         SPCCP and CM&R plans.
                    Grading and contouring will result in short-term minor
                    adverse impacts to hydrology.
Surface Waters      Minor and temporary impacts on surface water
and Waters of the   resources from sedimentation and erosion caused by
United States       construction are expected. Impacts will be minimized
                    through mitigation measures, as appropriate. Direct
                                                                               SWPPP.
                    impacts on approximately 19 potentially jurisdictional
                    Waters of the U.S. (WUS) (0.5 acre total) are also
                    expected. Surface runoff potential will result in short-
                    term minor adverse impacts on WUS.
Vegetation          Permanent loss of 319 acres of vegetation                  Fire Suppression and
Resources           communities, due to construction of TI. Approximately      Prevention Plan. Biological
                    9.2 acres of vegetation will be temporarily impacted       monitor on site during
                    via staging areas but will be rehabilitated upon           construction to ensure all
                    completion of the construction activities.                 BMPs and mitigation plans
                                                                               are followed.
Wildlife and        Negligible impact on wildlife expected. Some
Aquatic             permanent loss of habitat. Potential loss of small
Resources           mammals and reptiles during construction. There are
                                                                               No mitigation necessary.
                    no permanent aquatic resources in the project
                    corridor.

Threatened and      No adverse effects on Federally listed species are
Endangered          expected.                                                  Unanticipated Discovery
Species                                                                        Plan.




ESP, Santa Teresa Station                                                                 December 2008
                                                 ES - 4
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 40 of 153
                                                                JV-1, JV-2, JV-3 Tactical Infrastructure

Table ES-1, continued

                                                                               Best Management
Resource Area                     Effects of the Project
                                                                              Practices/Mitigation
Cultural            Twelve National Register of Historic Places (NRHP) -   Unanticipated Discovery
Resources           eligible cultural resources sites and twenty-six of    Plan. Avoidance is possible
                    unknown eligibility are located within the current     for nine sites. Testing, data
                    project footprint and could be affected by the         recovery and monitoring
                    construction activities.                               will occur as needed to
                                                                           mitigate effects.




ESP, Santa Teresa Station                                                              December 2008
                                               ES - 5
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 41 of 153
                                                 JV-1, JV-2, JV-3 Tactical Infrastructure




                       THIS PAGE LEFT INTENTIONALLY BLANK




ESP, Santa Teresa Station                                               December 2008
                                      ES - 6
       Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 42 of 153
                                                                              JV-1, JV-2, JV-3 Tactical Infrastructure



                                            TABLE OF CONTENTS

EXECUTIVE SUMMARY ........................................................................................ ES - 1
1.0     INTRODUCTION ............................................................................................... 1-1
        1.1  BACKGROUND ...................................................................................... 1-1
        1.2  GENERAL GOALS AND OBJECTIVES.................................................. 1-2
        1.3  INTRODUCTION TO THE ENVIRONMENTAL STEWARDSHIP PLAN
             (ESP) ...................................................................................................... 1-7
        1.4  PUBLIC OUTREACH AND AGENCY COORDINATION ........................ 1-8
        1.5  SUMMARY OF BMPS AND MITIGATION .............................................. 1-8
             1.5.1 General Construction Activities .................................................... 1-9
             1.5.2 Air Quality .................................................................................. 1-10
             1.5.3 Soils ........................................................................................... 1-10
             1.5.4 Water Resources ....................................................................... 1-10
             1.5.5 Biological Resources.................................................................. 1-11
             1.5.6 Cultural Resources..................................................................... 1-11
2.0     GENERAL PROJECT DESCRIPTION.............................................................. 2-1
3.0     ENVIRONMENTAL BASELINE AND EVALUATION ....................................... 3-1
        3.1  INTRODUCTION .................................................................................... 3-1
        3.2  AIR QUALITY ......................................................................................... 3-2
             3.2.1 Environmental Setting .................................................................. 3-2
             3.2.2 Effects of the Project .................................................................... 3-2
        3.3  LAND USE.............................................................................................. 3-4
             3.3.1 Environmental Setting .................................................................. 3-4
             3.3.2 Effects of the Project .................................................................... 3-4
        3.4  AESTHETICS ......................................................................................... 3-5
             3.4.1 Environmental Setting .................................................................. 3-5
             3.4.2 Effects of the Project .................................................................... 3-5
        3.5  SOILS ..................................................................................................... 3-5
             3.5.1 Environmental Setting .................................................................. 3-5
             3.5.2 Effects of the Project .................................................................... 3-5
        3.6  WATER USE AND QUALITY.................................................................. 3-6
             3.6.1 Environmental Setting .................................................................. 3-6
                   3.6.1.1 Hydrology and Groundwater ............................................ 3-6
                   3.6.1.2 Surface Waters and Waters of the U.S. .......................... 3-7
                   3.6.1.3 Floodplains...................................................................... 3-7
             3.6.2 Effects of the Project .................................................................... 3-7
                   3.6.2.1 Hydrology and Groundwater ........................................... 3-7
                   3.6.2.2 Surface Waters and Waters of the U.S. .......................... 3-8
                   3.6.2.3 Floodplains...................................................................... 3-9
        3.7  BIOLOGICAL RESOURCES .................................................................. 3-9
             3.7.1 Environmental Setting .................................................................. 3-9
                   3.7.1.1 Vegetation Resources ..................................................... 3-9
                   3.7.1.2 Wildlife........................................................................... 3-10

ESP, Santa Teresa Station                                                                                December 2008
                                                             i
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 43 of 153
                                                                            JV-1, JV-2, JV-3 Tactical Infrastructure


                       3.7.1.3 Special Status Species................................................... 3-10
                3.7.2 Effects of the Project .................................................................. 3-12
                       3.7.2.1 Vegetation Resources ................................................... 3-12
                       3.7.2.2 Wildlife........................................................................... 3-13
                       3.7.2.3 Special Status Species.................................................. 3-14
       3.8      CULTURAL RESOURCES ................................................................... 3-15
                3.8.1 Environmental Setting ................................................................ 3-15
                       3.8.1.1 Cultural Overview.......................................................... 3-15
                       3.8.1.2 Studies Conducted within the Project Corridor.............. 3-15
                3.8.2 Effects of the Project .................................................................. 3-24
       3.9      SOCIOECONOMICS ............................................................................ 3-25
                3.9.1 Environmental Setting ................................................................ 3-25
                3.9.2 Effects of the Project .................................................................. 3-25
                       3.9.2.1 Socioeconomics ............................................................ 3-25
       3.10     HAZARDOUS MATERIALS AND WASTE............................................ 3-26
                3.10.1 Environmental Setting ................................................................ 3-26
                3.10.2 Effects of the Project .................................................................. 3-26
4.0    BEST MANAGEMENT PRACTICES AND MITIGATION MEASURES ............ 4-1
            4.1 General Construction Activities .................................................... 4-2
            4.2 Air Quality .................................................................................... 4-3
            4.3 Soils ............................................................................................. 4-3
            4.4 Water Resources ......................................................................... 4-3
            4.5 Biological Resources.................................................................... 4-4
            4.6 Cultural Resources....................................................................... 4-4
5.0    RELATED PROJECTS AND POTENTIAL EFFECTS ...................................... 5-1
       5.1  PAST, PRESENT, AND REASONABLY FORESEEABLE ACTIONS..... 5-1
       5.2  AIR QUALITY ......................................................................................... 5-4
       5.3  LAND USE.............................................................................................. 5-4
       5.4  AESTHETICS ......................................................................................... 5-4
       5.5  SOILS ..................................................................................................... 5-5
       5.6  WATER USE AND QUALITY.................................................................. 5-5
       5.7  BIOLOGICAL RESOURCES .................................................................. 5-5
       5.8  CULTURAL RESOURCES ..................................................................... 5-6
       5.9  SOCIOECONOMICS .............................................................................. 5-6
       5.10 HAZARDOUS MATERIALS .................................................................... 5-6
6.0    REFERENCES .................................................................................................. 6-1




ESP, Santa Teresa Station                                                                              December 2008
                                                           ii
       Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 44 of 153
                                                                             JV-1, JV-2, JV-3 Tactical Infrastructure


                                               LIST OF FIGURES
Figure 1-1. Vicinity Map............................................................................................... 1-3
Figure 1-2. JV-1, JV-2 & JV-3 Project Corridor ........................................................... 1-5
Figure 2-1. Schematics of Project Corridor ................................................................. 2-3

                                                LIST OF TABLES
Table 3-1. TI and Staging Area Impacts in each Segment of the Project .................... 3-2
Table 3-2. Total Air Emissions (tons/year) from Construction Activities
            vs. de minimis Levels ................................................................................ 3-3
Table 3-3. Permanent and Temporary Impacts to Soil Types ..................................... 3-6
Table 3-4. Impacts on Waters of the U.S. ................................................................... 3-8
Table 3-5. Federally endangered or threatened species, Luna
            and Doña Ana County ............................................................................. 3-11
Table 3-6. State listed species with potential to occur in the project corridor ............ 3-12
Table 3-7. Cultural Resources Overview of Project Area .......................................... 3-17
Table 4-1. Specific Resource Area BMPs and Mitigation ............................................ 4-1
Table 5-1. Recently Completed or Reasonably Foreseeable CBP Projects in and
            near the Santa Teresa Station’s AO .......................................................... 5-3

                                          LIST OF PHOTOGRAPHS
Photograph 2-1. Example of Post on Rail Vehicle Fence............................................ 2-1
Photograph 2-2. Vehicle Fence (Normandy-style) ...................................................... 2-1
Photograph 2-3. Portable lights ................................................................................... 2-4

                                            LIST OF APPENDICES
Appendix A        DHS April 2008 Border Waiver
Appendix B        Air Emissions Calculations
Appendix C        Threatened and Endangered Species List
Appendix D        BLM Las Cruces Active Project Register




ESP, Santa Teresa Station                                                                               December 2008
                                                            iii
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 45 of 153
                                                 JV-1, JV-2, JV-3 Tactical Infrastructure




                       THIS PAGE LEFT INTENTIONALLY BLANK




ESP, Santa Teresa Station                                               December 2008
                                       iv
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 46 of 153




                                                             SECTION 1.0
                                                         INTRODUCTION
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 47 of 153
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 48 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure



1.0    INTRODUCTION

1.1    BACKGROUND

In Section 102(b) of the Illegal Immigration Reform and Immigrant Responsibility Act
(IIRIRA), Congress mandated that the United States (U.S.) Department of Homeland
Security (DHS) install fencing, barriers, roads, lighting, cameras, and sensors on not
less than 700 miles of the southwestern border. This total includes certain priority miles
of fencing in areas most practical and effective in deterring illegal entry and smuggling
into the U.S. Congress has mandated that these priority miles be completed by
December 2008. To that end, DHS plans to complete 370 miles of pedestrian fencing
and 300 miles of vehicle fencing along the southwestern border by the end of 2008 As
of March 21, 2008, 201 miles of primary pedestrian fence and 140 miles of vehicle
fence remained to be constructed by December 2008. These efforts support the U.S.
Customs and Border Protection (CBP) mission to prevent terrorists and terrorist
weapons from entering the U.S., while also facilitating the flow of legitimate trade and
travel.

On April 1, 2008, the Secretary of the DHS, pursuant to his authority under Section
102(c) of IIRIRA, exercised his authority to waive certain environmental and other laws
in order to ensure the expeditious construction of tactical infrastructure (TI) along the
U.S./Mexico border. The TI described in this Environmental Stewardship Plan (ESP) is
covered by the Secretary’s April 1, 2008, waiver (73 Federal Register [FR] 65, pp.
18293-24, Appendix A). Although the Secretary’s waiver means that CBP no longer has
any specific legal obligations under the laws that are included in the waiver, the
Secretary committed DHS to responsible environmental stewardship of our valuable
natural and cultural resources. CBP strongly supports this objective and remains
committed to being a good steward of the environment. CBP will continue to work in a
collaborative manner with local government, state and Federal land managers, Native
American Tribes, and the interested public to identify environmentally sensitive
resources and develop appropriate Best Management Practices (BMPs) to avoid or
minimize adverse impacts resulting from the installation of TI.

To that end, CBP has prepared the following ESP, which analyzes the potential
environmental impacts associated with construction of TI in the USBP’s El Paso Sector,
Santa Teresa Station’s area of operation (AO). The ESP also discusses CBP’s plans to
mitigate unavoidable environmental impacts. The ESP further details the BMPs
associated with the TI that CBP will implement during, and after construction.

The project area covered by this ESP has been determined to be an area of high illegal
entry into the U.S. As such, the project corridor is designated as an area where
completion of border TI must be accomplished in an expeditious manner, and the
Secretary of DHS has waived compliance with Federal laws and legal requirements
necessary for the completion of the TI (i.e., the Project). This ESP is prepared in order
to evaluate impacts of the Project on natural and cultural resources in the project

ESP, Santa Teresa Station                                                      December 2008
                                           1-1
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 49 of 153
                                                           JV-1, JV-2, JV-3 Tactical Infrastructure


corridor, and to assist CBP in protecting critical resources during construction and
operation of the TI being installed for the Project. This ESP is designed in a format that
identifies each affected resource and evaluates potential impacts to each resource, with
the intent to minimize resource impacts to the extent practicable. This ESP was not
prepared to comply with specific laws or regulations; rather it is a planning and guidance
tool to assist CBP to accomplish construction in a manner that will minimize adverse
impacts to the extent practicable.

CBP will construct, operate, and maintain approximately 48 miles of TI, which includes
40 miles of vehicle fence and associated construction roads, along the U.S./Mexico
border in Luna and Doña Ana counties. This action is in support of the USBP El Paso
Sector mission and will occur within the Santa Teresa Station’s AO. All construction of
the vehicle fence will occur within the Roosevelt Reservation. The vehicle fence will be
installed approximately 3 to 6 feet north of the U.S./Mexico border. Figure 1-1 is a
vicinity map, while Figure 1-2 illustrates the project location of the planned TI.

In April 2004, CBP and the Joint Task Force Six released the Final Environmental
Assessment (EA) for Proposed Vehicle Barriers near Santa Teresa, Doña Ana County,
New Mexico. This EA is herein referred to as the 2004 EA (CBP 2004). The 2004 EA
addresses site specific impacts of the proposed construction of approximately 29.9
miles of vehicle barrier along the U.S./Mexico border between Border Monument 3 and
Border Monument 11 in Doña Ana County. Data from this document have been
incorporated by reference, as appropriate, during the preparation of this ESP.

In July 2006, CBP and the Office of Border Patrol (OBP) released the Programmatic
Environmental Assessment (PEA) for Proposed Tactical Infrastructure, Office of Border
Patrol, El Paso Sectors, New Mexico Stations. This PEA and Finding of No Significant
Impact (FONSI) are herein referred to as the 2006 PEA (CBP 2006). The purpose of
the 2006 PEA was to address the potential effects, beneficial and adverse, of the
proposed installation, operation, and maintenance of various existing and proposed TI
throughout the El Paso Sector, New Mexico stations’ AO on a programmatic level. Data
from this document have been incorporated by reference, as appropriate, during the
preparation of this ESP.

1.2    GENERAL GOALS AND OBJECTIVES

The Project will provide U.S. Border Patrol (USBP) agents with the tools necessary to
strengthen their control of the U.S. Border between ports of entry (POE) in the USBP El
Paso Sector. The Project will help to deter illegal entries within the USBP El Paso
Sector by improving enforcement efficiency, thus preventing terrorists and terrorist
weapons, illegal aliens, drugs, and other cross border violators and contraband from
entering the U.S., while providing a safer work environment for USBP agents. The
USBP El Paso Sector has identified discrete areas along the border that experience
high levels of illegal entry. Illegal entry activity typically occurs in areas that are remote




ESP, Santa Teresa Station                                                         December 2008
                                             1-2
                     Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 50 of 153


                                                           60




                                                                                                                NEW MEXICO




                                                                                                                          ALA
                                                                                                                          Luna & Dona
                                                                                                                           Ana County




                                              25




Silver City
              180




                    NEW MEXICO


                            Deming
                                                                70 Las Cruces
                    10




                             11

  9

                                   Columbus                                        El Paso




                                                                                                 20

                                                                                                           10



                                                                                                                     1:1,500,000


                                                                                             0        10        20         30         40 10
                          MEXICO                                                                                                       Miles
                                                                                             0        20             40            60
                                                                Project Corridor                                                    Kilometers




                                                   Figure 1-1: Vicinity Map
                                                                                                                                   July 2008

                                                                1-3
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 51 of 153
                                                 JV-1, JV-2, JV-3 Tactical Infrastructure




                       THIS PAGE LEFT INTENTIONALLY BLANK




ESP, Santa Teresa Station                                               December 2008
                                      1-4
                                                                                            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 52 of 153




                               Access Road CR A001
                               1.3 mi
                                                           Access Road AR411                                                                                                                                      Access Road AR430
Access Road AR 6
                                                           0.36 mi                                                                                   Access Road CR004                                            2.37 mi
                                                                                                                                                                                    Access Road AR423




                                                                                                                                                                                                                                      Pete Domenici Blvd.
                                                                                                                                                     2.85 mi                        1.12 mi
                      JV-1
                    18.06 mi                                                                                                   9                                                                              9
                                                                                                                                                                          JV-2                                                                                 Santa
                                                                                                                                                                         11.8 mi                                          JV-3                                 Teresa
                                                                                                                                                                                                                        10.04 mi                                POE




       JV-1 Project Corridor
       JV-2 Project Corridor
       JV-3 Project Corridor                                       0    1       2   3   4       5   6       7   8   9
                                                                                                                     Kilometers
       Existing Access Roads
                                                                   0        1       2       3           4       5     6
       Staging Areas                                                                                                   Miles
                                                     1:185,000




                                                                                                                                   Figure 1-2: JV-1, JV-2 & JV-3 Project Corridor

                                                                                                                                                                                                                                                            August 2008
                                                                                                                                                                                                        1-5
                            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 53 of 153
                                                                                                 JV-1, JV-2, JV-3 Tactical Infrastructure




                                         THIS PAGE LEFT INTENTIONALLY BLANK




ESP, Santa Teresa Station                                                                                               December 2008
                                                           1-6
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 54 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


and not easily accessed by USBP agents, near POEs where concentrated populations
might live on either side of the border, or in locations that have quick access to U.S.
transportation routes.

The Project is being carried out pursuant to Section 102 of IIRIRA, 8 U.S.C. § 1103
note. In Section 102(b) of IIRIRA, Congress called for the installation of fencing,
barriers, roads, lighting, cameras, and sensors on not less than 700 miles of the
southwestern border. This total includes certain priority miles of fencing that are to be
completed by December of 2008. Section 102(b) further specifies that these priority
miles are to be constructed in areas where it would be practical and effective in
deterring smugglers and aliens attempting to gain illegal entry into the U.S. Congress
appropriated funds for this Project in CBP’s fiscal year (FY) 2007 and 2008 Border
Security Fencing, Infrastructure, and Technology Appropriations (Public Law [P.L.] 109-
295; P.L. 110-161).

1.3    INTRODUCTION TO THE ENVIRONMENTAL STEWARDSHIP PLAN (ESP)

This ESP is divided in to 7 chapters plus appendices. The first chapter presents a
detailed overview. Chapter 2 presents a detailed description of the Project. Subsequent
chapters present information on the resources present, and evaluate the direct, indirect,
and cumulative effects of the Project. The ESP also describes measures CBP has
identified—in consultation with Federal, state and local agencies—to avoid, minimize, or
mitigate impacts to the environment, as appropriate.

CBP will follow specially developed design criteria to reduce adverse environmental
impacts and will implement mitigation measures to further reduce or offset adverse
environmental impacts to the extent possible. Design criteria to reduce adverse
environmental impacts include avoiding physical disturbance and construction of solid
barriers in wetlands/riparian areas and streambeds. Consultation with Federal and
state agencies and other stakeholders will augment efforts to avoid or minimize adverse
environmental impacts. Appropriate BMPs to protect natural and cultural resources will
be utilized to the extent possible. BMPs will include implementation of a Storm Water
Pollution Prevention Plan (SWPPP), Construction Mitigation and Restoration (CM&R)
Plan, Spill Prevention Control and Countermeasures Plan (SPCCP), Dust Control Plan,
Fire Prevention and Suppression Plan.

USBP has nine administrative sectors along the U.S./Mexico border. Each sector is
responsible for implementing an optimal combination of personnel, technology, and
infrastructure appropriate for its operational requirements. The El Paso Sector is
responsible for Luna, Hidalgo, and Doña Ana counties, New Mexico, and El Paso and
Hudspeth counties, Texas. The area affected by the Project includes the southernmost
portion of Luna and Doña Ana counties, New Mexico.




ESP, Santa Teresa Station                                                      December 2008
                                           1-7
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 55 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


1.4    PUBLIC OUTREACH AND AGENCY COORDINATION

CBP      held     agency     meetings      and    posted     project  descriptions  on
www.BorderFencePlanning.com to elicit information on sensitive resources that may be
present and/or potentially affected in the project area. Information obtained has been
factored into the analysis of effects and presented in this ESP.

In addition to the public outreach program, CBP has continued to coordinate with
various Federal and state agencies during the development of this ESP. These
agencies are described in the following paragraphs.

U.S. Section, International Boundary and Water Commission (USIBWC) - CBP has
coordinated with USIBWC to ensure that any construction along the U.S./Mexico border
does not adversely affect International Boundary Monuments or substantially impede
floodwater conveyance within international drainages.

U.S. Army Corps of Engineers (USACE), Albuquerque District - CBP has coordinated
activities with USACE to identify potential jurisdictional Waters of the U.S. (WUS),
including wetlands, and to develop measures to avoid, minimize or compensate for
losses to these resources.

U.S. Department of the Interior (DOI) - CBP has coordinated extensively with two
resource managing agencies (U.S. Fish and Wildlife Service [USFWS] and U.S. Bureau
of Land Management [BLM]) within DOI throughout the development of this ESP. The
USFWS has assisted in identifying listed species that have the potential to occur in the
project. CBP has also continued to coordinate with BLM, since portions of other fence
segments are planned for construction within or adjacent to BLM lands.

1.5    SUMMARY OF BMPS AND MITIGATION

It is CBP’s policy to reduce impacts through the sequence of avoidance, minimization,
mitigation, and finally, compensation. Mitigation efforts vary and include activities such
as restoration of habitat in other areas, and implementation of appropriate BMPs. CBP
coordinates its mitigation measures with the appropriate Federal and state resource
agencies, as appropriate.

This section describes those measures that will be implemented to reduce or eliminate
potential adverse impacts on the human and natural environment. Many of these
measures have been incorporated by CBP as standard operating procedures on past
projects. A summary of mitigation measures are presented for each resource category
that will be potentially affected. The mitigation measures will be coordinated through
the appropriate agencies and land managers or administrators, as appropriate.

It is CBP’s policy to reduce impacts through the sequence of avoidance, minimization,
mitigation, and finally, compensation. Mitigation efforts vary and include activities such
as restoration of habitat in other areas and implementation of appropriate BMPs. CBP


ESP, Santa Teresa Station                                                      December 2008
                                           1-8
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 56 of 153
                                                         JV-1, JV-2, JV-3 Tactical Infrastructure


coordinates its environmental design measures with the appropriate Federal and state
resource agencies, as appropriate. Both general BMPs and species-specific BMPs
have been developed during the preparation of this ESP.

This section describes those measures that may be implemented to reduce or eliminate
potential adverse impacts on the human and natural environment. Many of these
measures have been incorporated by CBP as standard operating procedures on past
projects. Below is a summary of BMPs for each resource category that will be
potentially affected. The mitigation measures will be coordinated with the appropriate
agencies and land managers or administrators, as appropriate.

1.5.1 General Construction Activities
BMPs will be implemented as standard operating procedures during all construction
activities, and will include proper handling, storage, and/or disposal of hazardous and/or
regulated materials. To minimize potential impacts from hazardous and regulated
materials, all fuels, waste oils, and solvents will be collected and stored in tanks or
drums within a secondary containment system that consists of an impervious floor and
bermed sidewalls capable of containing the volume of the largest container stored
therein. The refueling of machinery will be completed following accepted industry
guidelines, and all vehicles will have drip pans during storage to contain minor spills and
drips. Although a major spill is unlikely to occur, any spill of 5 gallons or more will be
contained immediately within an earthen dike, and an absorbent (e.g., granular, pillow,
sock, etc.) will be applied to contain the spill. Furthermore, a spill of any regulated
substance in a reportable quantity will be cleaned up and reported to the appropriate
Federal and state agencies. Reportable quantities of regulated substances will be
included as part of a project-specific SPCCP. A SPCCP will be in place prior to the start
of construction and all personnel will be briefed on the implementation and
responsibilities of this plan.

All equipment maintenance, laydown, and dispensing of fuel, oil, or any other such
activities, will occur in staging areas identified for use in this ESP. The designated
staging areas will be located in such a manner as to prevent any runoff from entering
WUS, including wetlands. All used oil and solvents will be recycled if possible. All non-
recyclable hazardous and regulated wastes will be collected, characterized, labeled,
stored, transported, and disposed in manners consistent with Environmental Protection
Agency (EPA) standards.

Solid waste receptacles will be maintained at staging areas. Non-hazardous solid waste
(trash and waste construction materials) will be collected and deposited in on-site
receptacles. Waste materials and other discarded materials contained in these
receptacles will be removed from the site as quickly as possible. Solid waste will be
collected and disposed of properly.

Once activities in any given construction segment of the project corridor are completed,
active measures will be implemented to rehabilitate the staging areas. CBP will



ESP, Santa Teresa Station                                                       December 2008
                                            1-9
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 57 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


coordinate with the appropriate land managers to determine the most suitable and cost-
effective measures for successful rehabilitation.

For successful rehabilitation, all or some of the following measures may be conducted
on the part of CBP:

       •       Site preparation through ripping and disking to loosen compacted soils.
       •       Hydromulch with native grasses and forbs in order to control soil erosion
               and ensure adequate re-vegetation.
       •       Planting of native shrubs as needed.
       •       Temporary irrigation (i.e., truck watering) for seedlings.
       •       Periodic monitoring to determine if additional actions are necessary to
               successfully rehabilitate disturbed areas.

1.5.2 Air Quality
Mitigation measures will be incorporated to ensure that particulate matter less than 10
microns in size (PM-10) emission levels remain minimal. Measures will include dust
suppression methods to minimize airborne particulate matter created during
construction activities. Standard construction BMPs, such as routine watering of the
construction site and access roads, will be used to control fugitive dust during the
construction phases of the Project. Additionally, all construction equipment and
vehicles will need to be kept in good operating condition to minimize exhaust emissions.

1.5.3 Soils
Proper site-specific BMPs are designed and utilized to reduce the impact of non-point
source pollution during construction activities. BMPs include such things as buffers
around washes to reduce the risk of siltation, installation of waterbars to slow the flow of
water down hill, and placement of culverts, low-water crossings, or bridges where
washes need to be traversed. These BMPs will greatly reduce the amount of soil lost to
runoff during heavy rain events and ensure the integrity of the construction site. Soil
erosion BMPs can also beneficially impact air quality by reducing the amount of fugitive
dust.

Areas with highly erodible soils will be given special consideration to ensure
incorporation of various and effective compaction techniques, aggregate materials,
wetting compounds, and rehabilitation to reduce potential soil erosion. Erosion control
measures such as waterbars, gabions, straw bales, and re-vegetation will be
implemented during and after construction activities. Re-vegetation efforts will be
implemented to ensure long-term recovery of the area and to prevent significant soil
erosion problems.

1.5.4 Water Resources
CBP will require its contractor(s) to prepare and implement a SWPPP to avoid or reduce
erosion and sedimentation outside the construction footprint. Coordination with the
Regulatory Functions Branch of USACE, Albuquerque District will continue in order to



ESP, Santa Teresa Station                                                        December 2008
                                            1-10
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 58 of 153
                                                            JV-1, JV-2, JV-3 Tactical Infrastructure


avoid or reduce construction-related impacts to washes and arroyos that are potentially
jurisdictional WUS. Compensatory mitigation will be implemented, as appropriate.

All engineering designs and subsequent hydrology reports will be provided to USIBWC
prior to start of construction activities for recommendation of measures to avoid an
increase, concentration, or relocation of overland surface flows into either the U.S. or
Mexico. Furthermore, CBP will routinely check and maintain drainage structures,
including low water crossings, and vehicle fence installed within drainages. Such
activities may include, but are not limited to, removal of debris that would impede proper
conveyance, repair/maintenance of erosional features, installation of energy dissipation
measures, and re-vegetation of temporarily disturbed areas.

1.5.5 Biological Resources
Construction equipment will be cleaned using a high-pressure water system prior to
entering and departing the project corridor to minimize the spread and establishment of
non-native invasive plant species. Soil disturbances in temporary impact areas will be
rehabilitated. Rehabilitation includes re-vegetation or the distribution of organic and
geological materials over the disturbed area to reduce erosion while allowing the area to
naturally revegetate. Rehabilitation methods will be outlined in a rehabilitation plan. At
a minimum, the rehabilitation plan will include: the plant species to be used, a planting
schedule, measures to control non-native species, specific success criteria, and the
party responsible for maintaining and meeting the success criteria. Seeds or plants
native to Luna and Doña Ana counties will be used to the extent practicable.

Disturbed and restored areas will be monitored for the spread and control of non-native
invasive plant species as part of periodic maintenance activities as appropriate.

A qualified biologist (i.e., professional biologist with education and training in wildlife
biology or ecology) will monitor construction operations to ensure adherence with the
BMPs and provide advice to the construction contractor as needed.

1.5.6 Cultural Resources
Prior to ground-disturbing activities near sites determined to be potentially eligible or
eligible for listing on the National Register of Historic Places (NRHP), the New Mexico
State Historic Preservation Officer (SHPO) and the appropriate tribes will be informed.
Additionally, through continued coordination with the New Mexico SHPO, measures to
avoid or mitigate for adverse effects will be identified and implemented; including the
potential to: (1) avoid sites to the extent practicable; (2) monitor construction activities to
ensure potential effects are minimized; (3) data recovery. During construction, orange
fabric barrier fencing (or similar material) will be positioned on the edges of established
roads to prevent vehicle traffic from impacting undisturbed cultural sites. An on-site
archaeological monitor will also be used to monitor construction activities where site
avoidance will occur. Consequently, with the implementation of avoidance and
mitigation measures as appropriate, potential adverse affects will be avoided or
minimized.



ESP, Santa Teresa Station                                                          December 2008
                                             1-11
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 59 of 153
                                                 JV-1, JV-2, JV-3 Tactical Infrastructure




                       THIS PAGE LEFT INTENTIONALLY BLANK




ESP, Santa Teresa Station                                               December 2008
                                      1-12
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 60 of 153




                                                      SECTION 2.0
                                     GENERAL PROJECT DESCRITPION
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 61 of 153
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 62 of 153
                                                           JV-1, JV-2, JV-3 Tactical Infrastructure



2.0    GENERAL PROJECT DESCRIPTION

The Project consists of constructing, operating, and maintaining approximately 48 miles
of TI. The Project will be implemented in three discrete sections (JV1, JV2, and JV3).
Individual components of the three sections will range from approximately 0.5 miles to
more than 31 miles in length (see Figure 2-1). TI will consist of vehicle fence,
associated construction roads, and access roads. In order to facilitate construction of
the TI staging areas will be used to store materials and equipment. TI will follow the
US/Mexico border on the Roosevelt Reservation and will be constructed in areas of the
border that are not currently fenced to assist USBP agents in reducing illegal cross-
border activities and provide a safer work environment for USBP agents.

As the name implies, vehicle fences are
structures designed to prevent illegal vehicle
traffic; however, they are not designed to
preclude pedestrian or wildlife movement.
The vehicle fence, post and rail and
Normandy-style, to be constructed and
installed as part of the Project (Photograph 2-
1 and 2-2, respectively) will be placed along
the border to the greatest extent practicable.
The post and rail design for vehicle fence is
to place a steel pipe (approximately 6 to 8
inches in diameter) into the ground 4 to 6
feet, fill the pipe with concrete, and weld steel
along the tops of the support pipes in a
horizontal manner.         The vertical support      Photograph 2-1. Example of Post and Rail
pipes are placed in the ground on 4 to 5 foot                     Vehicle Fence
centers. Additionally, the vehicle fence will
be outfitted with pipe, tubing, or similar
material that will parallel the horizontal rail no
lower than 18 inches from the ground and no
higher than 45 inches for the purposes of
preventing livestock from crossing.           The
Normandy-style vehicle fence is typically
constructed of welded metal similar to
railroad rail. This type of vehicle fence cannot
be rolled or moved manually, and must be
lifted using a forklift or front-end loader. The
barriers will be constructed within the staging
areas or Roosevelt Reservation, transported
throughout the project corridor, placed on the
                                                     Photograph 2-2. Vehicle Fence (Normandy-
ground, and then welded together. A typical                           style).
section of Normandy-style vehicle fence is 10
to 12 feet long and stands 4 to 6 feet high.

ESP, Santa Teresa Station                                                         December 2008
                                              2-1
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 63 of 153
                                                           JV-1, JV-2, JV-3 Tactical Infrastructure


Additionally, this style of vehicle fence will be outfitted with similar materials to the post
and rail vehicle fence for the purposes of preventing livestock from crossing.

A total of five access roads will be improved for construction and continued
maintenance purposes. These access roads are approximately 0.4, 1.3, 2.8, 1.1, and
2.4 miles in length for a total of 8 miles (see Figure 1-2). The access roads will be
widened to approximately 20 feet and will have aggregate added as part of the
construction activities. Figure 2-1 is a schematic depicting the various TI components
discussed as part of this Project. Other existing points of access will be used as
necessary, and include Pete Domenici Boulevard and Access Road 6 in the Deming
Station AO to the west.

Construction roads are needed to facilitate the construction of the vehicle fence. These
will generally run parallel to the vehicle fence sections and will typically be 20 feet wide
and will be constructed parallel to the vehicle fence within the Roosevelt Reservation.
Aggregate will be added to the surface of the road as part of the construction process to
reduce erosion and maintenance activities. Water bars will be installed at various
locations along the road to direct storm water into parallel ditches or down slope to
reduce erosion of the road surface. Upon completion of the construction activities the
construction roads will be used for patrolling, dragging, and maintenance of the vehicle
fence.

The construction roads will also include the construction of new drainage structures or
low water crossings (LWC). Drainage structures will consist of corrugated pipe or
concrete box culverts, while LWCs will consist of concrete slabs designed with suitable
approach angles. Culverts may also be incorporated into the design of LWCs, as
appropriate. The size and number of culverts required will depend upon the width of the
drainage and the expected flood flow volumes and velocities at each of the drainage
crossings. Each drainage structure will be designed to ensure that flows are not
impeded, thus avoiding creation of backwater areas. The designs will also ensure that
water velocity is not significantly changed at the outfall. Stilling basins, rip rap, gabion
baskets, and other designs will be used on both ends of the drainage structure to
dissipate the water flow energy. Head, tail, and cut-off walls will be constructed, as
appropriate, to reduce scouring and ensure the stability of the drainage structure.

In order to facilitate operation of equipment, staging of materials, and construction
access to the project corridor, five temporary staging areas, totaling 9.2 acres will be
utilized. Vegetation will be cleared and grading may occur where needed in the staging
areas. Upon completion of construction activities, the temporary staging areas will be
rehabilitated.

The possibility exists that work will have to occur on a 24-hour basis. A 24-hour
schedule will be implemented only when additional efforts are needed in order to
maintain the work task schedule as Federally mandated. In order to facilitate
construction activities during these work hours, portable lights will be used. It is



ESP, Santa Teresa Station                                                         December 2008
                                             2-2
                                 Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 64 of 153




                                                         20'




             Temporary Staging Area

                     Varies in Size
                                                    ad
                                                  Ro
                                                e ss
                                             A cc
2-3




                                                                                              60ft Project Corridor




                                      United States
                                       Mexico




                                                                                                                      Vehicle Fence


      NOT TO SCALE




                                                          Figure 2-1: Schematics of Project Corridor
                                                                                                                                      August 2008
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 65 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


estimated that no more than 12 lights will be in
operation at any one time at each project site.

A 6-kilowatt self-contained diesel generator powers
these lights (Photograph 2-3). Each unit typically
has four 400- to 1000-watt lamps. The portable light
systems can be towed to the desired construction
location as needed and removed upon completion of
construction activities. Lights will be oriented to
illuminate the work area, with the area affected by
illumination limited to 200 feet from the light source.
                                                             Photograph 2-3. Portable lights
The footprint of the vehicle fence and construction
road will be contained entirely within the 60-foot-wide Roosevelt Reservation, which was
set aside in 1907 by President Roosevelt as a border enforcement zone. Additionally,
all materials and equipment that will be stored onsite will be done so within the five
designated staging areas. The Project will be constructed by private contractors,
though some military units could be used to assist in road construction. The anticipated
completion date for the construction is December 2008.




ESP, Santa Teresa Station                                                        December 2008
                                            2-4
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 66 of 153




                                                  SECTION 3.0
                      ENVIRONMENTAL BASELINE AND EVALUATION
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 67 of 153
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 68 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure



3.0    ENVIRONMENTAL BASELINE AND EVALUATION

3.1    INTRODUCTION

CBP has compiled extensive information about the environmental resources that will be
affected by the construction, operation and maintenance of TI along the U.S/Mexico
border. CBP used this information to establish the baseline against which it evaluated
the impacts of the construction, maintenance and operation of the vehicle fence and
supporting infrastructure. CBP obtained baseline regulatory information from many
sources, including the Clean Air Act (CAA), Endangered Species Act (ESA), Clean
Water Act (CWA), Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA), National Historic Preservation Act (NHPA), Executive Order
(EO) 12898, and EO 13045.

Some resources within the Project’s region of influence (ROI) are not addressed in this
ESP because they are not relevant to the analyses. Resources that are not addressed,
and the reasons for eliminating them, are:

       •       Utilities: The Project will not affect any public utilities because none are
               located in the project corridor.
       •       Communications: The Project will not affect communications systems
               because there are not any in the project corridor.
       •       Geology: The Project will result in minor, localized effects on surficial
               geological features. Topography will be slightly altered within the project
               footprint; however, physiography of the project region will not be affected.
       •       Climate: The Project will not affect nor be affected by the climate.
       •       Wild and Scenic Rivers: The Project will not affect any designated Wild
               and Scenic Rivers because no rivers designated as such are located
               within or near the project corridor.
       •       Aquatic Resources: There are no aquatic ecosystems that occur within or
               near the project corridor.
       •       Transportation: The project corridor is located in a remote region of New
               Mexico and no activities will take place on public roadways, other than
               normal transport of goods and personnel on an intermittent basis during
               construction activities. Therefore, impacts on roadways and traffic will not
               be discussed further.
       •       Prime farmlands: No impact will occur on soils protected by the Farmland
               Protection Policy Act since none are located within the project corridor.
       •       Human Health and Safety:            The Occupational Safety and Health
               Administration and EPA issue standards that specify the amount and type
               of training required for industrial workers, the use of protective equipment
               and clothing, engineering controls, and maximum exposure limits with
               respect to workplace stressors. Contractors will be required to establish
               and maintain safety programs at the construction site, consistent with
               these standards. All vehicle traffic will be on public and private roads with

ESP, Santa Teresa Station                                                        December 2008
                                             3-1
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 69 of 153
                                                                 JV-1, JV-2, JV-3 Tactical Infrastructure


                   very little traffic and in an area of New Mexico with an extremely low
                   population density. Therefore, the Project will not expose members of the
                   general public to increased safety risks.
       •           Environmental Justice and Protection of Children: The project corridor is
                   located in a remote region of New Mexico. No residences or businesses
                   are located near or within the project corridor. No children will be impacted
                   as a result of the Project.
       •           Noise: Due to the remote location of the project site, the type of
                   construction planned, and the lack of sensitive noise receptors in the area,
                   a noise impacts discussion is not warranted for this project. Noise impacts
                   on wildlife will be discussed in the biological resources section.

For those resources that will be impacted, Table 3-1 shows the individual segments and
associated TI and staging areas, and land area impacted (acres) within each segment
of the Project. Throughout Section 3 of this ESP, permanent impacts are associated
with the improvements to construction and access roads and post and rail vehicle fence,
while temporary impacts relate to the use of staging areas. These temporarily impacted
areas will be rehabilitated upon completion of the construction activities. The access
roads will be widened to 20 feet; therefore, the impacts of the access roads are based
on this footprint. Although the footprint of the construction road is only 20 feet, the
Project allows for use of the entire 60-foot wide Roosevelt Reservation. Thus, impacts
related to the construction road and vehicle fence are based on a 60-foot wide footprint.

      Table 3-1. TI and Staging Area Impacts in each Segment of the Project

           TI Segment        Construction Road /       Access Roads        Staging Areas
                            Vehicle Fence (Acres)         (Acres)             (Acres)
           JV-1                       132                   6                     3.7
           JV-2                        87                   10                     0
           JV-3                        73                   11                    5.5
           Total                      292                   27                    9.2


3.2    AIR QUALITY

3.2.1 Environmental Setting
Information on air quality within the Project corridor was described in the CBP 2004 EA
and 2006 PEA, and is incorporated herein by reference (CBP 2004 and 2006). Doña
Ana County borders El Paso, Texas and Ciudad Juarez, Mexico. This region has
historically had air quality problems, including particulate less than 10 micrometers (PM-
10). In Anthony, New Mexico, which lies on the border of Texas and New Mexico, there
is a PM-10 non-attainment area. This area was designated by EPA in 1991. Luna
County is in attainment for all criteria pollutants (EPA 2008).

3.2.2 Effects of the Project
Although the Secretary’s waiver means that CBP no longer has any specific legal
obligations under the CAA for the TI segments addressed in this ESP, the Secretary
committed DHS to responsible environmental stewardship of our valuable natural and

ESP, Santa Teresa Station                                                               December 2008
                                                 3-2
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 70 of 153
                                                                    JV-1, JV-2, JV-3 Tactical Infrastructure


cultural resources. CBP supports this objective and has applied the appropriate
standards and guidelines associated with the CAA as the basis for evaluating potential
environmental impacts and appropriate mitigations.

A minimal increase in local air pollution will be expected from vehicle fence and road
construction. Temporary increases in air pollution will result from the use of
construction equipment, portable lights, and fugitive dust. Due to the short duration of
the Project, any impacts on ambient air quality during construction activities are
expected to be short-term, and can be reduced through the use of standard dust control
techniques, including roadway watering. During construction, proper and routine
maintenance of all vehicles and other construction equipment will ensure that emissions
are within the equipment’s design standards. Air emissions from the Project will be
temporary and will result in negligible impacts on air quality in the region.

EPA’s NONROAD 2005 Model was used (EPA 2005), as recommended by EPA’s
Procedures Document for National Emission Inventory, Criteria Air Pollutants, 1985-
1999 (EPA 2001), to calculate emissions from construction equipment such as
bulldozers, and cranes. Assumptions were made regarding the type of equipment, total
number of days and number of hours per day each piece of equipment would be used.

Similarly, emissions from delivery trucks and commuters traveling to the job site, were
calculated using the EPA MOBILE6.2 Model (EPA 2001). Construction workers will
temporarily increase the combustible emissions in the air shed during their commute to
and from the project area. These emissions were calculated in the air emission analysis
and included in the total emission estimates.

Furthermore, large amounts of dust (i.e., fugitive dust) can arise from the mechanical
disturbance of surface soils, including grading, driving, and road and fence construction.
Fugitive dust emissions were calculated using the emission factor of 0.11 ton per acre
per month, which is a more current standard than EPA’s 1985 Compilation of Air
Pollutant Emission Factors, also known as AP-42 (EPA 2001). The total air quality
emissions were calculated for the construction activities occurring throughout the
Project corridor to compare to the General Conformity Rule. Results of these
calculations are presented in Table 3-2 and Appendix B.

      Table 3-2. Total Air Emissions (tons/year) from Construction Activities
                               vs. de minimis Levels
                                                    Total          de minimis Thresholds
           Pollutant
                                                 (tons/year)            (tons/year)
           Carbon Monoxide                           28.1                      100
           Volatile Organic Compounds                 5.6                      100
           Nitrogen Oxides                           45.9                      100
           PM-10                                     42.3                      100
           PM-2.5                                    11.3                      100
           Sulfur Dioxide                            5.92                      100
      Source: 40 CFR 51.853 and Gulf South Research Corporation (GSRC) air emission model projections.


ESP, Santa Teresa Station                                                                   December 2008
                                                    3-3
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 71 of 153
                                                           JV-1, JV-2, JV-3 Tactical Infrastructure


As can be seen from Table 3-2, the construction activities will not exceed de minimis
thresholds. Thus, there will be negligible impacts on air quality from the implementation
of the Project. Impacts from combustible air emissions from USBP traffic are expected
to be the same before and after the construction activities. Construction workers will
temporarily increase the combustible emissions in the air shed during their commute to
and from the project area.

Diesel generators will be used to power the portable lights, and these generators will
cause low amounts of air emissions. Since emission levels will be below the de minimis
threshold (i.e., 100 tons per year), emissions will not violate National or state standards.
If a 24-hour work schedule is needed, then the portable lights will operate throughout
the night; however, this will be temporary, and as construction activities are completed
within a particular area the lights will be relocated to a new area. Furthermore, a 24-
hour schedule will only occur due to unforeseen circumstances or if Federally mandated
schedules dictate it to be necessary. Regardless, the impacts from the operation of the
light generators will be temporary; thus, they will have a negligible affect on air quality in
the region.

Construction and operation of TI will increase border security in the project corridor and
may result in a change to illegal traffic patterns. However, changes to illegal alien (IA)
traffic patterns result from a myriad of factors and, therefore, are considered
unpredictable and beyond the scope of this ESP.

3.3    LAND USE AND RECREATION

3.3.1 Environmental Setting
The Project will remain within the Roosevelt Reservation with the exception of the
access roads and five staging areas, which will use approximately 33 acres of BLM
lands, 1.7 acres of state lands, and 1.5 acres of private lands outside the Roosevelt
Reservation. CBP operations and TI construction within the 60-foot wide Roosevelt
Reservation is consistent with the purpose of the Roosevelt Reservation, and any CBP
activity within this area is outside the oversight or control of Federal land managers.
Therefore, the majority of the lands along the U.S./Mexico border in New Mexico
provide a border security function as well. The other Federal lands within and near the
Project corridor are ranch lands and probably will remain undeveloped.

3.3.2 Effects of the Project
With the implementation of the Project, land use within the Roosevelt Reservation will
remain a Federal law enforcement zone. Other BLM lands are currently open and
undeveloped. The land use in staging areas, which are located outside of the
Roosevelt Reservation, will temporarily change from open and undeveloped to
disturbed open space, which would impact recreational opportunities. However, open
space is common within this area and the Project will not pose a major long-term
change to the land use or recreational opportunities regionally. The staging areas,
which are needed to store and stockpile materials and equipment, will temporarily affect
land use on approximately 9.2 acres. These areas will be rehabilitated upon completion


ESP, Santa Teresa Station                                                         December 2008
                                             3-4
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 72 of 153
                                                         JV-1, JV-2, JV-3 Tactical Infrastructure


of construction activities and the current land use restored; therefore, impacts
associated with the staging areas are considered temporary and minimal.

3.4    AESTHETICS

3.4.1 Environmental Setting
Aesthetic and visual resources within the project corridor and region were discussed in
the 2004 EA and 2006 PEA (CBP 2004 and 2006); those discussions are incorporated
herein by reference. In summary, aesthetic and visual resources within the project
corridor include the characteristic features of the natural vegetation of the Chihuahuan
Desert landscapes.        The rural agricultural communities, historic missions, and
characteristic architecture contribute to the visual quality of the region.

3.4.2 Effects of the Project
The construction of vehicle fence and roads will have adverse impacts on the
appearance of the project corridor. However, the Project occurs near the Santa Teresa
POE, as well as adjacent to unimproved roads and a barbed-wire fence, all of which
have already degraded the aesthetic value of the project area. The presence of
construction equipment and use of portable lighting will have a minimal impact on
appearance during construction. The Project will not substantially degrade the existing
visual character of the region; thus, impacts are considered minimal.

Construction and operation of TI will increase border security in the project corridor and
may result in a change to illegal traffic patterns. However, changes to IA traffic patterns
result from a myriad of factors and, therefore, are considered unpredictable and beyond
the scope of this ESP. Beneficial indirect impacts will occur, as the vehicle fence will
substantially reduce or eliminate IA vehicle traffic and associated trash and illegal roads
north of the Project corridor.

3.5    SOILS

3.5.1 Environmental Setting
General soil associations within the project corridor are comprised of soils discussed in
the 2004 EA and 2006 PEA (CBP 2004 and 2006) and are incorporated herein by
reference. The study corridor encompasses three general soil associations, including
Glendale-Harkey, Hondale-Mimbres-Bluepoint, and Pintura-Wink associations (USDA
1973, CBP 2006). These soils have developed in a combination of topographic
situations: floodplains, basin floors, fans, terraces, valleys, mesas, ridges, and
mountains.

3.5.2 Effects of the Project
The Project will have a direct, permanent impact on approximately 319 acres and
temporary impacts on 9.2 acres of Hondale-Mimbres-Bluepoint and Pintura-Wink soils
(Table 3-3). These soils are common locally and regionally and have received some
previous disturbance from the existing border and access roads; therefore, negligible
impacts are expected.


ESP, Santa Teresa Station                                                       December 2008
                                            3-5
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 73 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


             Table 3-3. Permanent and Temporary Impacts to Soil Types

             Soil Association       Permanent Impact          Temporary Impact
                                        (Acres)                   (Acres)
       Hondale-Mimbres-Bluepoint           91.5                        2.4
       Pintura-Wink                        227.5                       6.8
       Total                                319                        9.2


Short-term impacts on soils, such as increased erosion, can be expected from the
construction of roads; however, these impacts will be alleviated once construction is
finished. Long-term effects on soils will result from the compaction of the soils from
road construction and improvement, erosion during storm events, and loss of biological
production. Pre- and post-construction BMPs will be developed and implemented to
reduce or eliminate erosion and potential downstream sedimentation. Compaction
techniques and erosion control measures, such as waterbars, gabions, straw bales, and
the use of rip-rap or sediment traps, will be some of the BMPs implemented.

The temporary operation of portable lights within the construction footprint will have no
effect on soils. The potential exists for petroleum, oil, and lubricants (POLs) to be
spilled during refueling of the portable lights’ generators, adversely impacting soils;
however, drip pans will be provided for the power generators to capture any POLs
accidentally spilled during maintenance activities or leaks from the equipment; thus, the
operation of the portable lights will have negligible impacts.

3.6    WATER USE AND QUALITY

3.6.1 Environmental Setting
3.6.1.1 Hydrology and Groundwater
The region’s groundwater conditions were discussed in detail in the 2004 EA and 2006
PEA; therefore, this information is incorporated herein by reference (CBP 2004 and
2006). The project corridor is located in the Mesilla Bolson, New Mexico Hydrologic
Basin, a subsurface portion of the Rio Grande Basin (New Mexico Department of
Environmental Quality 2008). The Mesilla Bolson underlies portions of New Mexico,
Texas, and Chihuahua, Mexico. Groundwater occurs in unconsolidated fluvial, alluvial,
and lacustrine sediments. The Rio Grande plays an important role in the recharge and
discharge of the Mesilla Bolson.

The Mesilla Bolson is an open basin, and groundwater withdrawals are offset by
induced recharge, captured discharge, and surface recharge. The withdrawal of
groundwater from deep within this basin’s aquifer has reversed the upward seepage of
groundwater. Return flow from over 54,000 acres of irrigated cropland, as well as
treated and untreated wastewater returns from Las Cruces, Santa Teresa, and other
population centers now seep downward and help to stabilize groundwater levels near
the Rio Grande (Robinson and Banta 1995). It is estimated that 10,000 acre-feet of
groundwater is recharged into the basin from mountain front recharge alone per year
(New Mexico Water Resources Research Institute 2007).


ESP, Santa Teresa Station                                                      December 2008
                                           3-6
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 74 of 153
                                                         JV-1, JV-2, JV-3 Tactical Infrastructure


3.6.1.2 Surface Waters and Waters of the U.S.
The region’s surface waters and WUS were discussed in detail in the 2004 EA and
2006 PEA, and that information is incorporated herein by reference (CBP 2004 and
2006). The Rio Grande flows through a small portion of Santa Teresa Station and is
listed as impaired. High levels of fecal coliform in the river are attributable to multiple
sources including municipal, on-site waste treatment, and agricultural runoff. This
impairs safe recreational contact and use of the water.

No surface waters or WUS were identified in the 2004 biological survey along the
U.S./Mexico border between Border Monument 3 and Border Monument 11 in Doña
Ana County, New Mexico (CBP 2004). However, recent biological surveys conducted by
GSRC within the western portion of the project corridor identified 19 drainages bisecting
the project corridor that would be defined as WUS under Section 404 of the CWA. Due
to the climate of the project area, these surface drainage channels are dry much of the
year and are considered ephemeral.

3.6.1.3 Floodplains
A floodplain is the area adjacent to a river, creek, lake, stream, or other open waterway
that is subject to flooding when there is a significant rain. Floodplains are further
defined by the likelihood of a flood event. If an area is in the 100-year floodplain, there
is a 1 in 100 chance in any given year that the area will flood. Federal Emergency
Management Agency (FEMA) floodplain maps were reviewed to identify whether or not
project locations were within mapped floodplains (FEMA 2008). At this time, no
mapped floodplains exist for project corridor.

3.6.2 Effects of the Project
Although the Secretary’s waiver means that CBP no longer has any specific legal
obligations under the CWA, for the TI segments addressed in this ESP, the Secretary
committed DHS to responsible environmental stewardship of our valuable natural and
cultural resources. CBP supports this objective and has applied the appropriate
standards and guidelines associated with the CWA as the basis for evaluating potential
environmental impacts and appropriate mitigations.

3.6.2.1 Hydrology and Groundwater
Water will be needed for road construction and improvement. Workable soil moisture
content must be obtained in order to properly compact soils for road construction and to
reduce fugitive dust emissions during construction. Water for construction and
maintenance will be hauled into the project corridor from existing wells located either
near the project corridor or from municipal supplies in Santa Teresa, New Mexico or El
Paso, Texas. It is assumed that for road construction approximately 0.5 acre-foot per
mile of water will be needed for dust suppression and compaction. Therefore, the total
amount of water that will be required to facilitate construction of the Project will be
approximately 24 acre-feet (48 mile x 0.5 acre-foot per mile = 24 acre-feet). This
quantity will be consumed during the construction activities, which will be completed by
December 2008. Groundwater could be used from near the project corridor since the
area is adequately recharged via rains and irrigation return flow each year. Thus, the


ESP, Santa Teresa Station                                                       December 2008
                                            3-7
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 75 of 153
                                                            JV-1, JV-2, JV-3 Tactical Infrastructure


amount of water needed for the Project (24 acre-feet) will be negligible when compared
to the excess recharge in the Mesilla Bolson. If water for the Project is purchased
commercially from sources outside the Mesilla Bolson it would still be a negligible
volume of water use compared to typical municipal uses. Therefore, water usage will
not cause a net deficit in aquifer volume or lower the groundwater table; thus, a minor,
short-term impact is expected.

3.6.2.2 Surface Waters and Waters of the U.S.
The Project will not have a permanent impact on any perennial or intermittent streams,
as none are present within the Project corridor. As mentioned previously, 19 ephemeral
WUS were identified during field surveys within the project corridor. The WUS will be
traversed using some type of drainage structure, which could include concrete low
water crossings, reinforced concrete pipes, or box culverts. The expected impacts on
each WUS are presented in Table 3-4.

                        Table 3-4. Impacts on Waters of the U.S.

                                                Acres
                              WUS No.       (Square Feet)
                                              Impacted
                              1              0.016 (697)
                              2              0.067 (2919)
                              3              0.197 (8581)
                              4              0.007 (305)
                              5               0.001 (44)
                              6              0.051 (2222)
                              7              0.003 (130)
                              8              0.005 (218)
                              9              0.066 (2875)
                              10             0.017 (741)
                              11             0.019 (828)
                              12             0.041 (1786)
                              13             0.007 (318)
                              14             0.005 (218)
                              15             0.007 (318)
                              16             0.007 (318)
                              17              0.01 (435)
                              18              0.002 (87)
                              19             0.007 (318)
                              Total          0.53 (23038)


Existing drainage patterns of transboundary runoff will not be changed as a result of the
Project. In addition, rip-rap, rock, or other energy dissipating materials will be placed
downstream of the drainage structures to alleviate flow velocity, long-term erosion, and
downstream sedimentation.

During construction activities, water quality within the ephemeral drains will be protected
through the implementation of BMPs (e.g., silt fences). General BMPs routinely


ESP, Santa Teresa Station                                                          December 2008
                                            3-8
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 76 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


employed as part of CBP construction projects were previously described in Section
1.5. Additionally, the vehicle fence has been designed to ensure that proper
conveyance of floodwaters is achieved and that floodwaters are not backed up on either
side of the border; and that routine maintenance activities will remove debris that
collects on the vehicle fence during flood events.

No impacts are expected on surface waters or WUS from the placement of portable
lights. To reduce the potential of surface water contamination, lights will not be placed
in or adjacent to drainages. As a precaution, catch pans will be placed under the
portable light generators to contain any accidental POL spills that may occur during
refueling or operation.

During the construction period, erosion, downstream sedimentation, and accidental
spills or leaks could have temporary and minor effects on surface water quality.
However, with proper implementation of BMPs, as identified in the current SWPPP and
SPCCP for the ongoing construction, these effects will be substantially reduced or
eliminated.

The Project will not substantially alter existing drainage patterns, result in a permanent
loss of wetlands or wetland function, or substantially affect water quality. Thus, the
Project will have minimal impact on the region’s water resources, and the effects will be
mitigated, as appropriate.

3.6.2.3 Floodplains
No impacts on floodplains are anticipated as none are mapped near or within the project
corridor. Furthermore, the planned TI will not be damaged by flood events, nor will the
planned TI increase the risk of flooding.

3.7    BIOLOGICAL RESOURCES

3.7.1 Environmental Setting
3.7.1.1 Vegetation Resources
Existing vegetation communities adjacent to the project corridor were described in the
2006 PEA and 2004 EA; therefore, this information is incorporated herein by reference
(CBP 2006 and 2004). In summary, a Chihuahuan Desertscrub Community exists in
the project corridor. The majority of Chihuahuan Desertscrub is dominated by creosote
(Larrea tridentata), tarbush (Flourensia ternua), and whitethorn acacia (Acacia
neovernicosa). Western honey mesquite (Prosopsis glandulosa var. torreyana), and
saltbushes (Atriplex sp.) are also often present. Common succulents include lechuguilla
(Agave lechuguilla) and yuccas (Yucca elata, Y. rostrata, Y. thompsoniana, Y. filifera, Y.
carnerosana, Y. torreyi, Y. baccata, Y. macrocarpa, and others). Several cacti are also
found within Chihuahuan Desertscrub.          Most common are cane cholla (Opuntia
imbricata) and prickly pears (O. violacea var. macocentra, O. phaeacantha var. major,
and O. p. var. discata) (CBP 2006).




ESP, Santa Teresa Station                                                      December 2008
                                           3-9
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 77 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


The most common plant species observed during a June 2008 biological survey
conducted by GSRC included rabbit bush (Chrysothamnus sp.), soaptree yucca (Yucca
elata), whitethorn acacia (Acacia neovernicosa), tree cholla (Opuntia imbricata), prickly
pear (Opuntia sp), creosote bush (Larrea tridentate), four-winged saltbush (Atriplex
canescens), Mormon tea (Ephedra sp.), sand sage (Artemisia filifolia), and honey
mesquite (Prosopis glandulosa).

3.7.1.2 Wildlife
Wildlife resources potentially found within the project corridor were discussed in the
2004 EA and 2006 PEA; this information is incorporated herein by reference (CBP 2004
and 2006). Mammals typically associated with the Chihuahuan Desertscrub plant
community range from large hoofed mammals to small ground-dwelling animals.
Mammal species observed during recent surveys conducted by GSRC include the
following species: black-tailed jackrabbit (Lepus californicus) and desert cottontail
(Sylvilagus audubonii). Although the other wildlife was not present at the time of the
surveys, several unoccupied woodrat (Neotoma sp.) middens, badger (Taxidea taxus)
burrows, kangaroo rat (Dipodemys sp.) burrows, and coyote (Canis latrans) tracks were
observed. One dead Ord’s kangaroo rat (Dipodemys ordi) and one dead mule deer
(Odocoileus hemionus) were also observed.

Many common species of amphibians and reptiles associated with western arid regions
can be found in southern Luna and Doña Ana County. Examples of reptiles and
amphibians observed during surveys include collared lizard (Crotaphytus collaris), side-
blotched lizard (Uta stansburiana), western whiptail (Aspidoscelis tigris), and long-nosed
leopard lizard (Gambelia wislizenii).

Thirteen species of birds were identified during biological surveys: mourning dove
(Zeneaida maroura), Phainopepla (Phainopepla nitens), red-tailed hawk (Buteo
jamaicensis), burrowing owl (Athena cunicularia), northern harrier (Circus cyaneus),
loggerhead strike (Lanius ludoviscianus), rufus crowned sparrow (Aimophila ruficeps),
western kingbird (Tyrannus verticalis), turkey vulture (Cathartes aura), black-tailed
gnatcatcher (Polioptila melanura), eastern meadowlark (Sturnella magna), cactus wren
(Campylorhynchus brunneicapillus), and ash-throated flycatcher (Myiarchus
cinerascens).

3.7.1.3 Special Status Species
Federally protected species and designated critical habitat were discussed in the 2004
EA and 2006 PEA, and those discussions are incorporated herein by reference (CBP
2004 and 2006). USFWS currently lists eight Federally endangered or threatened
species and one candidate species within Luna and Doña Ana counties (USFWS 2008).
Table 3-5 lists these species and describes their potential to occur within the project
corridor.




ESP, Santa Teresa Station                                                      December 2008
                                           3-10
            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 78 of 153
                                                                  JV-1, JV-2, JV-3 Tactical Infrastructure


                  Table 3-5. Federally endangered or threatened species, Luna
                                      and Doña Ana County
Common/Scientific Name             Federal Status     County      Potential to occur within Project Area
Yellow-billed cuckoo                                              No – No suitable habitat occurs within or near
                                     Candidate             Both
Coccyzus americanus                                               the project corridor.
Least tern (interior population)                                  No – No suitable habitat occurs within or near
                                    Endangered        Doña Ana
Sterna antillarum                                                 the project corridor.
Northern aplomado falcon                                          Yes – Potential tree and scrub habitat exist
                                    Endangered             Both
Falco femoralis septentrionalis                                   within the project corridor.
Southwestern willow flycatcher                                    No – No suitable habitat occurs within or near
                                    Endangered             Both
Empidonax traillii extimus                                        the project corridor.
Rio Grande silvery minnow                                         No – No suitable habitat occurs within or near
                                    Endangered        Doña Ana
Hybognathus amarus                                                the project corridor.
Sneed pincushion cactus                                           No – No suitable habitat occurs within or near
                                    Endangered        Doña Ana
Coryphantha sneedii var, sneedii                                  the project corridor.
Mexican spotted owl                                               No – No suitable habitat occurs within or near
                                     Threatened       Doña Ana
Strix occidentalis lucida                                         the project corridor.
Beautiful shiner                                                  No – No suitable habitat occurs within or near
                                     Threatened            Luna
Cyprinella formosa                                                the project corridor.
Chiricahua leopard frog                                           No – No suitable habitat occurs within or near
                                     Threatened            Luna
Rana chiricahuensis                                               the project corridor.


     Of these nine species, one currently (Mexican spotted owl) has designated critical
     habitat within Doña Ana County; however, no critical habitat is located near the project
     corridor. As can be seen from Table 3-5, CBP has made the determination that the
     northern aplomado falcon is the only Federally listed species that has the potential to
     occur within the project corridor. This determination is due to the project corridor
     containing suitable nesting and foraging habitat.

     In 2006, USFWS announced a final rule to reintroduce the northern aplomado falcon in
     historical habitats in southern New Mexico and Arizona (Federal Register Volume 71,
     No. 143). Under this ruling, the northern aplomado falcon is classified as a nonessential
     experimental population.        This designation requires Federal land mangers to
     incorporate the following actions in a release under 10(j) 70 FR 6819 6828: (1) a
     geographic area is designated where all falcons within the area would be considered
     “experimental”; (2) Federal agencies would treat the release of birds as “proposed
     threatened” versus “endangered.” This requires the Federal agency to conference
     instead of consult, as required by Section 7 of the ESA; and (3) Federal agencies would
     conference with USFWS if the actions may adversely affect the aplomado falcon, but no
     authorization for incidental take would be required as with consultation.

     The potential for New Mexico state protected species to occur within the project corridor
     was discussed in the 2004 EA and 2006 PEA and that discussion is incorporated herein
     by reference (CBP 2004 and 2006). In summary, a total of 24 New Mexico threatened
     and endangered species are considered to inhabit Luna and Doña Ana counties. A
     total of six species other than those on the Federal list have the potential to occur within
     the project corridor. Table 3-6 lists those species potentially occurring in the project


     ESP, Santa Teresa Station                                                           December 2008
                                                    3-11
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 79 of 153
                                                                JV-1, JV-2, JV-3 Tactical Infrastructure


corridor. The complete list of state protected species found in Luna and Doña Ana
counties are provided in Appendix C of this ESP.

   Table 3-6. State listed species with potential to occur in the project corridor

                 Common Name                               Scientific Name
          Common black hawk                  Buteogallus anthracinus anthracinus
          Bunting, varied species            Passerina versicolor versicolor; dickeyae
          Common ground dove                 Columbina passerina
          Costa’s hummingbird                Calypte costae
          Baird’s sparrow                    Ammodramus bairdii
          Reticulated Gila monster           Heloderma s. suspectum
               Source: Biota Information System of New Mexico 2008.


3.7.2 Effects of the Project
3.7.2.1 Vegetation Resources
The Project will permanently alter approximately 319 acres of Chihuahuan Desertscrub
vegetation. This plant community is both locally and regionally common, and the
permanent loss of 319 acres of vegetation will not adversely affect the population
viability or fecundity of any floral species. Therefore, impacts are expected to be
negligible.

The disturbance of up to 319 acres of vegetation required for the completion of the
construction of TI could result in conditions suitable for the establishment of non-native
species. The Project will not actively promote the establishment of invasive species to
areas void of non-native species nor will it result in the long-term expansion of existing
populations. In order to ensure that the Project does not actively promote the
establishment of non-native and invasive species, BMPs will be implemented for
minimizing the spread of propagules, re-establishing native vegetation, and controlling
established populations as described in Section 1.5.5. These mitigation measures, as
well as measures protecting vegetation in general, will reduce potential impacts of non-
native invasive species to a negligible amount.

The Project will also have temporary indirect impacts on vegetation. Fugitive dust
emissions resulting from construction will affect photosynthesis and respiration of plants
adjacent to the project corridor. The magnitude of these effects will depend upon
several biotic and abiotic factors, including the speed and type of vehicles, climatic
conditions, success of wetting measures during construction, and the general health
and density of nearby vegetation.

The use of portable lighting could affect plant growth, but these effects will be
temporary. As construction activities are completed within a particular area, the lights
will be moved to the new construction area. A 24-hour schedule will be implemented
only when additional efforts are needed in order to maintain the work task schedule due
to weather or to meet Federally mandated timelines. Also, all lights will be removed from
the project corridor upon completion of construction activities, and the lights will be fitted
with backlighting shields to minimize any stray light from escaping to areas outside of

ESP, Santa Teresa Station                                                                December 2008
                                                3-12
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 80 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


the project area. Therefore, minor temporary impacts on vegetation from the use of
portable lights are expected.

Construction and operation of TI will increase border security in the project corridor and
may result in a change to illegal traffic patterns. However, changes to IA traffic patterns
result from a myriad of factors and, therefore, are considered unpredictable and beyond
the scope of this ESP. Beneficial indirect impacts will be expected from the protection
afforded to areas north of the project corridor.

3.7.2.2 Wildlife
The Project will permanently impact approximately 319 acres of wildlife habitat. These
impacts are considered negligible, as some of the project components occur near and
within previously disturbed areas (e.g., existing border road), TI will be constructed near
existing infrastructure (Santa Teresa POE), and the wildlife habitat is locally and
regionally common.

The Project will not have direct impacts on fish or other aquatic species, because the
construction activities will not take place in naturally flowing or standing water.
Mitigation measures will be implemented for construction in or near washes, as stated in
Section 1.5, to reduce potential impacts on riparian areas from erosion or
sedimentation.

Mobile animals (e.g., birds) will escape to areas of similar habitat, while other slow or
sedentary species of reptiles, amphibians, and small mammals could potentially be lost.
As a result, direct minor adverse impacts on wildlife species in the vicinity of the project
corridor are expected. Although some animals may be lost, this Project will not result in
any substantial reduction of the breeding opportunities for birds and other animals on a
regional scale due to the suitable, similar habitat adjacent to the project corridor.

Increased noise during construction activities could have short-term impacts on wildlife
species (e.g., mule deer, red-tailed hawk, and desert cottontail). Physiological
responses from noise range from minor responses, such as an increase in heart rate, to
more damaging effects on metabolism and hormone balance. Long-term exposure to
noise can cause excessive stimulation to the nervous system and chronic stress that is
harmful to the health of wildlife species and their reproductive fitness (Fletcher 1990).
Behavioral responses vary among species of animals and even among individuals of a
particular species. Variations in response may be due to temperament, sex, age, or
prior experience. Minor responses include head-raising and body-shifting, and usually,
more disturbed mammals will travel short distances. Panic and escape behavior results
from more severe disturbances, causing the animal to leave the area (Busnel and
Fletcher 1978). Since the highest period of movement for most wildlife species occurs
during nighttime or low daylight hours, and construction activities will be conducted
during daylight hours to the maximum extent practicable, short-term impacts of noise on
wildlife species are expected to be minimal to moderate.




ESP, Santa Teresa Station                                                        December 2008
                                            3-13
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 81 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


The operation of portable lights could potentially affect wildlife. Some species, such as
insectivorous bats, may benefit from the concentration of insects that will be attracted to
the lights. However, the portable lights will only illuminate a minimal amount of area
(200 feet per light), will be fitted with backlighting shields, will not shine into riparian
areas (because none are present in the Project corridor), and will be temporary. The
adverse and beneficial effects of lighting on reptiles and amphibians are currently
unknown (Rich and Longcore 2006). However, the temporary exposure to light as a
result of the Project will not significantly alter circadian rhythms in mammals and birds.
This artificial lighting may cause activity levels of diurnal animals to increase; however,
any increase will not create major impacts (Rich and Longcore 2006). It is anticipated
that the temporary lights will not operate any longer that 4 weeks in one location and no
more than 12 lights will be used at once at each Project location. The generators used
for these lights produce noise levels as high as 75 decibel – A weighted scale (dBA)
within 20 feet of the generators, but attenuate to acceptable levels of 65 dBA at 75 feet
(California Transportation Department 1998). Noise emissions from the generators will
create minimal temporary impacts. Wildlife will not be exposed to a nighttime lighting
source post construction because all construction lighting will be removed upon
completion of the Project. Therefore, impacts on wildlife are expected to be negligible
and temporary a result of the operation of portable lights.

Construction and operation of TI will increase border security in the project corridor and
may result in a change to illegal traffic patterns. However, changes to IA traffic patterns
result from a myriad of factors and, therefore, are considered unpredictable and beyond
the scope of this ESP. Beneficial indirect impacts will be expected from the protection
afforded to areas north of the project corridor.

3.7.2.3 Special Status Species
Although the Secretary’s waiver means that CBP no longer has any specific legal
obligations under the ESA, for the TI segments addressed in this ESP, the Secretary
committed DHS to responsible environmental stewardship of our valuable natural and
cultural resources. CBP supports this objective and has applied the appropriate
standards and guidelines associated with the ESA as the basis for evaluating potential
environmental impacts and appropriate mitigations.

No Federally protected species were observed within the project corridor during 2004 or
2008 biological surveys, although suitable foraging and nesting habitat for the Northern
aplomado falcon does exist. Impacts on potential habitat of the falcon will occur as a
result of the Project. However, this habitat is regionally and locally common; therefore,
impacts due to a loss of 319 acres of this habitat is considered moderate. No
designated critical habitat exists within the project corridor; therefore, the Project will
have no impact on critical habitat.

As seen in Table 3-6, state listed species could be impacted. Individuals could be
harmed or lost during construction activities; however, the likelihood of the loss of any
individuals are minimal because most of the species with the potential to occur are
highly mobile species. The greatest impact will be the removal of habitat through the


ESP, Santa Teresa Station                                                        December 2008
                                            3-14
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 82 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


construction of the TI. However, an abundance of similar habitat both locally and
regionally exists and the removal of 319 acres will be considered minimal. Additionally,
existing disturbance is present within the Project corridor (border road) and is in close
proximity to development at the Santa Teresa POE. Therefore, any potential impacts
on individuals or habitat as a result of the construction of the TI is expected to be minor.

As discussed in Section 1.5 of this ESP, construction BMPs will be implemented to
further reduce any effects, which could the use of biologists to monitor construction
progress.

Construction and operation of TI will increase border security in the project corridor and
may result in a change to illegal traffic patterns. However, changes to IA traffic patterns
result from a myriad of factors and, therefore, are considered unpredictable and beyond
the scope of this ESP. Beneficial indirect impacts will be expected from the protection
afforded to areas north of the project corridor.

3.8    CULTURAL RESOURCES

3.8.1 Environmental Setting
3.8.1.1 Cultural Overview
A cultural resources overview of the project region was given in the 2004 EA and 2006
PEA; the descriptions are incorporated herein by reference (CBP 2004 and 2006). In
summary, the cultural setting of the region is generally divided into four different
periods: Paleo-Indian, Archaic, Formative, and Historic. These periods are commonly
subdivided into smaller temporal phases based on particular manifestations of the artifact
assemblages encountered in various sub-regions of the project region.

3.8.1.2 Studies Conducted within the Project Corridor
Numerous cultural resources investigations have been conducted in the vicinity of the
project corridor. In 1993, Human Systems Research, Inc. (HSR) (Sechrist 1994)
investigated 198 miles of right of way from Anapra to Antelope Wells, New Mexico
associated with the international border fence and access roads. This survey found 92
sites, 523 isolated occurrences, and revisited seven previously recorded sites. Twenty-
six of the sites recorded were discovered within the current project corridor. Seven of
these sites were recommended for further testing, as they possessed research potential
to improve our understanding of past cultural activity in the area. One site is the
International Border and includes all monuments and fence erected during the
International Border Survey (1854 -1855) and resurvey (1883-1889). This site with its
multiple loci is considered eligible for NRHP.

A smaller survey in 1999 by TRC Mariah Associates, Inc., (TRC) (Sechrist 2000)
overlapped the project corridor along the border near stockyards east of the Santa
Teresa POE and along the border and access roads near Noria. This survey recorded
nine sites, with four falling within the project corridor. One of the four sites (LA85744)
within the project corridor was recommended for further testing to determine its NRHP
eligibility.


ESP, Santa Teresa Station                                                        December 2008
                                            3-15
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 83 of 153
                                                       JV-1, JV-2, JV-3 Tactical Infrastructure


In 2000, Ogden Environmental and Energy Services (OEES) conducted a series of
investigations in the project corridor, including surveys of 1.84 miles between Border
Monuments 6 and 7 and 1.36 miles east of Santa Teresa POE (Della-Russo et al.
2000). Of the six previously recorded sites for the survey area, OEES relocated only
two and found no additional potentially eligible sites. In separate investigations, OEES
conducted testing and data recovery at two sites (LA128837 and LA85752) (Della-
Russo 2000). Monitoring during construction at LA85752 revealed one intact hearth
feature dating back to the Late Archaic period (Della-Russo 2000).

In 2003, Ecological Communications Corporation (EComm) conducted a cultural
resources survey of 31.9 miles of the U.S./Mexico border near the Santa Teresa Port of
Entry in Doña Ana County, New Mexico, revisiting 22 of the sites previously recorded by
the HSR survey and one site recorded in a previous investigation by the Office of
Contract Archaeology (OCA) of the University of New Mexico (Treirweiler and Bonnie
2003). EComm was only able to relocate and verify 12 of the previously recorded sites.
EComm additionally recorded 18 new sites. Of the 40 sites reported for the 31.9 miles
survey by EComm, six were recommended for further testing to evaluate NRHP
eligibility.

EComm followed up their 2003 survey with testing of six sites. The sites tested
included: LA85741, LA85744, LA85755, LA85756, LA85757, and LA85759. Testing
was also requested by SHPO for an additional four sites (LA86788, LA133193,
LA139006, and LA139019) bringing the total tested to 10 (Trierweiler and Sechrist
2004). Of the 10 sites tested eight were considered as having no potential for further
significant research and recommended as not eligible for NRHP listing. The other two
sites (LA133193 and LA86788) were recommended for NRHP eligibility.

Most recently investigations were conducted by the OCA and GSRC in June 2008 to
complete the survey for the remaining sections of the project corridor not covered in
earlier surveys (Kurota and Turnbow 2008).

All of the sites documented during the recent investigation surveys were found within
the 60-foot wide Roosevelt Reservation and access roads including a 60-foot buffer
from the access roads’ centerline. In land parcels managed by BLM, an additional 50-
foot buffer was also surveyed. Table 3-7 depicts the cultural sites found within the
project corridor from past and current surveys and provides their recommended NRHP
eligibility.




ESP, Santa Teresa Station                                                     December 2008
                                          3-16
                                                          Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 84 of 153



                                                                       Table 3-7. Cultural Resources Overview of Project Area
       ESP, Santa Teresa Station




                                                                                                                                  Latest Recorder
                                   LA #      Site Type   Components            Agency       Recorder(s)        NRHP Eligibility   Recommendation Comments
                                             Artifact
                                   LA67694
                                             scatter     Prehistoric Archaic   OCA          OCA 1988           No                 No further work
                                                                                            Sechrist 1994;
                                                                                            Trierweiler and                                         Ecomm tested
                                   LA85741                                                  Bonnie 2003;                                            2004 research
                                             Artifact    Prehistoric Mesilla                Treirweiler and                                         potential
                                             scatter     Phase                 HSR          Sechrist 2004      No                 No further work   exhausted
                                                                                            Sechrist
                                   LA85742   Artifact    Prehistoric                        1994;Trierweiler   Unknown, Poor
                                             scatter     Formative             HSR, EComm   and Bonnie 2003    Potential          Monitor

                                   LA85743   Artifact    Prehistoric Mesilla                Sechrist 1994;     Unknown, Poor
                                             scatter     Phase                 HSR, TRC     Sechrist 2000      Potential          Monitor
                                                                                            Sechrist 1994;
                                                                                            Sechrist 2000;
3-17




                                                                                            Trierweiler and                                         Ecomm tested
                                   LA85744
                                                                                            Bonnie 2003;                                            2004 research
                                             Artifact    Prehistoric Mesilla                Treirweiler and                                         potential
                                             scatter     Phase                 HSR, TRC     Sechrist 2004      No                 No further work   exhausted
                                                                                            Sechrist




                                                                                                                                                                    JV-1, JV-2, JV-3 Tactical Infrastructure
                                   LA85746   Artifact    Prehistoric AD                     1994;Trierweiler   Unknown, Poor
                                             scatter     800-1450              HSR          and Bonnie 2003    Potential          Monitor
                                                                                            Sechrist
                                   LA85747   Artifact    Prehistoric                        1994;Trierweiler
                                             scatter     Formative             HSR          and Bonnie 2003    No                 No further work
                                                                                            Sechrist
                                   LA85748   Artifact    Prehistoric                        1994;Trierweiler   Unknown, Poor
                                             scatter     unknown               HSR          and Bonnie 2003    Potential          Monitor
                                                                                            Sechrist
       December 2008




                                             Artifact    Prehistoric                        1994;Trierweiler
                                   LA85749
                                             scatter     Formative             HSR          and Bonnie 2003    No                 No further work
                                                                                            Sechrist
                                   LA85750   Artifact    Prehistoric                        1994;Trierweiler   Unknown, Poor
                                             scatter     Formative             HSR          and Bonnie 2003    Potential          Monitor
                                                             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 85 of 153

                                   Table 3-7, continued


                                                                                                                                 Latest Recorder
       ESP, Santa Teresa Station




                                   LA #         Site Type   Components       Agency      Recorder(s)          NRHP Eligibility   Recommendation Comments
                                                                                         Sechrist 1994;
                                   LA85751      Artifact    Prehistoric                  Della-Russo et al.
                                                scatter     unknown          HSR, OEES   2000                 No                 No further work
                                                                                         Sechrist
                                   LA85753      Artifact    Prehistoric AD               1994;Trierweiler     Unknown, Poor
                                                scatter     200-1450         HSR         and Bonnie 2003      Potential          Monitor
                                                                                         Sechrist
                                   LA85754      Artifact    Prehistoric                  1994;Trierweiler     Unknown, Poor
                                                scatter     unknown          HSR         and Bonnie 2003      Potential          Monitor
                                                                                         Sechrist 1994;
                                                                                         Trierweiler and                                           Ecomm tested
                                   LA85755                                               Bonnie 2003;                                              2004, research
                                                Artifact    Prehistoric AD               Treirweiler and                                           potential
                                                scatter     800-1450         HSR         Sechrist 2004        No                 No further work   exhausted
                                                                                         Sechrist 1994;
                                                                                         Trierweiler and                                           Ecomm tested
                                   LA85756                                               Bonnie 2003;                                              2004, research
3-18




                                                Artifact    Prehistoric AD               Treirweiler and                                           potential
                                                scatter     800-1450         HSR         Sechrist 2004        No                 No further work   exhausted
                                                                                         Sechrist 1994;
                                                                                         Trierweiler and                                           Ecomm tested
                                   LA85757                                               Bonnie 2003;                                              2004, research




                                                                                                                                                                    JV-1, JV-2, JV-3 Tactical Infrastructure
                                                Artifact    Prehistoric AD               Treirweiler and                                           potential
                                                scatter     800-1450         HSR         Sechrist 2004        No                 No further work   exhausted
                                                                                         Sechrist
                                   LA85758      Artifact    Prehistoric AD               1994;Trierweiler
                                                scatter     800-1450         HSR         and Bonnie 2003      No                 No further work
                                                                                                                                                   Ecomm tested
                                                                                         Sechrist                                                  2004 research
                                   LA85759
                                                Artifact    Prehistoric AD               1994;Trierweiler                                          potential
       December 2008




                                                scatter     800-1450         HSR         and Bonnie 2003      No                 No further work   exhausted
                                                                                         Sechrist 1994;
                                                Border                                   Sechrist 2000;
                                   LA85768
                                                monuments                    HSR, TRC,   Della-Russo et al.                                        International
                                                and fence   Historic         OEES        2000                 Eligible           Avoid             Border Site
                                                             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 86 of 153

                                   Table 3-7, continued


                                                                                                                                    Latest Recorder
       ESP, Santa Teresa Station




                                   LA #         Site Type   Components            Agency   Recorder(s)         NRHP Eligibility     Recommendation Comments
                                                                                           Stuart 1990;
                                                                                           Moore 1992;
                                   LA86780                                                 Oakes and Moore                                              Research
                                                Artifact    Archaic - Late                 1994; Trierweiler   No                                       potential
                                                scatter     Formative             HSR      and Bonnie 2003     (PreviouslyTested)   No further work     exhausted
                                                                                                                                                        Ecomm tested
                                                                                                                                                        2004 and found
                                                                                                                                                        action will not
                                                                                                                                                        adversely affect
                                   LA86788
                                                                                                                                                        site if restricted to
                                                                                           Sechrist                                                     fenceline and
                                                Artifact    Prehistoric AD                 1994;Trierweiler                                             existing road
                                                scatter     200-1450              HSR      and Bonnie 2003     Eligible             Monitor             footprint.
                                                                                           Sechrist
                                   LA86789      Artifact    Prehistoric                    1994;Trierweiler
                                                scatter     Formative             HSR      and Bonnie 2003     No                   No further work
                                                                                           Sechrist 1994;
3-19




                                                                                           Sechrist 2000;
                                   LA128837                                                Della-Russo
                                                Artifact    Pithouse - Early               2000; Trierweiler
                                                scatter     Pueblo                HSR      and Bonnie 2003     No                   No further work
                                                                                           Trierweiler and




                                                                                                                                                                                JV-1, JV-2, JV-3 Tactical Infrastructure
                                                            Barlow Expedition              Bonnie 2003;
                                   LA133193
                                                Artifact    Camp AD 1892 -                 Trierweiler and                                              Ecomm tested
                                                scatter     1894                  EComm    Sechrist 2004       Eligible             Avoid and protect   2004

                                   LA133194     Artifact    Prehistoric Mesilla            Trierweiler and     Unknown, Poor
                                                scatter     Phase                 EComm    Bonnie 2003         Potential            Monitor

                                   LA139005     Artifact    Prehistoric AD                 Trierweiler and     Unknown, Good
                                                scatter     200-1450              EComm    Bonnie 2003         Potential            Avoid
       December 2008




                                                                                           Trierweiler and                                              Ecomm tested
                                                                                           Bonnie 2003;                                                 2004, research
                                   LA139006
                                                Artifact    Prehistoric AD                 Trierweiler and                                              potential
                                                scatter     200-1450              EComm    Sechrist 2004       No                   No further work     exhausted
                                                Artifact    Prehistoric AD                 Trierweiler and     Unknown, Poor
                                   LA139007
                                                scatter     200-1450              EComm    Bonnie 2003         Potential            Monitor
                                                             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 87 of 153

                                   Table 3-7, continued


                                                                                                                             Latest Recorder
       ESP, Santa Teresa Station




                                   LA #         Site Type   Components       Agency     Recorder(s)       NRHP Eligibility   Recommendation Comments

                                   LA139008     Artifact    Prehistoric                 Trierweiler and   Unknown, Poor
                                                scatter     unknown          EComm      Bonnie 2003       Potential          Monitor

                                   LA139009     Artifact    Prehistoric AD              Trierweiler and   Unknown, Poor
                                                scatter     200-1450         EComm      Bonnie 2003       Potential          Monitor

                                   LA139010     Artifact    Prehistoric                 Trierweiler and   Unknown, Poor
                                                scatter     unknown          EComm      Bonnie 2003       Potential          Monitor

                                   LA139011     Artifact    Prehistoric                 Trierweiler and   Unknown, Poor
                                                scatter     unknown          EComm      Bonnie 2003       Potential          Monitor

                                   LA139012     Artifact    Prehistoric                 Trierweiler and   Unknown, Poor
                                                scatter     unknown          EComm      Bonnie 2003       Potential          Monitor

                                   LA139013     Artifact    Prehistoric                 Trierweiler and   Unknown, Poor
3-20




                                                scatter     unknown          EComm      Bonnie 2003       Potential          Avoid

                                   LA139014     Artifact    Prehistoric AD              Trierweiler and   Unknown, Poor
                                                scatter     800-1450         EComm      Bonnie 2003       Potential          Monitor

                                                Artifact    Prehistoric                 Trierweiler and   Unknown, Poor




                                                                                                                                                                JV-1, JV-2, JV-3 Tactical Infrastructure
                                   LA139015
                                                scatter     unknown          EComm      Bonnie 2003       Potential          Monitor

                                   LA139016     Artifact    Prehistoric AD              Trierweiler and   Unknown, Poor
                                                scatter     200-1450         EComm      Bonnie 2003       Potential          Monitor

                                   LA139017     Artifact    Prehistoric                 Trierweiler and   Unknown, Poor
                                                scatter     unknown          EComm      Bonnie 2003       Potential          Monitor

                                                Artifact    Prehistoric AD              Trierweiler and   Unknown, Poor
       December 2008




                                   LA139018
                                                scatter     200-1450         EComm      Bonnie 2003       Potential          Monitor
                                                                                        Trierweiler and                                        Ecomm tested
                                                                                        Bonnie 2003;                                           2004, research
                                   LA139019
                                                Artifact    Prehistoric AD              Trierweiler and                                        potential
                                                scatter     200-1450         EComm      Sechrist 2004     No                 No further work   exhausted
                                                                Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 88 of 153

                                    Table 3-7, continued


                                                                                                                                      Latest Recorder
       ESP, Santa Teresa Station




                                   LA #        Site Type       Components           Agency       Recorder(s)       NRHP Eligibility   Recommendation Comments
                                               Artifact                                          Sechrist 1994;
                                   85079       scatter with                                      Kurota and
                                               feature         Protohistoric?       HSR, OCA     Turnbow 2008      Unknown            Monitor
                                               Artifact        Late El Paso                      Sechrist 1994;
                                   85760       scatter with    Phase AD 1275-                    Kurota and
                                               feature         1450                 HSR, OCA     Turnbow 2008      Eligible           Test
                                               Artifact                                          Sechrist 1994;
                                   85761       scatter with    Mesilla Phase AD                  Kurota and
                                               features        900 - Historic       HSR, OCA     Turnbow 2008      Unknown            Monitor
                                               International
                                   159817      Boundary                                          Kurota and                                         Border
                                               Marker          Historic             OCA          Turnbow 2008      Eligible           Avoid         Monument 13
                                               International
                                   159818      Boundary                                          Kurota and                                         Border
                                               Marker          Historic             OCA          Turnbow 2008      Eligible           Avoid         Monument 12
                                               International
                                   159819      Boundary                                          Kurota and                                         Border
3-21




                                               Marker          Historic             OCA          Turnbow 2008      Eligible           Avoid         Monument 11
                                                               Late Achaic ???
                                               Artifact        BC- Mesilla - Doña                                                                   Largely outside
                                   159825
                                               scatter with    Ana Phase AD                      Kurota and                                         APE, but partially
                                               features        1200                 OCA          Turnbow 2008      Eligible           Monitor       in BLM buffer.




                                                                                                                                                                         JV-1, JV-2, JV-3 Tactical Infrastructure
                                                                                                 Trierweiler and
                                                                                                 Bonnie 2003;
                                   139004
                                               Artifact        Formative Period                  Kurota and
                                               scatter         AD 200-1450          Ecomm, OCA   Turnbow 2008      Unknown            Monitor
                                                                                                                                                    Will not be
                                                                                                                                                    impacted if only
                                   159824                      Early Doña Ana                                                                       western half of
                                               Artifact        Phase AD 1000-                    Kurota and                                         staging area is
       December 2008




                                               scatter         1200                 OCA          Turnbow 2008      Unknown            Avoid         used.
                                                                Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 89 of 153

                                   Table 3-7, continued


                                                                                                                                         Latest Recorder
       ESP, Santa Teresa Station




                                   LA #         Site Type      Components           Agency           Recorder(s)      NRHP Eligibility   Recommendation Comments
                                                                                                                                                            Portion within
                                                                                                                                                            planned staging
                                                                                                                                                            area is heavily
                                                                                                                                                            disturbed.
                                                                                                                                                            Recommendation
                                   54876                                            Office of                                                               to use metal
                                                                                    Archaeological   Office of                                              detector and
                                                                                    Studies,         Archaeological                                         collect artifacts
                                                Artifact                            Museum of        Studies 1986;                                          prior to
                                                scatter with   Noria Railroad       New Mexico,      Kurota and                                             construction and
                                                features       Station              OCA              Turnbow 2008     Eligible           Test and monitor   monitor.




                                   159827
                                                Artifact                                                                                                    Outside Area of
3-22




                                                scatter with                                         Kurota and                                             Potential Effect
                                                feature        Historic             OCA              Turnbow 2008     Eligible           Monitor            (APE)
                                                                                                     Sechrist 1994;
                                                                                                     Trieweiler and
                                   85748        Artifact                                             Bonnie 2003;




                                                                                                                                                                                JV-1, JV-2, JV-3 Tactical Infrastructure
                                                scatter with                        HSR, EComm,      Kurota and
                                                features       Early-Mid Archaic    OCA              Turnbow 2008     Eligible           Monitor            Outside APE
                                                               Late Achaic ???
                                                Artifact       BC- Mesilla - Doña
                                   159820       scatter with   Ana Phase AD                          Kurota and
                                                features       1200                 OCA              Turnbow 2008     Eligible           Test
                                                Artifact       Unknown
                                   159826       scatter with   Prehistoric -                         Kurota and
                                                features       Historic             OCA              Turnbow 2008     No                 No further work    Heavily disturbed
       December 2008




                                                Artifact                                             Kurota and
                                   159821
                                                scatter        Historic             OCA              Turnbow 2008     No                 No further work
                                                Artifact                                             Kurota and
                                   159822
                                                scatter        Historic             OCA              Turnbow 2008     No                 No further work    Outside APE
                                                             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 90 of 153

                                   Table 3-7, continued


                                                                                                                          Latest Recorder
       ESP, Santa Teresa Station




                                   LA #         Site Type   Components         Agency   Recorder(s)    NRHP Eligibility   Recommendation Comments
                                                                                                                                            Will not be
                                                                                                                                            impacted if only
                                   159823                                                                                                   western half of
                                                Artifact    Formative Period            Kurota and                                          staging area is
                                                scatter     AD 200-1450        OCA      Turnbow 2008   Unknown            No further work   used.
3-23




                                                                                                                                                               JV-1, JV-2, JV-3 Tactical Infrastructure
       December 2008
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 91 of 153
                                                            JV-1, JV-2, JV-3 Tactical Infrastructure


In the current investigation, 11 previously recorded sites were re-visited and six new
sites were discovered for a total of 17 sites. Nine of the sites documented are
recommended as eligible for listing in the NRHP. Five sites are of unknown eligibility,
and three sites are not recommended eligible. Three sites are not recommended for
NRHP eligibility and require no further work. Among the nine sites recommended
eligible for NRHP, three are International Border Monuments. Additionally, three sites
are outside the Project corridor and will not be affected by the Project. However, due to
their immediate proximity to the Project corridor, monitoring during construction will be
conducted. The remaining three sites are unavoidable and will be tested. Of the five
sites with unknown eligibility, three will be monitored during construction. The remaining
two sites of unknown eligibility will not fall within the Project corridor; thus, no testing is
planned.

3.8.2 Effects of the Project
Although the Secretary’s waiver means that CBP no longer has any specific legal
obligations under the NHPA, for the TI segments addressed in this ESP, the Secretary
committed DHS to responsible environmental stewardship of our valuable natural and
cultural resources. CBP supports this objective and has applied the appropriate
standards and guidelines associated with the NHPA as the basis for evaluating potential
cultural effects and appropriate mitigations.

Additionally, through continued coordination with the New Mexico SHPO, measures to
avoid or mitigate for adverse effects will be identified and implemented; including the
potential to: (1) avoid sites to the extent practicable; (2) monitor construction activities to
ensure potential effects are minimized; (3) data recovery. Other possible measures to
be considered where practical and also in coordination with New Mexico SHPO may
include capping sites with a geo-textile covered with clean engineered aggregate to
protect sites; and to implement a data exchange program where for each site destroyed
during construction, research will be conducted elsewhere to contribute to the
understanding of cultural resources issues within the area. During construction, orange
fabric barrier fencing (or similar material) will be positioned on the edges of established
roads to prevent vehicle traffic from impacting undisturbed cultural sites. Use of an on-
site archaeological monitor will also be considered to monitor construction activities
where site avoidance will occur.

Among the multiple cultural resources investigations conducted within the project
corridor, a total of 57 cultural resources sites were documented (see Table 3-7). Ten
sites were evaluated as not eligible for NRHP recommendation, and no further work is
necessary. Nine sites were initially recommended eligible; however, follow up testing
exhausted the research potential for these sites and no further work is necessary. Of
the remaining 38 archaeological sites, 12 sites are considered eligible for inclusion in
the NRHP and are considered significant cultural resources and 26 sites are of
unknown significance and are therefore potentially eligible. All 38 archaeological sites
are within the area of potential effect. Of these 38 sites, 9 are recommended to be
avoided, leaving 29 sites to be considered for mitigation measures. Best management
and mitigation measures to minimize adverse effects to these eligible and potentially


ESP, Santa Teresa Station                                                          December 2008
                                             3-24
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 92 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


eligible cultural resources are outlined in Section 4.6 below and summarized in Table
3.7. Consequently, with the implementation of avoidance and mitigation measures as
appropriate, the Project will either not have an adverse effect or will mitigate for any
adverse effect on historic properties.

3.9    SOCIOECONOMICS

3.9.1 Environmental Setting
Section 3.13 of the 2006 PEA provided an in-depth description of socioeconomics of the
ROI, which is considered Luna and Doña Ana counties, New Mexico. The discussion
from this document is incorporated herein by reference (CBP 2006). This section
summarizes socioeconomic factors affecting the ROI.

According to the New Mexico Economic Development Department (2005), the 2005
population of Doña Ana County was estimated to be 197,410. It is projected to increase
to 218,523 by 2010 and to 270,761 by 2025. According to New Mexico Department of
Labor’s Labor Analysis Statistics and Economic Research (LASER), there are 5,335
potential registered employers in Doña Ana County (LASER 2007). The unemployment
rate of Doña Ana County in June of 2008 was 4.8 percent (LASER 2008), which was
below the state (5.2 percent) and National (5.1 percent) averages (Bureau of Labor
Statistics 2005a and b). Per Capita Personal Income (PCPI) is the personal income of
the residents of a given area divided by the resident population of that same area. Doña
Ana County’s 2005 PCPI was $24,293. The PCPI is well below the 2005 National and
state averages, which were $34,471 and $27,889 respectively (Bureau of Economic
Analysis 2005).

The 2004 population of Luna County was estimated to be 26,129 and is projected to
grow to 32,206 by 2010. As of March 2007, the latest unemployment rate is 12 percent,
which is down 4 percent from May 2005; however, this rate is the highest of any county
in the state (LASER 2007). Per capita personal income is well below the national and
state averages, which are $31,472 and $24,995, respectively.

3.9.2 Effects of the Project
Although the Secretary’s waiver means that CBP no longer has any specific legal
obligations under EO 12898 and EO 13045 for the TI segments addressed in this ESP,
the Secretary committed DHS to responsible environmental stewardship of our valuable
natural and cultural resources. CBP supports this objective and has applied the
appropriate standards and guidelines associated with the EOs as the basis for
evaluating potential environmental impacts and appropriate mitigations.

3.9.2.1 Socioeconomics
The Project will have a negligible impact on local or regional socioeconomics. The
Project will not cause a permanent population increase or reduction in local income, or
cause the vacancy rate for temporary housing to change. The Project will not displace
residences or businesses; nor will it substantially affect the local employment or income
status of the region. Any potential benefits to the region from purchase of materials,


ESP, Santa Teresa Station                                                      December 2008
                                          3-25
       Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 93 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


sales taxes, and additional employment will be temporary and will last only until
December 2008, when the vehicle fence and roads are scheduled to be completed.

3.10   HAZARDOUS MATERIALS AND WASTE

3.10.1 Environmental Setting
EPA maintains a list of hazardous waste sites, particularly waste storage/treatment
facilities or former industrial manufacturing sites in the U.S. EPA databases,
Environmental and Compliance History Online and Envirofacts Data Warehouse, were
reviewed for the locations of hazardous waste sites within or near the project corridor
(EPA 2007a, 2007b). According to both of these databases, no hazardous waste sites
are located near or within the project corridor. In addition, during biological surveys, no
visual evidence of hazardous materials was discovered within the project corridor.

3.10.2 Effects of the Project
Although the Secretary’s waiver means that CBP no longer has any specific legal
obligations under CERCLA for the TI segments addressed in this ESP, the Secretary
committed DHS to responsible environmental stewardship of our valuable natural and
cultural resources. CBP supports this objective and has applied the appropriate
standards and guidelines associated with CERCLA as the basis for evaluating potential
environmental impacts and appropriate mitigations.

No recognized environmental conditions have been observed or are expected to occur
within the project corridor. Petroleum, oils, and lubricants will be stored properly and
within designated containers, which will include primary and secondary containment
measures. Clean-up materials (e.g., oil mops), in accordance with the project’s
SPCCP, will also be maintained at the site to allow immediate action in case an
accidental spill occurs. Drip pans will be provided for the power generators and other
stationary equipment to capture any POL that is accidentally spilled during maintenance
activities or leaks from the equipment.

Sanitary facilities will be provided during construction activities, and waste products will
be collected and disposed of by licensed contractors. No gray water will be discharged
to the ground. Disposal contractors will use only established roads to transport
equipment and supplies; all waste will be disposed of in strict compliance in accordance
with the contractor’s permits. Because the proper permits will be obtained by the
licensed contractor tasked to handle any unregulated solid waste, and because all of
the unregulated solid waste will be handled in the proper manner, no hazards for the
public are expected through the transport, use, or disposal of unregulated solid waste.




ESP, Santa Teresa Station                                                        December 2008
                                            3-26
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 94 of 153




                                             SECTION 4.0
     BEST MANAGEMENT PRACTICES AND MITIGATION MEASURES
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 95 of 153
        Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 96 of 153
                                                                 JV-1, JV-2, JV-3 Tactical Infrastructure



4.0     BEST MANAGEMENT PRACTICES AND MITIGATION MEASURES

It is CBP’s policy to reduce impacts through the sequence of avoidance, minimization,
mitigation, and finally, compensation. Mitigation efforts vary and include activities such
as restoration of habitat in other areas and implementation of appropriate BMPs. CBP
coordinates its environmental design measures with the appropriate Federal and state
resource agencies, as appropriate. Both general BMPs and species-specific BMPs
have been developed during the preparation of this ESP.

This section describes those measures that may be implemented to reduce or eliminate
potential adverse impacts on the human and natural environment. Many of these
measures have been incorporated by CBP as standard operating procedures on past
projects. Below is a summary of BMPs for each resource category that will be
potentially affected. The mitigation measures will be coordinated with the appropriate
agencies and land managers or administrators, as appropriate. Table 4-1 provides an
overview of BMPs and mitigation measures by specific resource areas.

                Table 4-1. Specific Resource Area BMPs and Mitigation

   Resource Area                         Best Management Practices/Mitigation

                        Dust Control Plan. Fire Prevention and Suppression Plan. Maintain equipment
Air Quality             according to specifications.
Land Use and
                        No mitigation necessary.
Aesthetics
Soils                   Dust Control Plan.
Hydrology and
                        SPCCP and CM&R plans.
Groundwater
Surface Waters and
Waters of the United    SWPPP.
States

                        Fire Suppression and Prevention Plan. Biological monitor on site during
Vegetation Resources
                        construction to ensure all BMPs and mitigation plans are followed.

Wildlife and Aquatic
                        No mitigation necessary.
Resources
Threatened and
                        No mitigation necessary.
Endangered Species

Cultural Resources      Avoidance, testing, and data recovery.




ESP, Santa Teresa Station                                                               December 2008
                                                4-1
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 97 of 153
                                                         JV-1, JV-2, JV-3 Tactical Infrastructure


4.1    General Construction Activities

BMPs will be implemented as standard operating procedures during all construction
activities, and will include proper handling, storage, and/or disposal of hazardous and/or
regulated materials. To minimize potential impacts from hazardous and regulated
materials, all fuels, waste oils, and solvents will be collected and stored in tanks or
drums within a secondary containment system that consists of an impervious floor and
bermed sidewalls capable of containing the volume of the largest container stored
therein. The refueling of machinery will be completed following accepted industry
guidelines, and all vehicles will have drip pans during storage to contain minor spills and
drips. Although a major spill is unlikely to occur, any spill of 5 gallons or more will be
contained immediately within an earthen dike, and an absorbent (e.g., granular, pillow,
sock, etc.) will be applied to contain the spill. Furthermore, a spill of any regulated
substance in a reportable quantity will be cleaned up and reported to the appropriate
Federal and state agencies. Reportable quantities regulated substances will be
included as part of a project-specific SPCCP. An SPCCP will be in place prior to the
start of construction and all personnel will be briefed on the implementation and
responsibilities of this plan.

All equipment maintenance, laydown, and dispensing of fuel, oil, or any other such
activities, will occur in staging areas identified for use in this ESP. The designated
staging areas will be located in such a manner as to prevent any runoff from entering
WUS, including wetlands. All used oil and solvents will be recycled if possible. All non-
recyclable hazardous and regulated wastes will be collected, characterized, labeled,
stored, transported, and disposed in manners consistent with EPA standards.

Solid waste receptacles will be maintained at staging areas. Non-hazardous solid waste
(trash and waste construction materials) will be collected and deposited in on-site
receptacles. Waste materials and other discarded materials contained in these
receptacles will be removed from the site as quickly as possible. Solid waste will be
collected and disposed of properly.

Once activities in any given construction segment of the project corridor are completed,
active measures will be implemented to rehabilitate the staging areas. CBP will
coordinate with the appropriate land managers to determine the most suitable and cost-
effective measures for successful rehabilitation.

For successful rehabilitation, all or some of the following measures may be conducted
on the part of CBP:

       •       Site preparation through ripping and disking to loosen compacted soils.
       •       Hydromulch with native grasses and forbs in order to control soil erosion
               and ensure adequate re-vegetation.
       •       Planting of native shrubs as needed.
       •       Temporary irrigation (i.e., truck watering) for seedlings.



ESP, Santa Teresa Station                                                       December 2008
                                            4-2
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 98 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


       •       Periodic monitoring to determine if additional actions are necessary to
               successfully rehabilitate disturbed areas.

4.2    Air Quality

Mitigation measures will be incorporated to ensure that PM-10 emission levels remain
minimal. Measures will include dust suppression methods to minimize airborne
particulate matter created during construction activities. Standard construction BMPs,
such as routine watering of the construction site and access roads, will be used to
control fugitive dust during the construction phases of the Project. Additionally, all
construction equipment and vehicles will need to be kept in good operating condition to
minimize exhaust emissions.

4.3    Soils

Proper site-specific BMPs are designed and utilized to reduce the impact of non-point
source pollution during construction activities. BMPs include such things as buffers
around washes to reduce the risk of siltation, installation of waterbars to slow the flow of
water down hill, and placement of culverts, low-water crossings, or bridges where
washes need to be traversed. These BMPs will greatly reduce the amount of soil lost to
runoff during heavy rain events and ensure the integrity of the construction site. Soil
erosion BMPs can also beneficially impact air quality by reducing the amount of fugitive
dust.

Areas with highly erodible soils will be given special consideration to ensure
incorporation of various and effective compaction techniques, aggregate materials,
wetting compounds, and rehabilitation to reduce potential soil erosion. Erosion control
measures such as waterbars, gabions, straw bales, and re-vegetation will be
implemented during and after construction activities. Re-vegetation efforts will be
implemented to ensure long-term recovery of the area and to prevent significant soil
erosion problems.

4.4    Water Resources

Although the Secretary’s waiver means that CBP no longer has any specific legal
obligations under the CWA, for the TI segments addressed in this ESP, the Secretary
committed DHS to responsible environmental stewardship of our valuable natural and
cultural resources. CBP supports this objective and has applied the appropriate
standards and guidelines associated with the CWA as the basis for evaluating potential
environmental impacts and appropriate mitigations.

CBP will require its contractor(s) to prepare and implement a SWPPP to avoid or reduce
erosion and sedimentation outside the construction footprint. Coordination with the
Regulatory Functions Branch of USACE, Albuquerque District will continue in order to
avoid or reduce construction-related impacts to washes and arroyos that are potentially
jurisdictional WUS. Compensatory mitigation will be implemented, as appropriate.


ESP, Santa Teresa Station                                                        December 2008
                                            4-3
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 99 of 153
                                                         JV-1, JV-2, JV-3 Tactical Infrastructure


All engineering designs and subsequent hydrology reports will be provided to USIBWC
prior to start of construction activities for recommendation of measures to avoid an
increase, concentration, or relocation of overland surface flows into either the U.S. or
Mexico. Furthermore, CBP will routinely check and maintain drainage structures,
including low water crossings, and vehicle fence installed within drainages. Such
activities may include, but are not limited to, removal of debris that would impede proper
conveyance, repair/maintenance of erosional features, installation of energy dissipation
measures, and re-vegetation of temporarily disturbed areas.

4.5    Biological Resources

Construction equipment will be cleaned using a high-pressure water system prior to
entering and departing the project corridor to minimize the spread and establishment of
non-native invasive plant species. Soil disturbances in temporary impact areas will be
rehabilitated. Rehabilitation includes re-vegetation or the distribution of organic and
geological materials over the disturbed area to reduce erosion while allowing the area to
naturally revegetate. Rehabilitation methods will be outlined in a rehabilitation plan. At
a minimum, the rehabilitation plan will include: the plant species to be used, a planting
schedule, measures to control non-native species, specific success criteria, and the
party responsible for maintaining and meeting the success criteria. Seeds or plants
native to Luna and Doña Ana counties will be used to the extent practicable.

Disturbed and restored areas will be monitored for the spread and eventual eradication
of non-native invasive plant species as part of periodic maintenance activities as
appropriate.

A qualified biologist (i.e., professional biologist with education and training in wildlife
biology or ecology) will monitor construction operations to ensure adherence with the
BMPs and provide advice to the construction contractor as needed.

4.6    Cultural Resources

Prior to ground-disturbing activities near sites determined to be eligible or potentially
eligible for listing on the NRHP, the New Mexico SHPO and the appropriate tribes will
be informed. Additionally, through continued coordination with the New Mexico SHPO,
measures to avoid or mitigate for adverse effects will be identified and implemented as
possible including the potential to: (1) avoid sites to the extent practicable; (2) monitor
construction activities to ensure potential effects are minimized; (3) data recovery. Other
possible measures to be considered where practical and also in coordination with New
Mexico SHPO may include capping sites with a geo-textile covered with clean
engineered aggregate to protect sites; and to implement a data exchange program
where for each site destroyed during construction, research will be conducted
elsewhere to contribute to the understanding of cultural resources issues within the
area. During construction, orange fabric barrier fencing (or similar material) will be
positioned on the edges of established roads to prevent vehicle traffic from impacting



ESP, Santa Teresa Station                                                       December 2008
                                            4-4
     Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 100 of 153
                                                      JV-1, JV-2, JV-3 Tactical Infrastructure


undisturbed cultural sites. Use of an on-site archaeological monitor will also be
considered to monitor construction activities where site avoidance will occur.

As discussed above in Section 3.8.2, 57 cultural resources sites were documented in
the project area. Nineteen sites are not recommended eligible for NRHP and require no
further consideration. A total of 38 sites are recommended eligible for NRHP or are of
unknown eligibility and further testing may be conducted. The BMPs and/or mitigation
measures for these 38 sites are summarized in Table 3.7. Consequently, with the
implementation of avoidance and mitigation measures as appropriate, potential adverse
effects will be minimized.




ESP, Santa Teresa Station                                                    December 2008
                                         4-5
     Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 101 of 153
                                                JV-1, JV-2, JV-3 Tactical Infrastructure




                       THIS PAGE LEFT INTENTIONALLY BLANK




ESP, Santa Teresa Station                                              December 2008
                                      4-6
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 102 of 153




                                                    SECTION 5.0
                         RELATED PROJECTS AND POTENTIAL EFFECTS
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 103 of 153
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 104 of 153
                                                         JV-1, JV-2, JV-3 Tactical Infrastructure



5.0    RELATED PROJECTS AND POTENTIAL EFFECTS

This section of the ESP addresses the potential cumulative impacts associated with the
implementation of the Project and other projects/programs that are planned for the
region.

USBP has been conducting law enforcement actions along the border since its
inception in 1924, and has continually transformed its methods as new missions, IA
modes of operation, agent needs, and National enforcement strategies have evolved.
Development and maintenance of training ranges, station and sector facilities, detention
facilities, and roads and fences have affected thousands of acres, with synergistic and
cumulative impacts to soil, wildlife habitats, water quality, and noise. Beneficial effects
have resulted from the construction and use of these roads and fences, including, but
not limited to: increased employment and income for border regions and surrounding
communities; protection and enhancement of sensitive resources north of the border;
reduction in crime within urban areas near the border; increased land value in areas
where border security has increased; and increased knowledge of the biological
communities and pre-history of the region through numerous biological and cultural
resources surveys and studies.

With continued funding and implementation of CBP’s environmental conservation
measures, use of biological and archaeological monitors, and restoration activities,
adverse impacts of future and ongoing projects would be prevented or minimized.
However, recent, ongoing, and reasonably foreseeable proposed projects would result
in cumulative impacts. General descriptions of these types of activities are discussed in
the following paragraphs.

5.1    PAST, PRESENT, AND REASONABLY FORESEEABLE ACTIONS

Cumulative Fencing along Southwestern Border. There are currently 62 miles of
landing mat pedestrian fence at various locations along the U.S./Mexico border
(Congressional Research Service [CRS] 2006); approximately 30 miles of single,
double, and triple pedestrian fence in San Diego, California and Yuma, Arizona; 70
miles of new primary pedestrian fence at various locations along the U.S./Mexico
border; vehicle fence along much of the Deming Station’s AO, vehicle fence in Arizona
along the Organ Pipe Cactus National Monument; and pedestrian fences at POE
facilities throughout the southern border. In addition, 225 miles of fence are currently
being planned for Texas, New Mexico, Arizona, and California.

Past Actions. Past actions are those within the cumulative effects analysis areas that
have occurred prior to the development of this ESP. The effects of these past actions
are generally described throughout Section 3 of this ESP. For example, extensive cattle
grazing and farming use throughout the project corridor have contributed to the existing
environmental conditions of the area.


ESP, Santa Teresa Station                                                       December 2008
                                            5-1
     Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 105 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


Present Actions. Present actions include current or funded construction projects; CBP
or other agency actions in close proximity to the vehicle fence locations; and current
resource management programs and land use activities within the cumulative effects
analysis areas. Ongoing actions considered in the cumulative effects analysis include
the following:

Construction of Primary Fence. The FY 2007 DHS Appropriations Act provided $1.2
billion for the installation of fencing, infrastructure, and technology along the border
(CRS 2006). By the December 31, 2008 CBP will have constructed up to 225 miles of
primary fence and up to 300 miles of vehicle fence in all southwest border Sectors
except Laredo.

Reasonably Foreseeable Future Actions. Reasonably foreseeable future actions
consist of activities that have been approved and can be evaluated with respect to their
effects. The following activities are reasonably foreseeable future actions:

CBP’s Secure Border Initiative (SBInet) The Secure Border Initiative (SBI) is a
comprehensive multi-year plan established by the DHS to secure America’s borders
and reduce illegal migration. SBInet is responsible for the development, installation and
integration of technology solutions, and SBI TI develops and installs physical
components designed to secure the border consisting of the following major
components: pedestrian fence, vehicle fence, roads, lights and vegetation control.
SBInet will improve deterrence, detection, and apprehension of illegal aliens into the
U.S. When fully implemented, SBInet and SBI TI will improve ability of CBP personnel
to rapidly and effectively respond to illegal cross border activity and help DHS and CBP
to manage, control, and secure the Nation’s borders.

SBInet program is currently in the very early planning stages of identifying potential
locations for surveillance and communication towers within New Mexico. These towers
typically require a 100-foot x 100-foot area and are usually located near an established,
but sometimes unimproved road. The towers are generally less than 200 feet tall and
can be powered by batteries, solar panels, natural gas generators, or from existing
electrical grids. The towers would be used as a force multiplier to assist USBP in the
detection of illegal cross-border activity. Currently, there are 35 radar/camera towers
and 20 communication tower sites being investigated within 25 miles of the U.S./Mexico
border in New Mexico. For a project of this size, it would be expected that no more than
50 acres, including construction/improvement of access roads would be impacted.
Typical of all CBP projects, sites are surveyed for the presence of sensitive resources
and, where practicable, such resources are avoided.

CBP intends to construct approximately 59 miles of vehicle fence and associated
construction roads along the U.S./Mexico border from Border Monuments 69 to 62 and
from 59 to 40. The construction of these TI components would encompass the entire 60
foot wide Roosevelt Reservation and account for 429 acres of disturbance. In order to
construct the TI along the border, access roads would also have to be improved.
Approximately 104 miles of access roads would be improved. These roads currently


ESP, Santa Teresa Station                                                      December 2008
                                           5-2
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 106 of 153
                                                                 JV-1, JV-2, JV-3 Tactical Infrastructure


range from two-track trails to 30-foot wide all-weather roads. Therefore, the amount of
work to be completed to improve these roads is not known at this time but will be
established via engineering and analyzed in a future ESP or NEPA-compliance
document.

A list of other recently completed or reasonable foreseeable CBP projects within the
region surrounding the Santa Teresa Station’s AO is presented in Table 11-1. In
addition, CBP might be required to implement other activities and operations that are
currently not foreseen or mentioned in this document. These actions could be in
response to National emergencies or security events like the terrorist attacks on
September 11, 2001, or to changes in the mode of operations of the potential IAs.

 Table 5-1. Recently Completed or Reasonably Foreseeable CBP Projects in and
                      near the Santa Teresa Station’s AO
                                                                  Approximate            Approximate
                                                                  Distance from             Acres
                          Project
                                                                 Project Corridor        Permanently
                                                                      (miles)             Impacted
I-10/25 Checkpoints in Las Cruces, NM                                   40                     5
Portable Lights in Sunland Park, NM                                      5                     0
Repair of Anapra Fence from storm damage                                7                      1
USBP, Forward Operating Base, Deming Station, New Mexico                75                     10
TI within the Deming Station’s AO (patrol roads, access roads,
                                                                         0                    382
vehicle fence, primary fences, and lighting)
                                                                                Total      398 acres


Plans by other agencies that would also affect the region’s natural and human
environment, including various road improvements by the New Mexico Department of
Transportation (NMDOT) and/or Luna and Doña Ana counties. The majority of these
projects would be expected to occur along existing corridors and/or within previously
disturbed sites. The magnitude of the impacts would depend upon the length and width
of the road right of way (ROW) and the extant conditions within and adjacent to the
ROW. According to NMDOT, no projects are currently scheduled near the project
corridor (Apodaca 2008).

In addition, projects are currently being planned by other Federal entities which could
affect areas in use by USBP. CBP/USBP maintain close coordination with these
agencies so that CBP/USBP activities do not conflict with other agencies’ policies or
management plans to the extent practicable. CBP typically coordinates with applicable
state and Federal agencies prior to performing any construction activities so that USBP
operations do not substantially impact the mission of other agencies. The following
paragraphs list projects that other Federal and state agencies are conducting or have
completed within the region.

BLM Las Cruces District Office projects were described and listed in the 2006 PEA and
are incorporated herein by reference. In addition, the updated list of projects occurring


ESP, Santa Teresa Station                                                               December 2008
                                                   5-3
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 107 of 153
                                                         JV-1, JV-2, JV-3 Tactical Infrastructure


in the Las Cruces District Office is included in Appendix D. In summary, BLM proposes
the following:

       •       grazing permit issuances, transfers, and renewals;
       •       free use mineral material permits;
       •       transportation and utility ROW easements;
       •       oil and gas ROW easements;
       •       mineral exploration permits;
       •       resource management plans;
       •       scenic trails; and
       •       competitive land sales.

A summary of the anticipated cumulative impacts of the Project (i.e., construction of 48
miles of vehicle fence and associated roads in Luna and Doña Ana counties) in
conjunction with other projects in the area are presented in the following sections.
Discussions are presented for each of the resources described previously.

5.2    AIR QUALITY

The emissions generated during and after the construction of the vehicle fence will be
short-term and minor. Although maintenance of the fence and construction road will
result in cumulative impacts on the region’s air shed, these impacts will be considered
negligible, even when combined with the other proposed developments in the border
region. BMPs designed to reduce fugitive dust have been and will continue to be
standard operating procedure for CBP construction projects. Deterrence of and
improved response time to cross border violators due to the construction of the fence
and road has reduced the need for off-road enforcement actions by USBP agents.

5.3    LAND USE

The Project described herein and other TI projects in New Mexico will occur primarily
within the Roosevelt Reservation, which was set aside specifically for border control
actions. This action, therefore, is consistent with the authorized land use and, when
considered with other potential alterations of land use, will have negligible cumulative
impacts. Recent activities that have most affected land use near the TI are the farming
and grazing operations on BLM and private lands.

5.4    AESTHETICS

The construction of TI from Border Monument 40 east to Santa Teresa, New Mexico will
contribute to a degradation of visual resources; however, these areas currently have an
existing border road and cattle fence located within or near most of the proposed
corridor. Additionally, areas north and west of the border within the construction
corridors will be expected to experience beneficial, indirect cumulative impacts through
the reduction of trash, soil erosion, and creation of roads by illegal vehicle traffic.
Therefore, moderate cumulative impacts on visual resources will be expected from

ESP, Santa Teresa Station                                                       December 2008
                                            5-4
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 108 of 153
                                                          JV-1, JV-2, JV-3 Tactical Infrastructure


implementing the Project, when considered with existing and proposed developments in
the surrounding areas.

5.5    SOILS

The Project and other CBP actions will not reduce prime farmland soils or agricultural
production substantially nor will there will there be a substantial cumulative increase in
soil erosion or loss of topsoil. Pre- and post-construction SWPPP measures for this and
other Planned and Proposed Actions will be implemented to control erosion. The loss
of biological production of regionally abundant soils as a result of the Project, when
combined with past and proposed projects in the region, will result in moderate
cumulative impacts on soils, primarily through the loss of biological production.

5.6    WATER USE AND QUALITY

As a result of the Project, when combined with other CBP projects, increased temporary
erosion during construction will occur; however, increased sediment and turbidity will
have minimal cumulative impacts on water quality. Limited and short-term withdrawal
from the regional groundwater basins will not affect long-term water supplies or
groundwater quality. The volume of water withdrawn will not affect the public drinking
water supplies, but could indirectly contribute to aquifer contamination from surface
runoff. The indirect effects of altered surface drainage and potential consequent
erosion will have minimal beneficial and adverse cumulative impacts on surface water
quality.

5.7    BIOLOGICAL RESOURCES

Equipment used during the improvement of roads and construction of fences in the
region could cause the degradation or loss of up to 717 acres of natural vegetation
(CBP 2006). The TI currently planned as well as future TI will permanently impact
vegetation consisting of Chihuahuan Desertscrub, Desert Grasslands and Prairies, and
Woodland communities (CBP 2004 and 2006). These impacts could be considered
moderate to major cumulative impacts; however, BMPs will be developed, which include
the restoration of temporarily impacted areas to offset these potential impacts.
Additionally, the reduction of illegal traffic north of the planned and proposed TI will have
beneficial cumulative impacts on vegetation communities in the region.

The planned and proposed TI will have negligible cumulative impacts on fish or other
aquatic species because the construction activities will not take place in flowing or
standing water. Construction in or near drainage crossings will use BMPs and follow
the SWPPP to reduce potential impacts downstream. Adverse cumulative impacts will
occur to wildlife species through the permanent reduction of 717 acres of habitat.
However, due to the presence of similar habitat adjacent to the study corridor (over 1.5
million acres), these impacts will be considered minor to moderate (CBP 2004 and
2006). Additionally, because vehicle fence is planned for 96 percent of the ROI rather



ESP, Santa Teresa Station                                                        December 2008
                                             5-5
       Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 109 of 153
                                                        JV-1, JV-2, JV-3 Tactical Infrastructure


than vehicle fence, negligible cumulative impacts will occur regarding opportunities for
transboundary migration.

CBP has maintained close coordination with USFWS and NMDGF regarding
transboundary migration of wildlife and special status species, and both agencies have
provided valuable guidance to CBP regarding these species. Through the use of BMPs
developed in coordination with USFWS, the potential impacts as a result of the Project,
as well as other past, present, and future actions, will ensure that major cumulative
impacts on protected species do not occur.

5.8     CULTURAL RESOURCES

The Project will have adverse effects on known cultural resources sites; however,
through data recovery the adverse effects of some sites will be mitigated. Beneficial
cumulative effects will occur from the protection afforded to previously discovered and
any undiscovered cultural resources within the border lands in the vicinity of the planned
and proposed TI components.

5.9     SOCIOECONOMICS

The planned and proposed TI in the ROI will have negligible cumulative impacts on the
local employment or income, will not induce a permanent in-migration of people nor will
there be additional permanent employees. Therefore, there will be no cumulative
increase in demand for housing. However, TI will benefit socioeconomics of the ROI by
reducing the costs associated with illegal activity through the USBP’s increased
deterrence and apprehension capabilities.

5.10    HAZARDOUS MATERIALS

Only minor increases in the use of hazardous substances (e.g., POL) will occur as a
result of the construction and maintenance of the vehicle fence. No health or safety
risks will be created by the Project. When combined with other ongoing and proposed
projects in the region, the Project will have a negligible cumulative impact.




ESP, Santa Teresa Station                                                      December 2008
                                           5-6
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 110 of 153




                                                              SECTION 6.0
                                                             REFERENCES
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 111 of 153
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 112 of 153
                                                      JV-1, JV-2, JV-3 Tactical Infrastructure



6.0    REFERENCES

Apodaca, Gabriela. 2008. Personal communication between Ms. Gabriela Apodaca of
     NMDOT and Mr. Josh McEnany of GSRC, August 11, 2008. Phone number, 550-
     544-6450.

Biota Information System of New Mexico. Internet website: http://www.bison-m.org/.
       Last Accessed: June 26, 2008.

Bureau of Economic Analysis. 2005. BEARFACTS for Doña Ana County, New Mexico.
      URL:
      http://www.bea.gov/regional/BEARFACTS/lapipdf.cfm?yearin=2005&fips=35023
      &areatype=35023 Last Accessed 27 March 2008.

Bureau of Labor Statistics. 2005a. Labor Force Statistics from the Current Population
      Survey.                             Available             online             at:
      http://data.bls.gov/PDQ/servlet/SurveyOutputServlet?data_tool=latest_numbers&
      series_id=LASST35000003. Last accessed 21 May 2008.

Bureau of Labor Statistics. 2005b. Labor Force Statistics from the Current Population
      Survey.                             Available             online             at:
      http://data.bls.gov/PDQ/servlet/SurveyOutputServlet?data_tool=latest_numbers&
      series_id=LNS14000000. Last accessed 21 May 2008.

Busnel, R. G., and J. Fletcher. 1978. Effect of noise on wildlife. New York: Academic
      Press.

California Department of Transportation. 1998. Technical Noise Supplement by the
       California Department of Transportation Environmental Program Environmental
       Engineering-Noise, Air Quality, and Hazardous Waste Management Office.
       October 1998 Page 24-28.

Congressional Research Service (CRS). 2006. Border Security: Barriers Along the
     U.S. International Border. Report for Congress prepared by Blas Nunez-Neto
     and Stephen Vina. Updated 12 December 2006.

Della-Russo, R. 2000    Results of Archaeological Test Excavations at Sites
       LA85752 and LA128837 for Proposed Improvements, Joint Task Force Six, Doña
       Ana County, New Mexico. Letter Report, Ogden Environmental and Energy
       Services.

Della-Russo, R., A.J. Schilz, and R. Sullivan. 2000 Class III Cultural Resources
       Inventory, Proposed International Border Improvements, Doña Ana County, New
       Mexico. Ogden Environmental and Energy Services.


ESP, Santa Teresa Station                                                    December 2008
                                         6-1
     Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 113 of 153
                                                       JV-1, JV-2, JV-3 Tactical Infrastructure


Federal Emergency Management Agency (FEMA).               2008.         Internet    website:
      http://msc.fema.gov/webapp/wcs. Last Accessed 23, 2008.

Fletcher, J.L. 1990. Review of noise and terrestrial species: 1983-1988. pp. 181-188 in:
       B. Berglund and T. Lindvall, eds. Noise as a Public Health Problem Vol. 5: New
       Advances in Noise Research Part II. Swedish Council for Building Research,
       Stockholm.

Kurota, A. and C. A. Turnbow. 2008 A Cultural Resources Survey of 261 Acres in
      Doña Ana County, New Mexico. Office of Contract Archaeology, University of
      New Mexico, Albuquerque.

New Mexico Department of Environmental Quality. 2008. 2006 – 2008 State of New
     Mexico Integrated Clean Water Act §303(d)/§305(b) Report – Appendix A: The
     List.          http://www.nmenv.state.nm.us/swqb/303d-305b/2006-2008/2006-
     2008_303d-305bLIST.pdf

New Mexico Department of Labor, Labor Analysis Statistics and Economic Research
     (LASER). 2007. List of employers in Luna and Doña Ana counties. URL:
     http://laser.state.nm.us/ Last Accessed 27 March 2008.

LASER. 2008. Unemployment and Employment Monthly Release, June, 2008. URL:
     http://laser.state.nm.us/gsipub/index.asp?docid=294. Last Accessed 21 August
     2008.

New Mexico Economic Development Department. 2005. County Comparison Results
     for Doña Ana County – 2005 Population and Population Projections. Available at
     www.edd.state.nm.us. Last accessed 27 March 2008.

New Mexico Water Resources Research Institute. 2007. Groundwater of Las Crueces,
    Dona     Ana        County      Region.    Internet    website:   http://www.las-
    cruces.org/utilities/docs/MesillaJornada.pdf. Last Accessed August 10, 2007.

Rich, C. and T. Longcore. 2006. Ecological Consequences of Artificial Night Lighting.
      Island Press. Washington, D.C.

Robinson, S.G. and E.R. Banta. 1995. Ground Water Atlas of the United States.
      Arizona, Colorado, New Mexico, Utah. USGS HA 730-C.

Sechrist, M. 1994. The Joint Task Force-Six Border Survey: Archaeological Survey
      Along the U.S./Mexico border Road from Anapra to Antelope Wells, New Mexico.
      Report No. HSR 9114A, Human Systems Research, Inc., Tularosa, NM.




ESP, Santa Teresa Station                                                     December 2008
                                          6-2
     Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 114 of 153
                                                       JV-1, JV-2, JV-3 Tactical Infrastructure


Sechrist, M. 2000 Archeological Survey of Three Linear Segments Along the New
      Mexico-Chihuahua International Border near the Santa Teresa Port of Entry,
      Doña Ana County, New Mexico. Prepared for Gulf South Research Corporation
      by TRC Mariah Associates, Inc, El Paso

Treirweiler, W. N., and M. Bonnie. 2003 Cultural Resources Survey Along the United
      States/Mexico International Border, Doña Ana County, new Mexico. Prepared
      for Joint Task Force Six, Fort Bliss, Texas by Ecological Communications
      Corporation, Austin, Texas.

Treirweiler, W. N., and M. Sechrist. 2004.  Cultural Resource Survey Near the
      Santa Teresa International Port of Entry, Doña Ana County, New Mexico.
      Ecological Communications Corporation, Austin.

U.S. Census Bureau. 2005. Small Area Income and Poverty Estimates for Doña Ana
      County, the State of New Mexico, and the United States.                 URL:
      http://www.census.gov/cgi-bin/saipe/saipe.cgi Last Accessed 28 March 2008.

U.S. Customs and Border Protection (CBP). 2004. Final Environmental Assessment
      for Proposed Vehicle Barriers near Santa Teresa Doña Ana County, New Mexico
      April 2004.

U.S. Customs and Border Protection (CBP). 2006. Programmatic Environmental
      Assessment for Proposed Tactical Infrastructure, Office of Border Patrol, El Paso
      Sectors, New Mexico Stations July 2006.

U.S. Department of Agriculture (USDA). 1973. Soil Survey for Doña Ana County New
      Mexico. USDA and National Soil Conservation Service in cooperation with the
      New Mexico Agricultural Experiment Station. December 1973.

U.S. Environmental Protection Agency (EPA). 2001. Procedures Document for National
      Emission Inventory, Criteria Air Pollutants 1985-1999. EPA-454/R-01-006. Office
      of Air Quality Planning and Standards Research Triangle Park NC 27711.

U.S. Environmental Protection Agency (EPA). 2005. User’s Guide for the Final
      NONROAD2005 Model. EPA420-R-05-013 December 2005.

U.S. Environmental Protection Agency (EPA). 2007a. Enforcement & Compliance
      History Online (ECHO). Internet URL: http://www.epa.gov/cgi-bin/ideaotis.cgi.
      Last accessed: May 22, 2007.

U.S. Environmental Protection Agency (EPA). 2007b. Envirofacts Data Warehouse
      website. Internet URL: http://www.epa.gov/enviro/index_java.html. Last
      accessed: May 22, 2007.




ESP, Santa Teresa Station                                                     December 2008
                                          6-3
     Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 115 of 153
                                                       JV-1, JV-2, JV-3 Tactical Infrastructure


U.S. Environmental Protection Agency (EPA). 2008 Welcome to the Green Book
      Nonattainment Areas for Criteria Pollutants www.epa.gov/oar/oaqps/greenbk.

U.S. Fish and Wildlife Service. 2008. New Mexico Ecological Services Field Office, New
       Mexico     Listed    and    Sensitive   Species    List.   Internet     website:
       http://www.fws.gov/southwest/es/NewMexico/SBC_intro.cfm. Last Accessed:
       August 11, 2008.




ESP, Santa Teresa Station                                                     December 2008
                                          6-4
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 116 of 153




                                                            APPENDIX A
                                             DHS April 2008 Border Waiver
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 117 of 153
                                                          Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 118 of 153
                                                                         Federal Register / Vol. 73, No. 68 / Tuesday, April 8, 2008 / Notices                                           19077

                                         FOR FURTHER INFORMATION CONTACT:      Ken               DATES: This Notice is effective on April              to the IBWC levee for approximately 1.8
                                         Hunt, Executive Director, 245 Murray                    8, 2008.                                              miles.
                                         Lane, Mail Stop 0550, Washington, DC                                                                             • Starting approximately 0.2 mile
                                                                                                 Determination and Waiver                              north from the intersection of S. Depot
                                         20528, 703–235–0780 and 703–235–
                                         0442, privacycommittee@dhs.gov.                            The Department of Homeland                         Road and 23rd Street and runs south in
                                           Purpose and Objective: Under the                      Security has a mandate to achieve and                 proximity to the IBWC levee to the
                                         authority of 6 U.S.C. section 451, this                 maintain operational control of the                   Hidalgo POE and then east in proximity
                                         charter establishes the Data Privacy and                borders of the United States. Public Law              to the new proposed IBWC levee and
                                         Integrity Advisory Committee, which                     109–367, 2, 120 Stat. 2638, 8 U.S.C.                  the existing IBWC levee to
                                         shall operate in accordance with the                    1701 note. Congress has provided the                  approximately South 15th Street for a
                                         provisions of the Federal Advisory                      Secretary of Homeland Security with a                 total length of approximately 4.0 miles.
                                         Committee Act (FACA) (5 U.S.C. App).                    number of authorities necessary to                       • Starting adjacent to Levee Road and
                                           The Committee will provide advice at                  accomplish this mandate. One of these                 approximately 0.1 miles east of the
                                         the request of the Secretary of DHS and                 authorities is found at section 102(c) of             intersection of Levee Road and Valley
                                         the Chief Privacy Officer of DHS on                     the Illegal Immigration Reform and                    View Road and runs east in proximity
                                         programmatic, policy, operational,                      Immigrant Responsibility Act of 1996                  to the IBWC levee for approximately 1.0
                                         administrative, and technological issues                (‘‘IIRIRA’’). Public Law 104–208, Div. C,             mile then crosses the Irrigation District
                                         within the DHS that relate to personally                110 Stat. 3009–546, 3009–554 (Sept. 30,               Hidalgo County #1 Canal and will tie
                                         identifiable information (PII), as well as              1996) (8 U.S.C 1103 note), as amended                 into the future New Donna POE fence.
                                         data integrity and other privacy-related                by the REAL ID Act of 2005, Public Law                   • Starting approximately 0.1 mile east
                                         matters.                                                109–13, Div. B, 119 Stat. 231, 302, 306               of the intersection of County Road 556
                                           Duration: The committee’s charter is                  (May 11, 2005) (8 U.S.C. 1103 note), as               and County Road 1554 and runs east in
                                         effective March 25, 2008, and expires                   amended by the Secure Fence Act of                    proximity to the IBWC levee for
                                         March 25, 2010.                                         2006, Public Law 109–367, 3, 120 Stat.                approximately 3.4 miles.
                                            Responsible DHS Officials: Hugo                      2638 (Oct. 26, 2006) (8 U.S.C. 1103                      • Starting approximately 0.1 mile east
                                         Teufel III, Chief Privacy Officer and Ken               note), as amended by the Department of                of the Bensten Groves road and runs
                                         Hunt, Executive Director, 245 Murray                    Homeland Security Appropriations Act,                 east in proximity to the IBWC levee to
                                         Drive, Mail Stop 0550, Washington, DC                   2008, Public Law 110–161, Div. E, Title               the Progresso POE for approximately 3.4
                                         20528, privacycommittee@dhs.gov, 703–                   V, 564, 121 Stat. 2090 (Dec. 26, 2007).               miles.
                                         235–0780.                                               In Section 102(a) of the IIRIRA,                         • Starting approximately at the
                                                                                                 Congress provided that the Secretary of               Progresso POE and runs east in
                                           Dated: April 1, 2008.                                                                                       proximity to the IBWC levee for
                                                                                                 Homeland Security shall take such
                                         Hugo Teufel III,                                        actions as may be necessary to install                approximately 2.5 miles.
                                         Chief Privacy Officer.                                  additional physical barriers and roads                   In order to deter illegal crossings in
                                         [FR Doc. E8–7277 Filed 4–7–08; 8:45 am]                 (including the removal of obstacles to                the Project Area, there is presently a
                                         BILLING CODE 4410–10–P                                  detection of illegal entrants) in the                 need to construct fixed and mobile
                                                                                                 vicinity of the United States border to               barriers and roads in conjunction with
                                                                                                 deter illegal crossings in areas of high              improvements to an existing levee
                                         DEPARTMENT OF HOMELAND                                  illegal entry into the United States. In              system in the vicinity of the border of
                                         SECURITY                                                Section 102(b) of the IIRIRA, Congress                the United States as a joint effort with
                                                                                                 has called for the installation of fencing,           Hidalgo County, Texas. In order to
                                         Office of the Secretary                                 barriers, roads, lighting, cameras, and               ensure the expeditious construction of
                                                                                                 sensors on not less than 700 miles of the             the barriers and roads that Congress
                                         Determination Pursuant to Section 102                                                                         prescribed in the IIRIRA in the Project
                                         of the Illegal Immigration Reform and                   southwest border, including priority
                                                                                                 miles of fencing that must be completed               Area, which is an area of high illegal
                                         Immigrant Responsibility Act of 1996,                                                                         entry into the United States, I have
                                         as Amended                                              by December of 2008. Finally, in section
                                                                                                 102(c) of the IIRIRA, Congress granted to             determined that it is necessary that I
                                         AGENCY:  Office of the Secretary,                       me the authority to waive all legal                   exercise the authority that is vested in
                                         Department of Homeland Security.                        requirements that I, in my sole                       me by section 102(c) of the IIRIRA as
                                         ACTION: Notice of determination;                        discretion, determine necessary to                    amended. Accordingly, I hereby waive
                                         correction.                                             ensure the expeditious construction of                in their entirety, with respect to the
                                                                                                 barriers and roads authorized by section              construction of roads and fixed and
                                         SUMMARY: The Secretary of Homeland                      102 of the IIRIRA.                                    mobile barriers (including, but not
                                         Security has determined, pursuant to                       I determine that the following area of             limited to, accessing the project area,
                                         law, that it is necessary to waive certain              Hidalgo County, Texas, in the vicinity of             creating and using staging areas, the
                                         laws, regulations and other legal                       the United States border, hereinafter the             conduct of earthwork, excavation, fill,
                                         requirements in order to ensure the                     Project Area, is an area of high illegal              and site preparation, and installation
                                         expeditious construction of barriers and                entry:                                                and upkeep of fences, roads, supporting
                                         roads in the vicinity of the international                 • Starting approximately at the                    elements, drainage, erosion controls,
                                         land border of the United States. The                   intersection of Military Road and an un-              safety features, surveillance,
                                         notice of determination was published                   named road (i.e. beginning at the                     communication, and detection
                                         in the Federal Register on April 3, 2008.               western end of the International                      equipment of all types, radar and radio
                                         Due to a publication error, the Project                 Boundary Waters Commission (IBWC)                     towers, and lighting) in the Project Area,
                                         Area description was inadvertently                      levee in Hidalgo County) and runs east                all federal, state, or other laws,
pwalker on PROD1PC71 with NOTICES




                                         omitted from the April 3 publication.                   in proximity to the IBWC levee for                    regulations and legal requirements of,
                                         For clarification purposes, this                        approximately 4.5 miles.                              deriving from, or related to the subject
                                         document is a republication of the April                   • Starting approximately at the                    of, the following laws, as amended: The
                                         3 document including the omitted                        intersection of Levee Road and 5494                   National Environmental Policy Act
                                         Project Area description.                               Wing Road and runs east in proximity                  (Pub. L. 91–190, 83 Stat. 852 (Jan. 1,


                                    VerDate Aug<31>2005   16:09 Apr 07, 2008   Jkt 214001   PO 00000   Frm 00031   Fmt 4703   Sfmt 4703   E:\FR\FM\08APN1.SGM   08APN1
                                                          Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 119 of 153
                                         19078                           Federal Register / Vol. 73, No. 68 / Tuesday, April 8, 2008 / Notices

                                         1970) (42 U.S.C. 4321 et seq.)), the                    DEPARTMENT OF HOMELAND                                States. In Section 102(b) of IIRIRA,
                                         Endangered Species Act (Pub. L. 93–                     SECURITY                                              Congress has called for the installation
                                         205, 87 Stat. 884) (Dec. 28, 1973) (16                                                                        of fencing, barriers, roads, lighting,
                                         U.S.C. 1531 et seq.)), the Federal Water                Office of the Secretary                               cameras, and sensors on not less than
                                         Pollution Control Act (commonly                                                                               700 miles of the southwest border,
                                                                                                 Determination Pursuant to Section 102                 including priority miles of fencing that
                                         referred to as the Clean Water Act) (33
                                                                                                 of the Illegal Immigration Reform and                 must be completed by December 2008.
                                         U.S.C. 1251 et seq.), the National
                                                                                                 Immigrant Responsibility Act of 1996,                 Finally, in section 102(c) of the IIRIRA,
                                         Historic Preservation Act (Pub. L. 89–                  as Amended
                                         665, 80 Stat. 915 (Oct. 15, 1966) (16                                                                         Congress granted to me the authority to
                                         U.S.C. 470 et seq.)), the Migratory Bird                AGENCY:  Office of the Secretary,                     waive all legal requirements that I, in
                                         Treaty Act (16 U.S.C. 703 et seq.), the                 Department of Homeland Security.                      my sole discretion, determine necessary
                                         Clean Air Act (42 U.S.C. 7401 et seq.),                 ACTION: Notice of determination;
                                                                                                                                                       to ensure the expeditious construction
                                                                                                 correction.                                           of barriers and roads authorized by
                                         the Archeological Resources Protection
                                                                                                                                                       section 102 of IIRIRA.
                                         Act (Pub. L. 96–95, 16 U.S.C. 470aa et                                                                           I determine that the following areas in
                                                                                                 SUMMARY: The Secretary of Homeland
                                         seq.), the Safe Drinking Water Act (42                                                                        the vicinity of the United States border,
                                                                                                 Security has determined, pursuant to
                                         U.S.C. 300f et seq.), the Noise Control                                                                       located in the States of California,
                                                                                                 law, that it is necessary to waive certain
                                         Act (42 U.S.C. 4901 et seq.), the Solid                                                                       Arizona, New Mexico, and Texas are
                                                                                                 laws, regulations and other legal
                                         Waste Disposal Act, as amended by the                                                                         areas of high illegal entry (collectively
                                                                                                 requirements in order to ensure the
                                         Resource Conservation and Recovery                      expeditious construction of barriers and              ‘‘Project Areas’’):
                                         Act (42 U.S.C. 6901 et seq.), the                       roads in the vicinity of the international
                                         Comprehensive Environmental                                                                                   California
                                                                                                 land border of the United States. The
                                         Response, Compensation, and Liability                   notice of determination was published                   • Starting approximately 1.5 mile east
                                         Act (42 U.S.C. 9601 et seq.), the                       in the Federal Register on April 3, 2008.             of Border Monument (BM) 251 and ends
                                         Archaeological and Historic                             Due to a publication error, the                       approximately at BM 250.
                                         Preservation Act (Pub. L. 86–523, 16                    description of the Project Areas was                    • Starting approximately 1.1 miles
                                         U.S.C. 469 et seq.), the Antiquities Act                inadvertently omitted from the April 3                west of BM 245 and runs east for
                                         (16 U.S.C. 431 et seq.), the Historic                   publication. For clarification purposes,              approximately 0.8 mile.
                                         Sites, Buildings, and Antiquities Act (16               this document is a republication of the                 • Starting approximately 0.2 mile
                                         U.S.C. 461 et seq.), the Farmland                       April 3 document including the omitted                west of BM 243 and runs east along the
                                                                                                 description of the Project Areas.                     border for approximately 0.5 mile.
                                         Protection Policy Act (7 U.S.C. 4201 et
                                                                                                                                                         • Starting approximately 0.7 mile east
                                         seq.), the Coastal Zone Management Act                  DATES: This Notice is effective on April              of BM 243 and runs east along the
                                         (Pub. L. 92–583, 16 U.S.C. 1451 et seq.),               8, 2008.                                              border for approximately 0.9 mile.
                                         the Federal Land Policy and                                                                                     • Starting approximately 1.0 mile east
                                                                                                 Determination and Waiver
                                         Management Act (Pub L. 94–579, 43                                                                             of BM 243 and runs east along the
                                         U.S.C. 1701 et seq.), the National                         I have a mandate to achieve and                    border for approximately 0.9 mile.
                                         Wildlife Refuge System Administration                   maintain operational control of the                     • Starting approximately 0.7 mile
                                         Act (Pub. L. 89–669, 16 U.S.C. 668dd-                   borders of the United States. Public Law              west of BM 242 and stops
                                         668ee), the Fish and Wildlife Act of                    109–367, 2, 120 Stat. 2638, 8 U.S.C.                  approximately 0.4 mile west of BM 242.
                                         1956 (Pub. L. 84–1024, 16 U.S.C. 742a,                  1701 note. Congress has provided me                     • Starting approximately 0.8 mile east
                                         et seq.), the Fish and Wildlife                         with a number of authorities necessary                of BM 242 and runs east along the
                                         Coordination Act (Pub. L. 73–121, 16                    to accomplish this mandate. One of                    border for approximately 1.1 miles.
                                                                                                 these authorities is found at section                   • Starting approximately 0.4 mile east
                                         U.S.C. 661 et seq.), the Administrative
                                                                                                 102(c) of the Illegal Immigration Reform              of BM 239 and runs east for
                                         Procedure Act (5 U.S.C. 551 et seq.), the
                                                                                                 and Immigrant Responsibility Act of                   approximately 0.4 mile along the
                                         Rivers and Harbors Act of 1899 (33
                                                                                                 1996 (‘‘IIRIRA’’). Public Law 104–208,                border.
                                         U.S.C. 403), the Eagle Protection Act (16               Div. C, 110 Stat. 3009–546, 3009–554
                                         U.S.C. 668 et seq.), the Native American                                                                        • Starting approximately 1.2 miles
                                                                                                 (Sept. 30, 1996) (8 U.S.C 1103 note), as              east of BM 239 and runs east for
                                         Graves Protection and Repatriation Act                  amended by the REAL ID Act of 2005,                   approximately 0.2 mile along the
                                         (25 U.S.C. 3001 et seq.), the American                  Public Law 109–13, Div. B, 119 Stat.                  border.
                                         Indian Religious Freedom Act (42 U.S.C.                 231, 302, 306 (May 11, 2005) (8 U.S.C.                  • Starting approximately 0.5 mile
                                         1996), the Religious Freedom                            1103 note), as amended by the Secure                  west of BM 235 and runs east along the
                                         Restoration Act (42 U.S.C. 2000bb), and                 Fence Act of 2006, Public Law 109–367,                border for approximately 1.1 miles.
                                         the Federal Grant and Cooperative                       3, 120 Stat. 2638 (Oct. 26, 2006) (8                    • Starting approximately 0.8 mile east
                                         Agreement Act of 1977 (31 U.S.C. 6303–                  U.S.C. 1103 note), as amended by the                  of BM 235 and runs east along the
                                         05).                                                    Department of Homeland Security                       border for approximately 0.1 mile.
                                            I reserve the authority to make further              Appropriations Act, 2008, Public Law                    • Starting approximately 0.6 mile east
                                         waivers from time to time as I may                      110–161, Div. E, Title V, 564, 121 Stat.              of BM 234 and runs east for
                                         determine to be necessary to accomplish                 2090 (Dec. 26, 2007). In Section 102(a)               approximately 1.7 miles along the
                                         the provisions of section 102 of the                    of IIRIRA, Congress provided that the                 border.
                                         IIRIRA, as amended.                                     Secretary of Homeland Security shall                    • Starting approximately 0.4 mile east
                                                                                                 take such actions as may be necessary                 of BM 233 and runs east for
                                         Michael Chertoff,                                       to install additional physical barriers               approximately 2.1 miles along the
pwalker on PROD1PC71 with NOTICES




                                         Secretary.                                              and roads (including the removal of                   border.
                                         [FR Doc. E8–7450 Filed 4–7–08; 8:45 am]                 obstacles to detection of illegal entrants)             • Starting approximately 0.05 mile
                                         BILLING CODE 4410–10–P
                                                                                                 in the vicinity of the United States                  west of BM 232 and runs east for
                                                                                                 border to deter illegal crossings in areas            approximately 0.1 mile along the
                                                                                                 of high illegal entry into the United                 border.


                                    VerDate Aug<31>2005   16:09 Apr 07, 2008   Jkt 214001   PO 00000   Frm 00032   Fmt 4703   Sfmt 4703   E:\FR\FM\08APN1.SGM   08APN1
                                                          Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 120 of 153
                                                                         Federal Register / Vol. 73, No. 68 / Tuesday, April 8, 2008 / Notices                                           19079

                                           • Starting approximately 0.2 mile east                  • Starting approximately 2.3 miles                  and Cannon Rd and runs east in
                                         of BM 232 and runs east for                             east of BM 65 and runs east along the                 proximity to the IBWC levee for
                                         approximately 1.5 miles along the                       border for approximately 6.0 miles.                   approximately 1 mile.
                                         border.                                                   • Starting approximately 0.5 mile east                 • Starting at the Los Indios POE and
                                           • Starting 0.6 mile east of Border                    of BM 61 and runs east along the border               runs west in proximity to the IBWC
                                         Monument 229 heading east along the                     until approximately 1.0 mile west of BM               levee for approximately 1.7 miles.
                                         border for approximately 11.3 miles to                  59.                                                      • Starting at the Los Indios POE and
                                         BM 225.                                                   • Starting approximately 0.1 miles                  runs east in proximity to the IBWC levee
                                           • Starting approximately 0.1 mile east                east of BM 39 and runs east along the                 for approximately 3.6 miles.
                                         of BM 224 and runs east along the                       border to approximately 0.3 mile east of                 • Starting approximately 0.5 mile
                                         border for approximately 2.5 miles.                     BM 33.                                                west of Main St and J Padilla St
                                           • Starting approximately 2.3 miles                      • Starting approximately 0.25 mile                  intersection and runs east in proximity
                                         east of BM 220 and runs east along the                  east of BM 31 and runs east along the                 to the IBWC levee for approximately 2.0
                                         border to BM 207.                                       border for approximately 14.2 miles.                  miles.
                                                                                                   • Starting approximately at BM 22                      • Starting approximately 1.2 miles
                                         Arizona                                                 and runs east along the border to                     west of the Intersection of U.S. HWY
                                           • Starting approximately 1.0 mile                     approximately 1.0 mile west BM 16.                    281 and Los Ranchitos Rd and runs east
                                         south of BM 206 and runs south along                      • Starting at approximately 1.0 mile                in proximity to the IBWC levee for
                                         the Colorado River for approximately                    west of BM 16 and runs east along the                 approximately 2.4 miles.
                                         13.3 miles.                                             border to approximately BM 3.                            • Starting approx 0.5 miles southwest
                                           • Starting approximately 0.1 mile                                                                           of the intersection of U.S. 281 and San
                                                                                                 Texas                                                 Pedro Rd and runs east in proximity to
                                         north of County 18th Street running
                                         south along the border for                                • Starting approximately 0.4 miles                  the IBWC levee for approximately 1.8
                                         approximately 3.8 miles.                                southeast of BM 1 and runs southeast                  miles.
                                                                                                 along the border for approximately 3.0                   • Starting approximately 0.1 miles
                                           • Starting at the Eastern edge of
                                                                                                 miles.                                                southwest of the Intersection of
                                         BMGR and runs east along the border to
                                                                                                   • Starting approximately 1 Mi E of                  Villanueva St and Torres Rd and runs
                                         approximately 1.3 miles west of BM
                                                                                                 the intersection of Interstate 54 and                 east in proximity to the IBWC levee for
                                         174.
                                                                                                 Border Highway and runs southeast                     approximately 3.6 miles.
                                           • Starting approximately 0.5 mile                                                                              • Starting approximately south of
                                                                                                 approximately 57 miles in proximity to
                                         west of BM 168 and runs east along the                                                                        Palm Blvd and runs east in proximity to
                                                                                                 the IBWC levee to 3.7 miles east of the
                                         border for approximately 5.3 miles.                                                                           the City of Brownsville’s levee to
                                                                                                 Ft Hancock POE.
                                           • Starting approximately 1 mile east                    • Starting approximately 1.6 miles                  approximately the Gateway-Brownsville
                                         of BM 160 and runs east for                             west of the intersection of Esperanza                 POE where it continues south and then
                                         approximately 1.6 miles.                                and Quitman Pass Roads and runs along                 east in proximity to the IBWC levee for
                                           • Starting approximately 1.3 miles                    the IBWC levee east for approximately                 a total length of approximately 3.5
                                         east of BM 159 and runs east along the                  4.6 miles.                                            miles.
                                         border to approximately 0.3 mile east of                  • Starting at the Presidio POE and                     • Starting at the North Eastern Edge
                                         BM 140.                                                 runs west along the border to                         of Ft Brown Golf Course and runs east
                                           • Starting approximately 2.2 miles                    approximately 3.2 miles west of the                   in proximity to the IBWC levee for
                                         west of BM 138 and runs east along the                  POE.                                                  approximately 1 mile.
                                         border for approximately 2.5 miles.                       • Starting at the Presidio POE and                     • Starting approximately 0.3 miles
                                           • Starting approximately 0.2 miles                    runs east along the border to                         east of Los Tomates-Brownsville POE
                                         east of BM 136 and runs east along the                  approximately 3.4 miles east of the POE.              and runs east and then north in
                                         border to approximately 0.2 mile west of                  • Starting approximately 1.8 miles                  proximity to the IBWC levee for
                                         BM 102.                                                 west of Del Rio POE and runs east along               approximately 13 miles.
                                           • Starting approximately 3 miles west                 the border for approximately 2.5 miles.                  In order to deter illegal crossings in
                                         of BM 99 and runs east along the border                   • Starting approximately 1.3 Mi north               the Project Areas, there is presently a
                                         approximately 6.5 miles.                                of the Eagle Pass POE and runs south                  need to construct fixed and mobile
                                           • Starting approximately at BM 97                     approximately 0.8 miles south of the                  barriers (such as fencing, vehicle
                                         and runs east along the border                          POE.                                                  barriers, towers, sensors, cameras, and
                                         approximately 6.9 miles.                                  • Starting approximately 2.1 miles                  other surveillance, communication, and
                                           • Starting approximately at BM 91                     west of Roma POE and runs east                        detection equipment) and roads in the
                                         and runs east along the border to                       approximately 1.8 miles east of the                   vicinity of the border of the United
                                         approximately 0.7 miles east of BM 89.                  Roma POE.                                             States. In order to ensure the
                                           • Starting approximately 1.7 miles                      • Starting approximately 3.5 miles                  expeditious construction of the barriers
                                         west of BM 86 and runs east along the                   west of Rio Grande City POE and runs                  and roads that Congress prescribed in
                                         border to approximately 0.7 mile west of                east in proximity to the Rio Grande river             the IIRIRA in the Project Areas, which
                                         BM 86.                                                  for approximately 9 miles.                            are areas of high illegal entry into the
                                           • Starting approximately 0.2 mile                       • Starting approximately 0.9 miles                  United States, I have determined that it
                                         west of BM 83 and runs east along the                   west of County Road 41 and runs east                  is necessary that I exercise the authority
                                         border to approximately 0.2 mile east of                approximately 1.2 miles and then north                that is vested in me by section 102(c) of
                                         BM 73.                                                  for approximately 0.8 miles.                          the IIRIRA as amended.
                                                                                                   • Starting approximately 0.5 mile                      Accordingly, I hereby waive in their
pwalker on PROD1PC71 with NOTICES




                                         New Mexico                                                                                                    entirety, with respect to the
                                                                                                 west of the end of River Dr and runs east
                                           • Starting approximately 0.8 mile                     in proximity to the IBWC levee for                    construction of roads and fixed and
                                         west of BM 69 and runs east along the                   approximately 2.5 miles.                              mobile barriers (including, but not
                                         border to approximately 1.5 miles west                    • Starting approximately 0.6 miles                  limited to, accessing the project area,
                                         of BM 65.                                               east of the intersection of Benson Rd                 creating and using staging areas, the


                                    VerDate Aug<31>2005   16:09 Apr 07, 2008   Jkt 214001   PO 00000   Frm 00033   Fmt 4703   Sfmt 4703   E:\FR\FM\08APN1.SGM   08APN1
                                                          Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 121 of 153
                                         19080                           Federal Register / Vol. 73, No. 68 / Tuesday, April 8, 2008 / Notices

                                         conduct of earthwork, excavation, fill,                 Authorities Act (Pub. L. 91–383, 16                   DATES:  Comments must reach the Coast
                                         and site preparation, and installation                  U.S.C. 1a–1 et seq.), Sections 401(7),                Guard on or before June 9, 2008.
                                         and upkeep of fences, roads, supporting                 403, and 404 of the National Parks and                ADDRESSES: To avoid duplicate
                                         elements, drainage, erosion controls,                   Recreation Act of 1978 (Pub. L. 95–625),              submissions to the docket [USCG–2008–
                                         safety features, surveillance,                          Sections 301(a)–(f) of the Arizona Desert             0202], please submit them by only one
                                         communication, and detection                            Wilderness Act (Pub. L. 101–628), the                 of the following means:
                                         equipment of all types, radar and radio                 Rivers and Harbors Act of 1899 (33                       (1) Online: http://
                                         towers, and lighting) in the Project                    U.S.C. 403), the Eagle Protection Act (16             www.regulations.gov.
                                         Areas, all federal, state, or other laws,               U.S.C. 668 et seq.), the Native American                 (2) Mail: Docket Management Facility
                                         regulations and legal requirements of,                  Graves Protection and Repatriation Act                (DMF) (M–30), U.S. Department of
                                         deriving from, or related to the subject                (25 U.S.C. 3001 et seq.), the American                Transportation, West Building Ground
                                         of, the following laws, as amended: The                 Indian Religious Freedom Act (42 U.S.C.               Floor, Room W12–140, 1200 New Jersey
                                         National Environmental Policy Act                       1996), the Religious Freedom                          Avenue, SE., Washington, DC 20590–
                                         (Pub. L. 91–190, 83 Stat. 852 (Jan. 1,                  Restoration Act (42 U.S.C. 2000bb), the               0001.
                                         1970) (42 U.S.C. 4321 et seq.)), the                    National Forest Management Act of                        (3) Hand delivery: DMF between the
                                         Endangered Species Act (Pub. L. 93–                     1976 (16 U.S.C. 1600 et seq.), and the                hours of 9 a.m. and 5 p.m., Monday
                                         205, 87 Stat. 884 (Dec. 28, 1973) (16                   Multiple Use and Sustained Yield Act of               through Friday, except Federal holidays.
                                         U.S.C. 1531 et seq.)), the Federal Water                1960 (16 U.S.C. 528–531).                             The telephone number is 202–366–
                                         Pollution Control Act (commonly                            This waiver does not supersede,                    9329.
                                                                                                 supplement, or in any way modify the                     (4) Fax: 202–493–2251.
                                         referred to as the Clean Water Act) (33
                                                                                                 previous waivers published in the                        The DMF maintains the public docket
                                         U.S.C. 1251 et seq.)), the National
                                                                                                 Federal Register on September 22, 2005                for this notice. Comments and material
                                         Historic Preservation Act (Pub. L. 89–
                                                                                                 (70 FR 55622), January 19, 2007 (72 FR                received from the public, as well as
                                         665, 80 Stat. 915 (Oct. 15, 1966) (16
                                                                                                 2535), and October 26, 2007 (72 FR                    documents mentioned in this notice as
                                         U.S.C. 470 et seq.)), the Migratory Bird
                                                                                                 60870).                                               being available in the docket, will
                                         Treaty Act (16 U.S.C. 703 et seq.), the                    I reserve the authority to make further
                                         Clean Air Act (42 U.S.C. 7401 et seq.),                                                                       become part of this docket and will be
                                                                                                 waivers from time to time as I may                    available for inspection or copying at
                                         the Archeological Resources Protection                  determine to be necessary to accomplish
                                         Act (Pub. L. 96–95, 16 U.S.C. 470aa et                                                                        room W12–140 on the West Building
                                                                                                 the provisions of section 102 of the                  Ground Floor, 1200 New Jersey Avenue,
                                         seq.), the Safe Drinking Water Act (42                  IIRIRA, as amended.
                                         U.S.C. 300f et seq.), the Noise Control                                                                       SE., Washington, DC, between 9 a.m.
                                         Act (42 U.S.C. 4901 et seq.), the Solid                 Michael Chertoff,                                     and 5 p.m., Monday through Friday,
                                         Waste Disposal Act, as amended by the                   Secretary.                                            except Federal holidays. You may also
                                         Resource Conservation and Recovery                      [FR Doc. E8–7451 Filed 4–7–08; 8:45 am]               find this docket on the Internet at
                                         Act (42 U.S.C. 6901 et seq.), the                       BILLING CODE 4410–10–P                                http://www.regulations.gov.
                                         Comprehensive Environmental                                                                                      A copy of the complete ICR is
                                         Response, Compensation, and Liability                                                                         available through this docket on the
                                         Act (42 U.S.C. 9601 et seq.), the                       DEPARTMENT OF HOMELAND                                Internet at http://www.regulations.gov.
                                         Archaeological and Historic                             SECURITY                                              Additionally, copies are available from
                                         Preservation Act (Pub. L. 86–523, 16                                                                          Commandant (CG–611), U.S. Coast
                                         U.S.C. 469 et seq.), the Antiquities Act                Coast Guard                                           Guard Headquarters (Attn: Mr. Arthur
                                         (16 U.S.C. 431 et seq.), the Historic                   [USCG–2008–0202]                                      Requina), 2100 2nd Street, SW.,
                                         Sites, Buildings, and Antiquities Act (16                                                                     Washington, DC 20593–0001. The
                                         U.S.C. 461 et seq.), the Wild and Scenic                Information Collection Request to                     telephone number is 202–475–3523.
                                         Rivers Act (Pub. L. 90–542, 16 U.S.C.                   Office of Management and Budget;                      FOR FURTHER INFORMATION CONTACT: Mr.
                                         1281 et seq.), the Farmland Protection                  OMB Control Numbers: 1625–0044,                       Arthur Requina, Office of Information
                                         Policy Act (7 U.S.C. 4201 et seq.), the                 1625–0045, and 1625–0060                              Management, telephone 202–475–3523,
                                         Coastal Zone Management Act (Pub. L.                    AGENCY:Coast Guard, DHS.                              or fax 202–475–3929, for questions on
                                         92–583, 16 U.S.C. 1451 et seq.), the                                                                          these documents. Contact Ms. Renee V.
                                                                                                       Sixty-day notice requesting
                                                                                                 ACTION:
                                                                                                                                                       Wright, Program Manager, Docket
                                         Wilderness Act (Pub. L. 88–577, 16
                                                                                                 comments.                                             Operations, 202–366–9826, for
                                         U.S.C. 1131 et seq.), the Federal Land
                                         Policy and Management Act (Pub L. 94–                   SUMMARY: In compliance with the                       questions on the docket.
                                         579, 43 U.S.C. 1701 et seq.), the                       Paperwork Reduction Act of 1995, the                  SUPPLEMENTARY INFORMATION:
                                         National Wildlife Refuge System                         U.S. Coast Guard intends to submit
                                         Administration Act (Pub. L. 89–669, 16                                                                        Public Participation and Request for
                                                                                                 Information Collection Requests (ICRs)
                                         U.S.C. 668dd–668ee), the Fish and                                                                             Comments
                                                                                                 and Analyses to the Office of
                                         Wildlife Act of 1956 (Pub. L. 84–1024,                  Management and Budget (OMB)                             The Coast Guard invites comments on
                                         16 U.S.C. 742a, et seq.), the Fish and                  requesting an extension of their                      whether this information collection
                                         Wildlife Coordination Act (Pub. L. 73–                  approval for the following collections of             request should be granted based on it
                                         121, 16 U.S.C. 661 et seq.), the                        information: (1) 1625–0044, Outer                     being necessary for the proper
                                         Administrative Procedure Act (5 U.S.C.                  Continental Shelf Activities—Title 33                 performance of Departmental functions.
                                         551 et seq.), the Otay Mountain                         CFR Subchapter N; (2) 1625–0045,                      In particular, the Coast Guard would
                                         Wilderness Act of 1999 (Pub. L. 106–                    Adequacy Certification for Reception                  appreciate comments addressing: (1)
                                         145), Sections 102(29) and 103 of Title                 Facilities and Advance Notice—33 CFR                  The practical utility of the collections;
pwalker on PROD1PC71 with NOTICES




                                         I of the California Desert Protection Act               part 158; and (3) 1625–0060, Vapor                    (2) the accuracy of the estimated burden
                                         (Pub. L. 103–433), 50 Stat. 1827, the                   Control Systems for Facilities and Tank               of the collections; (3) ways to enhance
                                         National Park Service Organic Act (Pub.                 Vessels. Before submitting these ICRs to              the quality, utility, and clarity of
                                         L. 64–235, 16 U.S.C. 1, 2–4), the                       OMB, the Coast Guard is inviting                      information subject to the collections;
                                         National Park Service General                           comments as described below.                          and (4) ways to minimize the burden of


                                    VerDate Aug<31>2005   16:09 Apr 07, 2008   Jkt 214001   PO 00000   Frm 00034   Fmt 4703   Sfmt 4703   E:\FR\FM\08APN1.SGM   08APN1
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 122 of 153




                                                            APPENDIX B
                                                Air Emissions Calculations
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 123 of 153
                           Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 124 of 153
                                   CALCULATION SHEET-COMBUSTABLE EMISSIONS-DONA ANA COUNTY


                            Assumptions for Cumbustable Emissions
                                      Num. of                                     Total hp-
Type of Construction Equipment                     HP Rated Hrs/day     Days/yr
                                      Units                                          hrs
Water Truck                           2               300         12      90       648000
Diesel Road Compactors                2               100         12      90       216000
Diesel Dump Truck                     2               300         12      90       648000
Diesel Excavator                      2               300         12      90       648000
Diesel Hole Trenchers                 2               175         12      90       378000
Diesel Bore/Drill Rigs                2               300         12      90       648000
Diesel Cement & Mortar Mixers         2               300         12      90       648000
Diesel Cranes                         2               175         12      90       378000
Diesel Graders                        2               300         12      90       648000
Diesel Tractors/Loaders/Backhoes      2               100         12      90       216000
Diesel Bull Dozers                    2               300         12      90       648000
Diesel Front End Loaders              2               300         12      90       648000
Diesel Fork Lifts                     2               100         12      90       216000
Diesel Generator Set                  12               40         12      90       518400



                                                  Emission Factors
                                      VOC g/hp-    CO g/hp- NOx g/hp-   PM-10     PM-2.5      SO2 g/hp-
Type of Construction Equipment                                                                          CO2 g/hp-hr
                                          hr           hr         hr    g/hp-hr   g/hp-hr        hr
Water Truck                             0.440        2.070      5.490    0.410     0.400       0.740     536.000
Diesel Road Compactors                  0.370        1.480      4.900    0.340     0.330       0.740     536.200
Diesel Dump Truck                       0.440        2.070      5.490    0.410     0.400       0.740     536.000
Diesel Excavator                        0.340        1.300      4.600    0.320     0.310       0.740     536.300
Diesel Trenchers                        0.510        2.440      5.810    0.460     0.440       0.740     535.800
Diesel Bore/Drill Rigs                  0.600        2.290      7.150    0.500     0.490       0.730     529.700
Diesel Cement & Mortar Mixers           0.610        2.320      7.280    0.480     0.470       0.730     529.700
Diesel Cranes                           0.440        1.300      5.720    0.340     0.330       0.730     530.200
Diesel Graders                          0.350        1.360      4.730    0.330     0.320       0.740     536.300
Diesel Tractors/Loaders/Backhoes        1.850        8.210      7.220    1.370     1.330       0.950     691.100
Diesel Bull Dozers                      0.360        1.380      4.760    0.330     0.320       0.740     536.300
Diesel Front End Loaders                0.380        1.550      5.000    0.350     0.340       0.740     536.200
Diesel Fork Lifts                       1.980        7.760      8.560    1.390     1.350       0.950     690.800
Diesel Generator Set                    1.210        3.760      5.970    0.730     0.710       0.810     587.300
                                   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 125 of 153
                                            CALCULATION SHEET-COMBUSTABLE EMISSIONS-DONA ANA COUNTY




Emission factors (EF) were generated from the NONROAD2005 model for the 2006 calendar year. The VOC EFs includes exhaust and evaporative emissions. The VOC evaporative
components included in the NONROAD2005 model are diurnal, hotsoak, running loss, tank permeation, hose permeation, displacement, and spillage. The construction equipment age
distribution in the NONROAD2005 model is based on the population in U.S. for the 2006 calendar year.


                                                         Emission Calculations
                                                                          NOx                 PM-10        PM-2.5         SO2
Type of Construction Equipment                   VOC tons/yr CO tons/yr                                                             CO2 tons/yr
                                                                         tons/yr              tons/yr      tons/yr       tons/yr
Water Truck                                        0.314       1.478      3.920                0.293        0.286         0.528       382.755
Diesel Road Paver                                  0.088       0.352      1.166                0.081        0.079         0.176       127.633
Diesel Dump Truck                                  0.314       1.478      3.920                0.293        0.286         0.528       382.755
Diesel Excavator                                   0.243       0.928      3.285                0.229        0.221         0.528       382.970
Diesel Hole Cleaners\Trenchers                     0.212       1.016      2.420                0.192        0.183         0.308       223.191
Diesel Bore/Drill Rigs                             0.428       1.635      5.106                0.357        0.350         0.521       378.257
Diesel Cement & Mortar Mixers                      0.436       1.657      5.199                0.343        0.336         0.521       378.257
Diesel Cranes                                      0.183       0.542      2.383                0.142        0.137         0.304       220.858
Diesel Graders                                     0.250       0.971      3.378                0.236        0.229         0.528       382.970
Diesel Tractors/Loaders/Backhoes                   0.440       1.954      1.719                0.326        0.317         0.226       164.504
Diesel Bull Dozers                                 0.257       0.985      3.399                0.236        0.229         0.528       382.970
Diesel Front End Loaders                           0.271       1.107      3.570                0.250        0.243         0.528       382.898
Diesel Aerial Lifts                                0.471       1.847      2.038                0.331        0.321         0.226       164.433
Diesel Generator Set                               0.691       2.148      3.411                0.417        0.406         0.463       335.511
Total Emissions                                    4.600      18.100     44.913                3.723        3.621         5.917       4289.960

Conversion factors
Grams to tons                                     1.102E-06
                            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 126 of 153
                         CALCULATION SHEET-TRANSPORTATION COMBUSTABLE EMISSIONS-DONA ANA COUNTY


                     Construction WorkerPersonal Vehicle Commuting to Construction Sight-Passenger and Light Duty Trucks
                         Emission Factors                          Assumptions                                  Results by Pollutant
                                      Pick-up                                                          Total
                   Passenger Cars                                         Number of Number of                     Total Emissions
Pollutants                         Trucks, SUVs     Mile/day    Day/yr                              Emisssions                       Total tns/yr
                       g/mile                                                cars         trucks                   Trucks tns/yr
                                       g/mile                                                       Cars tns/yr
VOCs                          1.36            1.61         120         90          30            30        0.49               0.57          1.06
CO                            12.4            15.7         120         90          30            30        4.43               5.61         10.03
NOx                           0.95            1.22         120         90          30            30        0.34               0.44          0.77
PM-10                      0.0052         0.0065           120         90          30            30        0.00               0.00          0.00
PM 2.5                     0.0049           0.006          120         90          30            30        0.00               0.00          0.00
                                                                                                             -

                                         Heavy Duty Trucks Delivery Supply Trucks to Construction Sight
                          Emission Factors                           Assumptions                                          Results by Pollutant
                                    33,000-60,000                                                             Total
                    10,000-19,500                                                   Number of   Number of                   Total Emissions
Pollutants                          lb semi trailer    Mile/day        Day/yr                               Emisssions                           Total tns/yr
                  lb Delivery Truck                                                   trucks     trucks                      Trucks tns/yr
                                         rig                                                                Cars tns/yr
VOCs                          0.29             0.55               60        90              2           2          0.00                 0.01            0.01
CO                            1.32             3.21               60        90              2           2          0.02                 0.04            0.05
NOx                           4.97             12.6               60        90              2           2          0.06                 0.15            0.21
PM-10                         0.12             0.33               60        90              2           2          0.00                 0.00            0.01
PM 2.5                        0.13             0.36               60        90              2           2          0.00                 0.00            0.01

                                                      Bi-monthly OBP Commute for Inspection
                          Emission Factors                            Assumptions                                       Results by Pollutant
                                                                                                               Total
                                       Pick-up                                      Number of
                    10,000-19,500                                                               Number of   Emisssions Total Emissions
Pollutants                          Trucks, SUVs       Mile/day        Day/yr       Towers in                                                Total tns/yr
                  lb Delivery Truck                                                              trucks     Delivery Trk   Trucks tns/yr
                                        g/mile                                       County
                                                                                                               tns/yr
VOCs                          0.29             1.61          120                0           0           0            -                0.00           -
CO                            1.32             15.7          120                0           0           0            -                0.00           -
NOx                           4.97             1.22          120                0           0           0            -                0.00           -
PM-10                         0.12           0.0065          120                0           0           0            -                0.00           -
PM 2.5                        0.13            0.006          120                0           0           0            -                0.00           -

Truck Emission Factor Source: USEPA 2005 Emission Facts: Average annual emissions and fuel consumption for gasoline-fueled passenger cars and
light trucks. EPA 420-F-05-022 August 2005. Emission rates were generated using MOBILE.6 highway vehicle emission factor model.
                             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 127 of 153
                                           CALCULATION SHEET-FUGITIVE DUST- DONA ANA COUNTY


                                             Fugitive Dust Emissions at New Construction Site.
                                                      Emission Factor    Total Area-                                        Total PM-10
                                                                                                                                           Total PM-2.5
                 Construction Site                    tons/acre/month Construction/mont                  Months/yr           Emissions
                                                                                                                                                (2)
                                                             (1)              h                                                tns/yr
Fugitive Dust Emissions                                     0.11           117.02                              3               38.62           7.72


1. Environmental Protection Agency (EPA) 2001. Procedures Document for National Emission Inventory, Criteria Air Pollutants 1985-
1999. EPA-454/R-01-006. Office of Air Quality Planning and Standards Research Triangle Park NC 27711.


2. 20% of the total PM-10 emissions are PM-2.5 (EPA 2001).

Coastruction Site Area                                                        Demension (ft)                                    Total
Proposed Prioject                                    Length                   Width                   Units                 Acres/month
New Road and Vehicle Fence                                            70400                      60                     1      96.97
Access Roads                                                          14080                      28                     1       9.05
Staging Areas                                                                                                                    11
Total                                                                                                                          117.02

                                                                                                                            Sq ft in 0.5
Conversion Factors                                       Miles to Ft            Sq ft to Acres         Acres to sq ft
                                                                                                                              acres
                                                              5280               0.000022957                  43560           21780

                                                              Miles
New Road and Vehicle Fence                                    40.0
Access Roads                                                   8.0
Assume 3 months to complete construction                       3.0
                                   Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 128 of 153
                                         CALCULATION SHEET-SUMMARY OF EMISSIONS-DONA ANA COUNTY


                               Proposed Action Construction Emissions for Criteria Pollutants (tons per year)
Emission source                         VOC               CO               NOx             PM-10                PM-2.5   SO2

Combustable Emissions                    4.60            18.10             44.91             3.72                3.62    5.92

Construction Site-fugitive PM-10
                                         NA               NA                NA              38.62                7.72    NA
Construction Workers Commuter
& Trucking                               1.07            10.09             0.98              0.01                0.01    NA
Bi-monthly Commute to Tower
Site for Maintenance                     0.00             0.00             0.00              0.00                0.00    NA
Total emissions                          5.67            28.19             45.90            42.35               11.35    5.92
De minimis threshold                     NA               NA                NA              100.00               NA      NA
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 129 of 153
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 130 of 153




                                                           APPENDIX C
                                   Threatened and Endangered Species List
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 131 of 153
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 132 of 153
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 133 of 153
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 134 of 153
BISON-M                                                                 Page I of 2




                   m e ,xi,lntDra~atian~ y i
                          G ~ %Ie G ; w G . c L~ 3
                           /'% j"
                                                                                 Prodding P;@@d Mexicoand its *$ti.kalblifs
                                                                                        "f@ar,robndExcelient 5svhes

                                                          D;scl&$n-nsr Policy



                                                    Database Query
                                            Your search t e r m s were as follows:

County Name                                                         Status
 Luna                                                                State NM: Endangered
                                                                     State NM: Threatened


                                                       18 species returned.
        Taxonomic Group                           ## Species         Taxonomic Group                    # Species
        Amphibians                                 1                  Birds                              15
        Reptiles                                   1                  Molluscs                           1


 Click t h e up- o r down-arrows next t o the column headers t o sort t h e results.




                                    Buteogallus anthracinus                                        State NM: Threatened
      Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 135 of 153Page 2 of 2
BISON-M
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 136 of 153




                                                          APPENDIX D
                                   BLM Las Cruces Active Project Register
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 137 of 153
             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 138 of 153




                                      LAS CRUCES FIELD OFFICE
                                      ACTIVE PROJECT REGISTER
                                          Updated 06/18/2008


  DATE         PROJECT                                                                          PROJECT
INITIATED      NUMBER                        PROJECT NAME AND LOCATION                           LEAD
 06/18/2008     08-098    City of Las Cruces, R&PP Renewal/Change of Use                       A Chavez
 06/18/2008     08-097    Dona Ana County R&PP Renewal                                         A Chavez
 06/18/2008     08-096    Verizon Wireless ROW Amendment                                       A Chavez
 06/16/2008     08-095    Chile Challenge - 2009                                               J. Thacker
 6/12/2008      08-094    El Paso Cattle Company Gates- NM120512                               L. Allen
06/010/2008     08-093    Dona Ana County- Hatch Free Use Permit                               M. Smith
 06/05/2008     08-092    Aplomado Falcon Hack Station and Monitoring                          R. Lister
 06/03/2008     08-091    Border Patrol Santa Teresa MSS Trucks                                L. Allen
 06/02/2008     08-090    City of Las Cruces-Fencing & Capping of Old Landfill                 F. Martinez
05/29/20-08     08-089    Timber Mountain Rx                                                   R.Cox
 05/28/2007     08-088    St. Cloud Spaceport Quarry                                           M. Smith
 05/27/2008     08-087    NMSU, DACC, R&PP @ Chaparral                                         A Chavez
 05/23/2008     08-086    NMSU Communication Site Renewal @ “A” Mountain                       A Chavez
  5/21/2008     08-085    Horny Toad Hustle Bike Race                                          J.Thacker
  5/19/2008     08-084    Continental Divide Storage Tanks                                     A.
                                                                                               Underwood
 04/16/08       08-083    City of Las Cruces                                                   F. Martinez
  5.16.08       08-082    CDT H20 stash boxes                                                  Neckels
4/29/2008       08-081    City of Las Cruces ROW Amendment                                     F. Martinez
05/15/2008      08-080    Cordova ROW Assignment                                               F. Martinez
05/14/2008      08-079    Gallegos Allotment                                                   J. Thacker
 5/14/08        08-078    Emergency Response Coast Guard Training, 2920 Permit                 F. Martinez
 5/08/08        08-077    F & A Dairy Pipeline/Road ROW                                        F. Martinez
  5/7/08        08-076    Border Patrol Geotechnical Drilling                                  L. Allen
                08-075    Desert Sun Toyota                                                    J.Thacker
 05/05/08      PROPOSAL   Thrill of the Hill OHV
               CANCELED
  5/02/08       08-074    Steve Bell Road ROW                                                  F. Martinez
   5/1/08       08-073    Alamosa Allotment Improvements                                       M. Atencio
   5/1/08       08-072    Quest Telephone Line                                                 A. Chavez
  4/30/08       08-071    Plateau Telecommunications @ Bent                                    A. Chavez
  4/29/08       08-070    S.W. Wireless Renewal @ Tortugas Mountain                            A. Chavez
  4/29/08       08-069    New Cingular Renewal @ Steins                                        A. Chavez
  4/29/08       08-068    Key Communications Power Line                                        A. Chavez
  4/25/08       08-067    City of Las Cruces – ROW Amendment for Pump Station and Water Line   F. Martinez
  4/23/08       08-066    Grazing Transfer 09058                                               L. Phillips
  4/22/08       08-065    Long-nosed bat radiotelemetry                                        Hakkila
  4/17/08       08-064    Whiterock Mountain Pasture Fence                                     D Rutherford
  4/16/08       08-063    Columbus Elec. Columbus Border Fence Powerline ROW                   L. Allen
 4/16/2008      08-062    Crow Canyon Archeological Tour                                       J.Thacker
 4/11/2008      08-061    Desert Sands MDWCA                                                   F. Martinez
                          Water Facility ROW
             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 139 of 153



  DATE         PROJECT                                                                     PROJECT
INITIATED      NUMBER                        PROJECT NAME AND LOCATION                      LEAD
 04/9/2008      08-060   Grazing Permit Renewal combined for 03058, 03061, 03063, 03068   M. Whitney
                         EA-NM-030-2005-0097
                         EA-NM-030-2005-0099
                         EA-NM-030-2005-0100
                         EA-NM-030-2005-0101
04/08/2008      08-059   Bartoo Derry Quarry                                              M. Smith
 4/8/2008       08-058   U-Bar Pipeline Diversions                                        M Whitney
  4/4/2008      08-057   Cutter Protection Electric Fence Allot. 06145                    RG LaCasse
  4/1/2008      08-056   Sierra Kemado Grazing Allot No. 03043 Transfer                   M. Whitney
 3/31/2008      08-055   Apache Canyon S&G: 2008                                          M. Smith
3/31/2008       08-054   Apache Canyon Stone : 2008                                       M. Smith
3/31/2008       08-053   SWCD sign at State line                                          D Rutherford
3/24/2008       08-052   Grazing Transfer – 01012                                         D Rutherford

 3/20/2008      08-051   Alamo Spring Rehabilitation                                      B. Call
 3/20/2008      08-050   Santa Teresa – Strauss Yard Geotechnical Drilling                L. Salas
 3/20/2008      08-049   Hersey Tub Modification                                          M Whitney
 3/18/2008      08-048   “Heal the Sierra Watershed”                                      Zach, Matt,
                                                                                          Margie, Ryan
 3/17/2008      08-047   Flying U/Mimms Well                                              A.
                                                                                          Underwood
 3/14/2008      08-046   Pitfall traps for UTEP herpetofauna / road impact study          S. Torrez
 3/13/2008      08-045   Transfer of Grazing Allotment 03012 into LLC                     M. Whitney
03/11/2008      08-044   Air Traffic Control Tower                                        D. Sykes
03/10/2008      08-043   “Heal the Bootheel”                                              Lane, Jack,
                                                                                          Marcia,
                                                                                          Ricky
03/10/2008      08-042   Camino Real Interpretive Waysides                                D. Legare
03/07/2008      08-041   NMDOT FUP Gary Pit, Hidalgo Co.                                  M. Smith
03/05/2008      08-040   Dona Ana County, R & PP                                          F. Martinez
  3/5/2008      08-039   NMDOT FUP 3 Rivers, Otero Co.                                    M. Smith
  3/5/2008      08-038   Otero County R&PP Renewal, Road Shop                             K. Penn
  3/4/2008      08-037   Timber Mtn Rx burn                                               Whiteaker
    3/3/08      08-036   Aguirre Springs Fuels Treatment                                  R.Cox
 2/29/2008      08-035   Emergency Closure to Unpermitted Collection                      Thacker
 2/28/2007      08-034   Alley Gypsum Mine                                                Besse
   2/25/08      08-033   Scholes Access Road ROW                                          L.Allen
 2/14/2008      08-032   Virden Juniper Treatment                                         R.Cox
 2/14/2008      08-031   Playa Rx                                                         R. Cox
 2/14/2008      08-030   Tierra Blanca Allotments 16004 & 16005 Grazing Transfers         S. Gentry
 2/14/2008      08-029   Lightning Dock GPD’s                                             Besse
 2/11/2008      08-028   Dona Ana County Flood Commision ROW                              F. Martinez
   2/11/08      08-027   Transfer 01512, 01534 & 01542, all on same EA                    D Rutherford
 2/11/2008      08-026   Santa Teresa Land Exchange                                       L. Salas
 2/08/2008      08-025   Dona Ana County/Mimbres RMPA                                     L. Salas
02/08/2008      08-024   Hidalgo County Communication Site Renewal                        A. Chavez
  2/4/2008      08-023   BASE LEASE TRANSFER 01501                                        D Rutherford
1/28/2008       08-022   Hermanas Pipeline                                                Z. Saavedra
1/28/2008       08-021   Virden Juniper Treatment                                         Cox,
                                                                                          Whiteaker
 1/23/2008      08-020   Tri-State Communication Site ROW Renewal NM 32429                K. Penn
             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 140 of 153



  DATE         PROJECT                                                                       PROJECT
INITIATED      NUMBER                       PROJECT NAME AND LOCATION                         LEAD
 1-22-2008      08-019   Columbus Elec. Trespass Resolution NM 119043                       L. Allen
   1-17-08      08-018   Aden Rally SRP                                                     Oz
  01/17/08      08-017   Extension of existing FUP for Gary Pit, NMDOT                      M. Smith
12/13/2007      08-016   Miller/Boling Road Row Assignment                                  A. Chavez
 1/10/2008      08-015   Sheridan Wildlife Water Catchment Replacement                      Jack Barnitz
01/14/2008      08-014   Q2 Oil & Gas lease (Apr 16, 2008)                                  M. Smith
11/07/2007      08-013   NMDOT Gage Pit F.U.P                                               M. Smith
01/03/2008      08-012   Blanco Tank Maintenance                                            M. Whitney
12/31/2007      08-011   Joe Hervol Allotment transfer                                      Z. Saavedra
12/14/2007      08-010   Chili Challenge                                                    Oz
  12/10/07      08-009   Section 12 Improvements                                            Hauser
  12/03/07      08-008   Comcast of New Mexico ROW Renewal                                  F. Martinez
11/29/2007      08-007   BLM FUP - Apache Canyon                                            J. Thacker
11/28/2006      08-006   Apache Canyon Mitigation                                           J. Thacker
  11-21-07      08-005   Kaden Horse Endo SRP-CX                                            Oz
11/20/2007      08-004   State of New Mexico Prison ROW                                     K. Penn
11/20/2007      08-003   Frederick Sherman / Columbus Electric, ROW                         K. Penn
11/09/2007      08-002   Without Borders-The Movie LLC, Film Permit                         F. Martinez
11/09/2007      08-001   Qwest Corporation, ROW Renewal                                     F. Martinez
11/06/2007      07-168   RailRock – New Quarry site At Lordsburg                            A. Merrill
11/05/2007      07-167   KOB-TV Communication Site Renewal, CX                              A. Chavez
11/01/2007      07-166   Burning Plain Film Permit @ Baylor Pass & Dripping Springs Roads   A. Chavez
11/01/2007      07-165   Bartoo Sand & Gravel                                               J. Thacker
10/25/2007      07-164   El Paso Electric Co. ROW Renewal and FLPMA Conversion              L. Salas
10/25/2007      07-163   El Paso Electric Co. ROW Renewal Distribution Line                 L. Salas
10/25/2007      07-162   City of Alamogordo, Temporary ROW Renewal                          L. Salas
10/21/2007      07-161   LIN Television Communication Site Renewals                         A. Chavez
10/25/2007      07-160   Otero County Federal EQIP Structural Projects                      S. Torrez
10/18/2007      07-159   The Burning Plain Film Permit                                      A. Chavez
  10/16/07      07-158   Richard G. Saenz Allotment No. 07044 Grazing Transfer              L. Phillips
  10/16/07      07-157   Black Ledge Allotment No 07050 Grazing Transfer                    L. Phillips
10/15/2007      07-156   Dona Ana County FUA – Mesilla Dam                                  J.Thacker
10/10/2007      07-155   Beaty Grassland Restoration Project (GRP)                          B.Call
10/10/2007      07-154   El Paso Electric Company Power Transmission Line Amendment         K. Penn
10/10/2007      07-153   El Paso Electric Company Power Transmission Line Amendment         A. Chavez
 9/29/2007      07-152   Wicks Gulch Allotment No. 16086 Grazing Transfer                   S. Gentry
  9-27-07       07-151   Chamisa Outfitters – SRP                                           Oz
09/27/2007      07-150   El Paso Natural Gas, ROW Renewal                                   K. Penn
 9/18/2007      07-149   Grazing Transfer No. 01002                                         D Rutherford
 9/18/2007      07-148   Grazing Transfer No. 01073                                         D Rutherford
09/17/2007      07-147   R. Hoppers, ROW Renewal                                            K. Penn
   9/12/07      07-146   JB Runyan EQIP                                                     L. Phillips
  9/7/2007      07-145   Sierra Co. Road A-013 ROW Amendment                                L. Allen
  9/7/2007      07-144   Sun Valley Dairy ROW Renewal- NM110652                             L. Allen
  9/4/2007      07-143   Carlisle Allotment No. 01037 Transfer                              M. Atencio
09-04-2007      07-142   NMDOT NM 81 ROW and Fence Proposal                                 K.Penn
08-30-2007      07-141   Border Patrol TI Staging Area and Roads                            L. Allen
08-28-2007      07-140   CDT Realignment                                                    K.Penn
08-28-2007      07-139   BLM Fossilized Wood FUP                                            J. Thacker
08-20-2007      07-138   Diamond Communication Access Road Assignment                       A. Chavez
  8-16-07       07-137   Horny Toad III - SRP                                               Gomez
              Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 141 of 153



  DATE          PROJECT                                                                         PROJECT
INITIATED       NUMBER                       PROJECT NAME AND LOCATION                           LEAD
  8/14/2007      07-136   Grazing Transfer No. 04554                                           D Rutherford
    8/10/07      07-135   Alameda Dam Access ROW                                               K. Penn
  8/07/2007      07-134   LCPS Schools, R&PP                                                   A. Chavez
   8/1/2007      07-133   Ft. Cummings Thinning                                                Hauser
  7/31/2007      07-132   Tri-State Power Transmission Line ROW                                A. Chavez
  7/30/2007      07-131   Otero County Federal EQIP Grassland Restoration Projects             B. Call
  7/30/2007      07-130   El Paso Electric Company Renewal                                     F. Martinez
7/26/2007        07-129   Franklin Allotment Federal EQIP (Lee)                                Hauser/
                                                                                               Atencio
7/24/2007        07-128   Hyatt and Hyatt Federal EQIP                                         Hauser
7/24/2007        07-127   Hoppy Place Federal EQIP                                             Hauser
7/24/2007        07-126   China Pond Federal EQIP                                              Hauser
7/24/2007        07-125   Playas Peak Federal EQIP                                             Hauser
  7/24/2007      07-124   Jose P. Canyon Private EQIP                                          Hauser
  7/24/2007      07-123   Valley Telecom Fiber Optic ROW Amendment                             L. Allen
  7/16/2007      07-122   CLC Tortugas Detention Pond Haul Access Rd Amendment                 L. Allen
  7/16/2007      07-121   Public Service Company of NM, Renewal                                F. Martinez
  7/13/2007      07-120   Transfer Bull Creek Ls 01003                                         Rutherford
  7/11/2007      07-119   Oct 2007 O&G Lease Sale                                              Besse
  7/11/2007      07-118   Nestor Lopez                                                         J. Thacker
    7/10/07      07-117   Koenig pipeline                                                      Z. Saavedra
     7/9/07      07-116   Percha Creek No. 16085 Transfer                                      S. Merrill
     7/9/07      07-115   Yaple Canyon No. 06141 Transfer                                      S. Merrill
   07/02/07      07-114   First Percha Well Pipeline Extension & Trough                        S. Merrill
   07/02/07      07-113   West Otero County Grazing Permit/Lease Renewal                       L. Phillips
  6/25/2007      07-112   Las Cruces FUA                                                       J. Thacker
    6/19/07      07-111   Dinner Hill Pipeline Ext. and Road                                   L Phillips
    6/14/07      07-110   Sucker Ville Transfer 02055                                          Z. Saavedra
    6/14/07      07-109   Hervol Lease Transfer 2511                                           Z. Saavedra
    6/14/07      07-108   Hachita Pipeline                                                     Z. Saavedra
    6/13/07      07-107   Old Pueblo Tours- 07SRP                                              Gomez
    6/13/07      07-106   El Paso Electric Communication Site Renewal, CX                      A. Chavez
     6/7/07      07-105   Rail Rock Bulk Testing                                               J. Thacker
     6/5/07      07-104   Plains Pipeline, L.P. NM 042728                                      F. Martinez
     6/5/07      07-103   Vonbuelow Domestic Water Well – NM118074                             Mayes
   5/31/07       07-102   Plains Pipe Line, LP Assignment, NM 016349                           F. Martinez
   5/31/07       07-101   Renewal NMSU – A Mtn Communication Site                              Mayes
   5/31/07       07-099   Jornada del Muerto Grassland Restoration Projects                    M. Guzman
   5/25/07       07-098   South Kelly Canyon GRT-(Chatfield)                                   M. Atencio
   5/23/07       07-097   Rio Grande Natural Gas Assignment, CX                                A. Chavez
   5/23/07       07-096   Vangard Communication Site Assignment, CX                            A. Chavez
   5/23/07       07-095   Amendment, City of Las Cruces, EA                                    A. Chavez
   5/23 /07      07-094   Renewal, COE Tank trail and storage area, CX                         A. Chavez
   5/23/07       07-093   Fancher Road ROW-NM117857                                            F. Martinez
   5/17/07       07-092   Hard Caliche LLC (AKA Paramount Pictures) Film Permit @ Corralitos   A. Chavez
    5/14/07      07-091   NMSA – Aerial Surveys Control Monuments & Photo Control Panel        Salas
   05/04/07      07-090   EBID Afton FUP                                                       Thacker
     5/4/07      07-089   West La Mesa Allotment No. 03050 Transfer                            Bevacqua
    4/25/07      07-088   Blue Canyon Projects                                                 Whitney
    4/25/07      07-087   Bennett Ranch Unit #6 APD                                            Besse
   4/25/07       07-086   Dawson Geophysical 3D Seismic Project                                Besse
             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 142 of 153



  DATE         PROJECT                                                                          PROJECT
INITIATED      NUMBER                        PROJECT NAME AND LOCATION                           LEAD
 4/24/07        07-085   El Paso Electric Renewal NM 29898                                     Mayes
 4/23/07        07-084   Qwest Renewal NM 030463                                               Mayes
 4/19/07        07-083   Thompson Canyon PPL EXT II (Ogilvie)                                  M. Atencio
 4/19/07        07-082   River Pasture Corrals & River Pasture PPL. EXT. II (Hirst)            M. Atencio
 4-12-07        07-081   Prather Range Improvements                                            L. Phillips
                                                                                               J Christensen
  4/11/07       07-080   Cox Pipeline/Road                                                     L. Phillips
  4/10/07       07-079   Fancher ROW Assignment NMNM 92963                                     L. Allen
   4/5/07       07-078   Dente Studio Film Permit                                              Mayes
 3/12/2007      07-077   Otero Mesa Wildlife Waters                                            Hakkila
  3/29/07       07-076   Weatherby Canyon Water Catchment                                      Torrez
  3/29/07       07-075   Foothill R&PP Landfill Lease Renewal NM-14                            Mayes
03/29/2007      07-074   Assignment, Interlink to Orange Broadband                             A. Chavez
03/29/2007      07-073   Assignment, Interlink to Orange Broadband                             A. Chavez
03/29/2007      07-072   NM 185, Culvert Upgrade                                               A. Chavez
03/29/2007      07-071   Vangard Wireless @ Orogrande                                          A. Chavez
  3/28/07       07-070   Martin Tank Reconstruction                                            Hauser
 3/28/2007      07-069   Foothill R&PP Landfill Lease Renewal NM-018155                        Mayes
 3/27/2007      07-068   Tularosa Creek Fence Replacement Project                              T. Frey
  3/27/07       07-067   Sierra County monitoring well renewal NM 106191                       J Allen
03/22/2007      07-066   Russell’s Sand and Gravel Road ROW                                    A. Chavez
03/22/2007      07-065   MediaFLO Concrete Pad and Generator @ Twin Buttes                     A. Chavez
03/21/2007      07-064   Lightning Dock Geothermal Lease NM108801                              Besse
  3/14/07       07-063   Otero Co Electric Amendment NM 86823                                  L. Allen
03/08/2007      07-062   NM 26, Pavement Rehabilitation                                        A. Chavez
03/08/2007      07-061   LB Tower Road ROW Amendment                                           A. Chavez
03/08/2007      07-060   City of Truth or Consequences application for a gold driving range.   Mayes
03/08/2007      07-059   Santa Fe Mining Co., 2920 Permit Renewal                              A. Chavez
   3-5-07       07-058   Corralitos 100 – 07SRP                                                Gomez
 3/1/2007       07-057   Columbus Elec. Renewal NMNM 29147                                     L. Allen
 02/28/07       07-056   Garza Cinder – Guzman’s Lookout                                       J. Thacker
  2-27-07       07-055   Brokeoff Allotment 8:1 to 5:1 Conversion                              Hauser
 02/26/07       07-054   Supplier Mine                                                         J. Thacker
  2/22/07       07-053   PNM Renewal NMM103688                                                 A. Chavez
  2/22/07       07-052   PNM Renewal NMNM031478                                                A. Chavez
  2/22/07       07-051   Rio Grande R/W Assignment NMNM 107570                                 L. Allen
  2/22/07       07-050   AML Closure – Boston Hill                                             Jevons
  2/15/07       07-049   Qwest Powerline Renewal A Mtn NM 114790                               Mayes
  2/15/07       07-048   Barcelona Ridge Road- Dona Ana County                                 J Allen
  2/14/07       07-047   Valley Telephone Renewal (NM-29727)                                   J Allen
    2-8-7       07-046   Tortugas BLM Parking Lot                                              Gomez
   2/6/07       07-045   SFPP R/W Renewal NM 024750                                            L. Allen
   2/2/07       07-044   Renewal R&PP Lease Hill Transfer Station NM 0253957                   Mayes
  1-30-07       07-043   Transfer of Altamira Allotment No. 03040                              Whitney
  1-30-07       07-042   Transfer of Sierra Kemado Allotment No. 03043                         Whitney
  1-30-07       07-041   Transfer of Little Cat Allotment No. 01089                            Whitney
  1-29-07       07-040   El Paso Electric Isaacks Powerline                                    Mayes
  1-25-07       07-039   Apache Canyon Quarry                                                  Thacker
   1-25-7       07-038   Chile Challenge SRP                                                   Oz
  1/23/07       07-037   Lightning Dock Lease Assignment/Transfer                              Besse
  1/23/07       07-036   Lightning Dock Geothermal Lease                                       Besse
             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 143 of 153



  DATE         PROJECT                                                                                   PROJECT
INITIATED      NUMBER                        PROJECT NAME AND LOCATION                                    LEAD
  1/23/07       07-035    Lightning Dock 55-7 Sundry                                                    Besse
  1/19/07       07-034    Transfer – Beacon Hill Allot. No. 01001                                       Rutherford
  1-8-07        07-033    Rachel Baca Assignment NM-114751                                              Mayes
  1-8-07        07-032    Chaney Canyon Wildlife Water Replacement                                      J. Barnitz
 12/28/06       07-031    Valley Telephone line renewal (Phelps Dodge monitoring station) NM-29285      J Allen
 12/28/06       07-030    Valley Telephone line renewal (Animas area) NM-29727                          J Allen
 12/27/06       07-029    Qwest Corporation ROW Renewal/Update                                          A. Chavez
 12/20/06       07-028    El Paso Natural Gas 12” West El Paso Lateral                                  J Allen
12/13/2006      07-027    Columbus Electric Cooperative Power Line Renewal                              A. Chavez
 12/06/06       07-026    El Paso Natural Gas pipeline replacement and temp construction sites NMLC     Mayes
                          045517
  11/30/06       07-025   El Paso Electric NM-0384354 reissue and amendment                             Mayes
  11/30/06       07-024   NMSU Film Permit @ Corralitos                                                 A. Chavez
  11/29/06       07-023   Hamilton Construction Company Exploration                                     A. Chavez
  11/29/06       07-022   Mass Assignment,(21 FLPMA) PNM                                                A. Chavez
  11/29/06       07-021   Mass Assignment, (15 Pre- FLPMA) PNM                                          A. Chavez
  11/28/06       07-020   Hawkeye Canyon Allot. No. 15008 Transfer                                      L. Phillips
  11/21/06       07-019   Dona Ana County – Chaparral Access Road and Gravel Pit                        Thacker
  11/17/06       07-018   Flying X Allotment No. 06080 Transfer                                         Atencio
 11-15-06        07-017   FMCA 4WD Rally - SRP                                                          Oz
  11/15/06       07-016   Change of Use Butterfield Park Community Center – Dona Ana County             Mayes
  11/14/06       07-015   Pinos Altos Development NM-117283                                             Mayes
  11/14/06       07-014   City of Las Cruces Amendment NM-83954                                         Mayes
  11/08/06       07-013   Quest Communications Buried Conduit Cable Line @ Magdalena Peak               A. Chavez
   11/1/06       07-012   Dona Ana County - Realignment Shrode Road ROW Amendment NM-83929              A. Mayes
   11/1/06       07-011   El Paso Electric overhead 115kV transmission re-issue and renewal NM 029159   A. Mayes
  10/30/06       07-010   Rail Rock Testing                                                             J. Thacker
  10/30/06       07-009   American Tower ROW Conversion                                                 A. Chavez
  10/30/06       07-008   NMSU Film Permit @ "A" Mountain                                               A. Chavez
  10/12/06       07-007   Competitive Oil and Gas Lease Sale October 18, 2006                           J. Besse
  10/12/06       07-006   Twintress Road ROW                                                            J. Allen
  10/12/06       07-005   City of Truth or Consequences Communication Site Renewal @ Mud Mountain       A. Chavez
   10/5/06       07-004   El Paso Electrict NM-029817 conversion/Renewal                                A. Mayes
   10/5/06       07-003   Competitive Oil and Gas Lease Sale-Hidalgo and Otero County                   D. Jevons
   10/4/06       07-002   Truth or Consequences Landfill/Golfing Driving Range                          A. Mayes
   10/4/06       07-001   Rio Grand Natural gase Right-of-way EA                                        L. Allen
 9/28/2006      06-0162   HEYCO LEASE #14325                                                            EA            Besse
 9/28/2006      06-0161   HEYCO BRU #6 APD                                                              EA            Besse
   9/20/06       06-160   El Paso Electric Overhead 115Kv Transmission Line NM-029838                   A. Mayes
   9/20/06       06-159   El Paso Electric Overhead 115Kv Transmission Line NM-025766                   A. Mayes
   9/15/06       06-158   Bureau of Reclamation (BOR) – Garfield FUP                                    J. Thacker
   9/13/06      06-157    X Prize - SRP                                                                 O. Gomez
   9/12/06      06-156    Dona Ana County FUP – Salem Pit                                               J. Thacker
   9/12/06      06-155    Dona Ana County Road Department – Mesquite Pit FUP                            J. Thacker
    9/7/06      06-154    Leigh Isaacks and Michael L. Lydick                                           A. Mayes
    9/7/06      06-153    Otero County Shooting Range R&PP Renewal                                      L. Allen
    9/1/06      06-152    Pankey Pipeline # 1 Reconstruction                                            M. Atencio
   8/29/06      06-151    Grazing Transfer - 01522                                                      Rutherford
   8/25/06      06-150    American Tower Corp Road ROW Renewal                                          A. Chavez
   8/25/06      06-149    Golf Driving Range TorC                                                       A. Mayes
   8/23/06      06-148    Duncan Valley Electric EA – Pearson Mesa & Thompson Draw                      L. Allen
           Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 144 of 153



  DATE       PROJECT                                                                         PROJECT
INITIATED    NUMBER                       PROJECT NAME AND LOCATION                           LEAD
 8/22/06      06-147   N. Columbus Lease Allotment Decision                                 L. Phillips
 8/18/06      06-146   W. B. Guide Service - SRP                                            Gomez
 8/18/06      06-145   Double H Outfitters - SRP                                            Gomez
 8/18/06      06-144   Kauffman Outfitters - SRP                                            Gomez
 8/18/06      06-143   Back Country Hunts – SRP                                             Gomez
 8/17/06      06-142   Hidalgo County Road EA                                               L. Allen
 8/15/06      06-141   Virden Mesquite Treatment                                            Aguilar
 8/15/06      06-140   Virden Creosote Treatment                                            Aguilar
 8/14/06      06-139   Grazing Transfer – 03042                                             Rutherford
  8/9/06      06-138   Army Corps of Engineers – Unexploded Ordinance Survey                Jevons
  8/8/06      06-137   Army Corps of Engineers – Unexploded Ordinance Survey                Jevons
  8/4/06      06-136   Transfer Station Virden Renewal                                      Mayes
  8/2/06      06-135   Oct. 18 O & G Lease Sale                                             Besse
  8/2/06      06-134   Coast Guard Survival Instructor Training                             Chavez
  8/2/06      06-133   Apache Box Prescribed Burn                                           Whiteaker
 7/27/06      06-132   Kinder Morgan pipeline                                               J. Allen
 7/27/06      06-131   TNMP power line to Otero Road Shop                                   J. Allen
 7/27/06      06-130   Qwest buried phone line to Otero Road Shop                           J. Allen
 7/26/06      06-129   Bartoo Sand & Gravel haul road                                       Thacker
 7/24/06      06-128   City of Las Cruces Water & Gas pipelines to Dona Ana Comm. College   Mayes
 7/17/06      06-127   Ruth A. Plenty Road ROW                                              Chavez
 7/17/06      06-126   El Paso Natural Gas Cathodic Protection Stations                     L. Allen
 7/14/06      06-125   Bartoo Sand & Gravel Mineral Material Permit Amendment               Chavez
 7/13/06      06-124   City of Las Cruces, Geotech Drilling                                 L. Allen
 7/13/06      06-123   Sherer ROW Assignment                                                L. Allen
 7/11/06      06-122   Dona Ana/Sierra County Fed. EQIP                                     LaCasse
  7/5/06      06-121   El Paso Electric Patrol Yard Amendment to NM 57088                   Mayes
 6/23/06      06-120   Corralitos 100 II – SRP                                              Gomez
 6/23/06      06-119   Horny Toad II - SRP                                                  Gomez
 6/20/06      06-118   Dirt Bike Training - SRP                                             Gomez
 6/20/06      06-117   Luna Co., Federal EQIP                                               Hauser
 6/19/06      06-116   Hidalgo Co., Federal EQIP                                            Hauser
 6/15/06      06-115   Border Patrol, Big Hatchet Comm. Site                                L. Allen
 6/15/06      06-114   Northern Sierra Co. Grazing Permit renewal                           Atencio,
                                                                                            Merrill
 6/15/06      06-113   Bodwell Access Rd.                                                   L. Allen
 6/15/06      06-112   Dragonfly Rd., Dona Ana County, NM115294                             Mayes
 6/13/06      06-111   Three Rivers Tours, SRP                                              Gomez
 6/12/06      06-110   Grazing Transfer, Redrock Allot. No. 01051                           Hauser
  6/9/06      06-109   EPNG CPS Renewal, NM 28226                                           L. Allen
  6/7/09      06-108   Rachel Baca ROW road                                                 Mayes
  6/6/06      06-107   Chin Access Rd. ROW assignment                                       L. Allen
  6/2/06      06-106   Lin TV Corp. assignment @ Lt. Floridas & Caballo Mtn.                Chavez
  6/1/06      06-105   Quest Communications Buried Fiber Optic Cable                        Chavez
  6/1/06      06-104   Federal Highway Administration Materials Site ROW 2 Gage             Chavez
  6/1/06      06-103   Grazing Transfer for Columbus Community Allot. No 02003              L. Phillips
 5/24/06      06-102   Valley Telephone ROW amendment                                       L. Allen
 5/25/06      06-101   City of Las Cruces, Tortugas Detention Pond                          L. Allen
 5/19/06      06-100   Phelps Dodge Rocky Claim                                             Besse
 5/15/06      06-099   TX NM overhead powerline                                             L. Allen
 5/11/06      06-098   Verizon Wireless @ McGregor Range Camp                               Chavez
             Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 145 of 153



  DATE         PROJECT                                                                             PROJECT
INITIATED      NUMBER                        PROJECT NAME AND LOCATION                              LEAD
  5/10/06       06-097   3-phase overhead power line, “A” Mountain                                Mayes
  5/9/06        06-096   3-phase overhead distribution feeder, service to Talavera & Organ Mesa   Mayes
                         subdivisions
   5/2/06       06-095   The “Super 8” grazing permit renewals                                    Hauser
  4/26/06       06-094   Dona Ana County Butterfield Transfer Station Renewal                     Mayes
  4/19/06       06-093   Bailey Water Pipeline ROW                                                L. Allen
  4/19/06       06-092   North Otero County Grazing Permit/Lease Renewal                          L. Phillips, R.
                                                                                                  Aguilar
  4/19/06       06-091   Cingular Wireless Amendment (NMNM 52596)                                 Chavez
  4/19/06       06-090   Cingular Wireless Name Change (NMNM 52956)                               Chavez
  4/13/06       06-089   Hidalgo/Grant County O&G Lease Sale                                      Besse
  4/13/06       06-088   Flagler Film Permit                                                      L. Allen
  4/11/06       06-087   Grazing transfer, No. 06136                                              Rutherford
 Postponed      06-086   EBID Little Black Mountain                                               Thacker
  4/10/06       06-085   EBID Hill                                                                Thacker
  4/10/06       06-084   EBID La Union                                                            Thacker
  4/10/06       06-083   EBID Mesilla Dam                                                         Thacker
  4/10/06       06-082   EBID Mesquite                                                            Thacker
  4/10/06       06-081   EBID Salem                                                               Thacker
   4/6/06       06-080   Western LCDO Grazing Authorization Renewals                              M. Whitney,
                                                                                                  Q. Young
   4/6/06       06-079   Gariano Christmas Tree                                                   L. Allen
   4/5/06       06-078   Moongate Water, NMNM-112036                                              Mayes
   4/5/06       06-077   Qwest Telephone Line, NMNM-112036                                        Mayes
  3/21/06       06-076   Sierra County FUP – Engle South                                          Thacker
  3/21/06       06-075   Sierra County FUP – Engle East                                           Thacker
  3/21/06       06-074   Sierra County FUP – Lone Mtn.                                            Thacker
  3/31/06       06-073   Columbus Electric Powerline Renewal & Conversion                         L. Allen
  3/31/06       06-072   NMSU Communication Site Renewal NMNM-025002                              Mayes
  3/31/06       06-071   Qwest Buried Cable to New School ROW                                     Mayes
  3/30/06       06-070   El Paso Natural Gas Pipe Lowering ROW Amendment                          L. Allen
  3/30/06       06-069   Dona Ana County Road ROW @ Brenham                                       Chavez
  3/28/06       06-068   Mendoza Road ROW/Mineral Materials Negotiated Sale Area                  Chavez
  3/28/06       06-067   El Paso Natural Gas Cathodic Protection Station                          Chavez
  3/28/06       06-066   Tularosa Creek Aquatic Habitat Improvement                               Frey
  3/27/06       06-065   Sierra County Fire Radio Communication Site                              Mayes
  3/22/06       06-064   American Tower renewal @ Cutter                                          Chavez
  3/16/06       06-063   Bear Mtn. Lodge Tours – SRP                                              Gomez
  3/16/06       06-062   Southerly Astronomical Observatory A. Mtn. ROW NM-115334                 Mayes
  3/16/06       06-061   Northerly Astronomical Observatory A. Mtn. ROW NM-115332                 Mayes
  3/16/06       06-060   Grazing Permit transfer for Rough Mtn. Allot. # 01013                    Young
  3/16/06       06-059   Grazing Permit transfer for Weatherby Ranch Allot. # 01071               Young
  3/16/06       06-058   Grazing Permit transfer for Antelope Pass Allot. # 01052                 Young
  3/9/06        06-057   NASA Communication Site @ Magdalena Peak                                 Chavez
  3/9/06        06-056   Apache Creek Allotment Decision                                          Atencio
  3/9/06        06-055   Picacho Peak Fence                                                       Rutherford
  3/9/06        06-054   Grazing Permit Transfer for Percha Creek, Allotment # 16085              Merrill
  3/8/06        06-053   Hanson Quarry                                                            Thacker
  3/8/06        06-052   Mendosa Sand & Gravel                                                    Thacker
  3/8/06        06-051   El Paso Electric ROW renewal                                             Mayes
  3/7/06        06-050   Jupiter Entertainment Film Permit                                        L Allen
            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 146 of 153



  DATE        PROJECT                                                                                   PROJECT
INITIATED     NUMBER                       PROJECT NAME AND LOCATION                                     LEAD
   3/7/06      06-049   Columbus Electric ROW                                                          L.Allen
   3/7/06      06-048   El Paso Natural Gas CPS # 1260 Renewal                                         L.Allen
   3/2/06      06-047   Grazing transfer, Akela North, Allotment # 02031                               Rutherford
   3/2/06      06-046   Dell Telephone Communication Site @ Cornudas                                   Chavez
  2/27/06      06-045   Valley Telephone ROW Amendment (Cancelled)                                     L. Allen
  2/27/06      06-044   Key/Vangard Communication Site Assignment                                      Chavez
  2/21/06      06-043   Grazing transfer of Rascon allotment                                           L. Phillips
  2/16/06      06-042   Animas Mtns. NW Allotment Boundary Fence                                       Young
  2/10/06      06-041   Lackey Access Rd. ROW                                                          L. Allen
  2/10/06      06-040   Sierra Electric Poverty Crk. ROW                                               L. Allen
   2/8/06      06-039   Besinger Road, Pipeline EA                                                     L. Allen
   2/8/06      06-038   Chili Challenge – 2006 SRP                                                     Gomez
   2/3/06      06-037   Aden Hills grassland restoration treatment                                     Hauser
   2/2/06      06-036   Wamels Pond grassland restoration treatment                                    L. Phillips
   2/1/06      06-035   Bartoo Sand and Gravel                                                         Thacker
  1/30/06      06-034   El Paso Electric Co.                                                           Mayes
  1/26/06      06-033   NMDOT – Virden                                                                 Thacker
  1/25/06      06-032   Otero County Electric Renewal                                                  Allen
  1/18/06      06-031   Lazy E Ranch pipelines                                                         Whitney
  1/12/06      06-030   Hidalgo County oil & gas lease                                                 Todd
   1/6/06      06-029   Renewal Butterfield Shooting Range R&PP - Lease                                Mayes
   1/4/06      06-028   EPEC White Sands Test Facility Forward Security Gate Powerline                 Salas
   1/4/06      06-027   TNMP 115kV Transmission Line and Fiber Optic Line                              Salas
  12/6/05      06-026   NASA Withdrawal Revocation                                                     Mayes
 11/28/05      06-025   Qwest                                                                          Mayes
 11/28/05      06-024   El Paso Electric                                                               Mayes
 11/22/05      06-023   Council Tree Comm – Assignment to ZGS El Paso                                  Mayes
 11/22/05      06-022   Renewal El Paso Natural Gas Co.                                                Mayes
 11/22/05      06-021   Renewal Sierra Nevada Property - CX                                            Mayes
 11/21/05      06-020   Sierra Elect. Corp. Ladder Ranch EA, N1/2 SE1/4, Sec. 13, T15S, R7W & Lot 9,   Allen
                        Sec. 33, T10S, R8W
 11/21/05      06-019   Crown Communications Inc. Renewal @ Oro-Grande, T22S, R8E, Sec. 11,            Chavez
                        N2SW, SWSW
 11/16/05      06-018   Verizon Wireless Equipment Shelter @ Steins                                    Chavez
 11/17/05      06-017   Cingular Wireless ROW Amendment, T24S, R21W, Sec. 15 SE,                       Chavez
 11/10/05      06-016   Valley Telephone ROW                                                           Allen
                        Tps. 27, 28 S., Rs. 7, 8 W.
 11/10/05      06-015   Prospect Pipeline                                                              Merrill
                        T. 15 S., R. 7 W., Sec. 33 CANCELLED
 11/9/05       06-014   Valley Telephone ROW Amendment                                                 Allen
                        T. 27 S., R. 8 W., Secs. 28 & 33
 11/8/05       06-013   Lufkin Road ROW Assignment                                                     Mayes
                        T. 16 S., Rs. 13, 14 W.
 11/3/05       06-012   Payan Mineral Material Sale Modification                                       Thacker
                        T. 24 S., R. 3 E., Sec. 28
 10/27/05      06-010   Hidalgo County Oil and Gas Lease Sale                                          Torrez
                        Tps. 20, 21 S., R. 20 W.
 10/20/05      06-009   EPNG Temporary Construction Areas                                              Allen
                        T. 24 S., R. 3 W., Secs. 28 & 33
 10/20/05      06-008   EPNG Pipeline ROW Amendments                                                   Allen
                        T. 24 S., R. 3 W., Secs. 28 & 33
 10/19/05      06-006   Marytoy Pipeline Reconstruction                                                Christensen
            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 147 of 153



  DATE        PROJECT                                                                                     PROJECT
INITIATED     NUMBER                       PROJECT NAME AND LOCATION                                       LEAD
                        T. 22 S., R. 12 E., Secs. 7 & 8
 10/18/05      06-005   Lazy E Mesquite Control                                                          Call
                        T. 22 S., R. 5 W.
 10/13/05      06-004   Las Cruces storm sewer ROW                                                       Mayes
 10/7/05       06-001   Moongate Waterline and Storage Tank ROW                                          Salas
                        T. 22 S., Rs. 1, 2 E.
 9/22/05       05-160   Seraphim Falls Film Permit                                                       Allen
                        Tps. 22, 23 S., R. 20 W.
 9/21/05       05-159   Columbus Electric Coop Powerline ROW                                             Mayes
                        T. 28 S., R. 19 W., Sec. 29
 9/19/05       05-158   Grazing Transfer and Permit Issuance for Jornada Lakes Allotment #06147, T. 14   Melendez
                        S., Rs. 1, 2 W.
  9/8/05       05-157   Browning Pipeline                                                                Aguilar
                        T. 23 S., R. 18 W.
  9/8/05       05-156   Schafer Boundary Fence                                                           Aguilar
                        T. 23 S., R. 18 W.
  9/8/05       05-155   West Well Pipeline                                                               Atencio
                        T. 12 S., R. 8 W., Sec. 3
  9/8/05       05-154   Thompson Canyon Pipeline Burial and Extension                                    Atencio
                        T. 20 S., R. 17 W., Secs. 26, 27, & 34
 8/24/05       05-152   Picacho Peak Trails                                                              Gomez
                        T. 23 S., Rs. 1 W. & 1 E.
 8/23/05       05-150   Berino Sale Tract Road ROW                                                       Mayes
                        T. 25 S., R. 3 E., Sec. 34
 8/11/05       05-146   Hidalgo County Free Use Mineral Material @ Steins                                Chavez
                        T. 24 S., R. 21 W., Sec. 30
 8/11/05       05-145   Hidalgo County Free Use Mineral Material @ Animas                                Chavez
                        T. 27 S., R. 18 W., Sec. 19
 8/11/05       05-144   Hidalgo County Free Use Mineral Material @ Waldo                                 Chavez
                        T. 23 S., R. 18 W., Sec. 8
 8/11/05       05-143   Sierra County Free Use Mineral Material @ Engle East                             Chavez
                        T. 12 S., R. 1 E., Sec. 31
 8/11/05       05-142   Sierra County Free Use Mineral Material @ Engle South                            Chavez
                        T. 16 S., R. 2 W., Sec. 12
 8/11/05       05-141   Sierra County Free Use Mineral Material @ Lone Mountain                          Chavez
                        T. 15 S., R. 3 W., Sec. 21
 8/10/05       05-140   South Kelly Erosion Control                                                      Gunn
                        T. 15 S., R. 5 W., Sec. 31 & T. 16 S., R. 5 W., Sec. 6
  8/5/05       05-139   Grazing Transfer and Permit Issuance for Hanover Lease Allotment #04542, T. 17   Rutherford
                        S., R. 12 W.
 6/22/05       05-128   CLC Monitoring Well and Water Storage Tank                                       Allen
                        T. 23 S., R. 2 E., Sec. 11
  6/9/05       05-122   Grazing Lease Renewal for Carne Allotment #02534                                 Guzman
                        T. 23 S., Rs. 7, 8 W.
  6/9/05       05-121   Grazing Lease Renewal for Catfish Cove Allotment #02516                          Guzman
                        T. 20 S., Rs. 10, 11 W.
  6/9/05       05-120   Grazing Lease Renewal for Taylor Mountain Allotment #02525                       Guzman
                        T. 20 S., Rs. 10, 11 W.
  6/6/05       05-118   Windmill Canyon Well                                                             L. Phillips
                        T. 25 S., R. 7 W., Sec. 18
  6/2/05       05-116   Grazing Permit Renewal for Foster Canyon Allotment #03006                        Merrill
                        T. 21 S., R. 1 W.
           Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 148 of 153



  DATE       PROJECT                                                                                 PROJECT
INITIATED    NUMBER                      PROJECT NAME AND LOCATION                                    LEAD
  6/2/05      05-115   Grazing Permit Renewal for Horse Canyon Allotment #03026                     Merrill
                       T. 20 S., R. 2 W.
  6/2/05      05-114   Grazing Permit Renewal for Broad Canyon Allotment #03025                     Merrill
                       Tps. 20, 21 S., Rs. 1, 2 W.
  6/1/05      05-112   Grazing Permit Renewal for Rock Canyon Allotment #03007                      Barnitz
                       T. 20 S., R. 2 W.
  6/1/05      05-111   Grazing Permit Renewal for Bignell Arroyo Allotment #03027                   Barnitz
                       Tps. 19, 20 S., R. 2 W.
  6/1/05      05-110   Grazing Permit Renewal for Hersey Arroyo Allotment #03014                    Barnitz
                       T. 20 S., R. 2 W.
  6/1/05      05-109   Grazing Permit & Lease Renewals for Seventysix Draw Allotments #02041 &      Barnitz
                       #02520, Tps. 26, 27 S., Rs. 7, 8, 9 W.
 5/26/05      05-107   Grazing Permit Renewal for Seventeen Well Allotment #02049                   Young
                       T. 26 S., Rs. 8, 9 W.
 5/25/05      05-106   Grazing Permit Renewal for Picacho Peak Allotment #03008                     Hauser
                       Tps. 22, 23 S., Rs. 1 W. & 1 E.
 5/25/05      05-105   Grazing Permit Renewal for Sierra Alta Ranch Allotment #03012                Hauser
                       Tps. 19, 20 S., Rs. 2, 3 W.
 5/25/05      05-104   Grazing Permit Renewal for Alamo Basin Allotment #03015                      Hauser
                       Tps. 20, 21 S., Rs. 2, 3 W.
 5/25/05      05-103   Grazing Permit Renewal for Little Black Mountain Allotment #03048            Atencio
                       Tps. 24, 25 S., Rs. 1, 2 E.
 5/25/05      05-102   Grazing Permit Renewal for Home Ranch Allotment #03002                       Atencio
                       Tps. 23, 24, 25 S., Rs. 1, 2 W. & 1 E.
 5/25/05      05-101   Grazing Permit Renewal for Palma Park Allotment #03058                       Whitney
                       Tps. 18, 19 S., Rs. 2, 3 W.
 5/25/05      05-100   Grazing Permit Renewal for Thorn Well Allotment #03063                       Whitney
                       T. 18 S., Rs. 1, 2 W. & 1 E.
 5/18/05      05-099   Grazing Permit Renewal for Garfield Allotment #03061                         Whitney
                       T. 18 S., R. 4 W.
 5/18/05      05-098   Grazing Permit Renewal for Akela Allotment #03041                            Melendez
                       T. 25 S., R. 5 W.
 5/18/05      05-097   Grazing Permit Renewal for Upham Allotment #03068                            Whitney
                       T. 19 S., Rs. 1, 2 W. & 1 E.
 5/18/05      05-096   Grazing Lease Renewal for Hay Draw Allotment #04525                          Aguilar
                       Tps. 23, 24 S., Rs. 12, 13, 14 W.
 5/18/05      05-095   Grazing Lease Renewal for Red Mountain Allotment #02503                      Aguilar
                       Tps. 24, 25 S., R. 10 W.
 5/18/05      05-094   Grazing Permit & Lease Renewals for Flat Ranch Allotments #02020 & #02575,   Aguilar
                       Tps. 25, 26 S., Rs. 10, 11 W.
 5/16/05      05-091   Grazing Permit & Lease Renewals for San Juan Ranch Allotment #02033 &        L. Phillips
                       Koenig Allotment #02536, Tps. 26, 27 S., Rs. 7, 8 W.
 5/11/05      05-089   Grazing Permit Renewal for Altamira Ranch Allotment #03040                   Atencio
                       Tps. 21, 22 S., Rs. 1 W. & 1 E.
 4/26/05      05-084   Grazing Permit Renewal for Akela North Allotment #02031                      Melendez
                       Tps. 23, 24 S., Rs. 5, 6 W.
 4/21/05      05-081   Sierra County Trespass Communication Site                                    Mayes
                       T. 11 S., R. 7 W., Sec. 7
 4/21/05      05-079   Schafer Fence and Pipeline                                                   Aguilar
                       T. 24 S., Rs. 17, 18 E.
 4/18/05      05-075   Jack Cain Erosion Control                                                    Guzman
                       Tps. 13, 14 S., R. 1 E., Secs. 3, 35, & 36
            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 149 of 153



  DATE        PROJECT                                                                                     PROJECT
INITIATED     NUMBER                       PROJECT NAME AND LOCATION                                       LEAD
 4/15/05       05-074   Grazing Permit Renewal for Spanish Stirrup Allotment #02035                      L. Phillips
                        Tps. 24, 25 S., Rs. 7, 8 W.
 4/14/05       05-073   Grazing Permit Renewal for Florida Mtn. Ranch Allotment #02025                   L. Phillips
                        Tps. 25, 26 S., Rs. 8, 9 W.
  4/7/05       05-070   XT Prescribed Burn                                                               Whiteaker
                        Tps. 29, 30, 31 S., Rs. 19, 20 W.
 3/30/05       05-066   Grazing Transfer and Permit Issuance for Virden Allotment #01088                 L. Phillips
                        Tps. 18, 19 S., R. 21 W.
 3/21/05       05-065   McGregor Black Grama Study Plot                                                  Christensen
                        T. 21 S., R. 11 E., Sec. 10
 3/21/05       05-064   McGregor Corrals Reconstructiion                                                 Christensen
                        T.21S., R.11E., Sec.13; T.23S., R.12E., Sec.18; T.21S., R.12E., Sec.4
 3/18/05       05-063   Dogtown Ranch Fence and North Hermanas Pipeline                                  Young
                        T. 28 S., Rs. 10, 11 W.
 3/17/05       05-062   Detroit Pipeline South                                                           Rutherford
                        T. 19 S., R. 1 W., Sec. 29
 3/15/05       05-060   Change in Class of Livestock for B T Allotment #09031                            Aguilar
                        Tps. 23, 24, 25 S., Rs. 11, 12, 13 E.
 3/15/05       05-059   Grazing Transfer and Permit Issuance for Phillips Ranch Allotment #02043, Tps.   Hauser
                        24, 25 S., Rs. 11, 12 W.
  3/4/05       05-053   Stepro Mineral Materials Exploration                                             Todd
                        T. 28 S., R. 5 W.; T. 21 S., R. 4 W.; & T. 25 S., R. 2 E.
 2/28/05       05-052   Grazing Transfer and Permit Issuance for Brokeoff Ranch Allotment #09062, Tps.   Hauser
                        24, 25 S., Rs. 19, 20 E.
 2/10/05       05-048   Grazing Transfer and Permit Issuance for Hidden Valley Ranch Allotment #02009,   Hauser
                        T. 21 S., R. 9 W.
  2/9/05       05-046   EBID Mineral Material Permit @ Hill                                              Chavez
                        T. 22 S., R. 1 E., Sec. 3
  2/9/05       05-045   EBID Mineral Material Permit @ Salem                                             Chavez
                        T. 18 S., R. 4 W., Sec. 25
  2/9/05       05-044   EBID Mineral Material Permit @ Mesquite                                          Chavez
                        T. 24 S., R. 3 E., Sec. 30
  2/9/05       05-043   EBID Mineral Material Permit @ Mesilla Dam                                       Chavez
                        T. 24 S., R. 1 E., Sec. 14
  2/9/05       05-042   EBID Mineral Material Permit @ La Union                                          Chavez
                        T. 27 S., R. 2 E., Sec. 13
  2/2/05       05-038   Garfield Dam ROW Amendment                                                       Besse
                        T. 18 S., R. 4 W., Sec. 10
 1/28/05       05-035   Tri-County Resource Management Plan                                              T. Phillips
                        Dona Ana, Otero, and Sierra Counties
 1/27/05       05-033   Orphey Trap and Road                                                             Whitney
                        T. 26 S., R. 22 W., Sec. 12
 1/19/05       05-028   Rocky Nevarez Mineral Material Sale                                              Chavez
                        T. 22 S., R. 1 E., Sec. 3
 1/13/05       05-027   Continental Divide National Scenic Trail Realignment                             Hakkila
                        Luna, Grant, and Hidalgo Counties
  1/6/05       05-025   Dona Ana Equine Endurance Rides SRP                                              Gomez
                        T. 26, 27, 28 S., R. 2, 3 E.
  1/4/05       05-021   Flaring of Bennett Ranch Unit #1-Y and 25-1 Wells                                Torrez
                        T. 26 S., R. 12 E., Secs. 14 & 25
 11/29/04      05-018   Crawford Competitive Land Sale                                                   Mayes
                        T. 24 S., R. 1 W., Sec. 1
            Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 150 of 153



  DATE        PROJECT                                                                                    PROJECT
INITIATED     NUMBER                       PROJECT NAME AND LOCATION                                      LEAD
 11/29/04      05-017   Cooke’s Peak Access Re-Route                                                    Mayes
                        T. 20 S., R. 8 W., Sec. 29
 11/29/04      05-016   Snake Tank Road Re-Route                                                        Mayes
                        T. 13 S., R. 10 E., Sec. 6
 11/26/04      05-015   Change in Livestock from Cattle to Goats for Willow Draw Allotment #02052, T.   L. Phillips
                        27, 28 S., R. 14, 15 W.
 11/26/04      05-014   Change in Livestock from Cattle to Goats for Hachita Allotment #02010           L. Phillips
                        T. 27, 28 S., R. 14, 15 W.
 10/26/04      05-004   Cornucopia Draw Prescribed Burn                                                 Whiteaker
                        T. 22 S., R. 16 E., Secs. 20, 21, 28, & 29
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 151 of 153
    Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 152 of 153



← continued from front cover
SPCCP       Spill Prevention, Control, and Countermeasures Plan
SWPPP       Storm Water Pollution Prevention Plan
TI          Tactical Infrastructure
U.S.        United States
USACE       United States Army Corps of Engineers
USBP        United States Border Patrol
USCB        United States Census Bureau
USDA        United States Department of Agriculture
USFWS       United States Fish and Wildlife Service
USIBWC      United States Section, International Boundary Water Commission
WUS         Waters of the U.S.
Case 4:19-cv-00892-HSG Document 64-9 Filed 04/25/19 Page 153 of 153
